EXHIBIT 10.28(e)


Execution Version
























CREDIT AGREEMENT

dated as of January 11, 2019

among

CASEY’S GENERAL STORES, INC.,
as Borrower,

The Lenders Party Hereto,

and

ROYAL BANK OF CANADA,
as Administrative Agent,
___________________________


RBC CAPITAL MARKETS
as Lead Arranger and Bookrunner









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

Definitions


SECTION 1.01.    Defined Terms    1
SECTION 1.02.    Classification of Loans and Borrowings    27
SECTION 1.03.    Terms Generally    27
SECTION 1.04.    Accounting Terms; GAAP    28
SECTION 1.05.    Payments on Business Days    29
SECTION 1.06.    Times of Day    29
SECTION 1.07.    Division    29


ARTICLE II

The Credits


SECTION 2.01.    Commitments.    29
SECTION 2.02.    Loans and Borrowings    29
SECTION 2.03.    Requests for Borrowings    30
SECTION 2.04.    Swingline Loans    30
SECTION 2.05.    Letters of Credit.    32
SECTION 2.06.    Funding of Borrowings    36
SECTION 2.07.    Interest Elections    37
SECTION 2.08.    Termination and Reduction of Commitments    38
SECTION 2.09.    Repayment of Loans; Evidence of Debt    39
SECTION 2.10.    Prepayment of Loans    39
SECTION 2.11.    Fees    40
SECTION 2.12.    Interest    41
SECTION 2.13.    Alternate Rate of Interest    42
SECTION 2.14.    Increased Costs.    43
SECTION 2.15.    Break Funding Payments    44
SECTION 2.16.    Taxes.    44
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of
Setoffs    48
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders    49
SECTION 2.19.    Expansion Option    50
SECTION 2.20.    Extended Revolving Commitments    52
SECTION 2.21.    Judgment Currency    52
SECTION 2.22.    Defaulting Lenders    53


ARTICLE III

Representations and Warranties


SECTION 3.01.    Organization; Powers; Subsidiaries    55
SECTION 3.02.    Authorization; Enforceability    55
SECTION 3.03.    Governmental Approvals; No Conflicts    56
SECTION 3.04.    Financial Statements; Financial Condition; No Material Adverse
Change    56




-i-



--------------------------------------------------------------------------------

Page


SECTION 3.05.    Properties    56
SECTION 3.06.    Litigation and Environmental Matters    56
SECTION 3.07.    Compliance with Laws    57
SECTION 3.08.    Investment Company Status    57
SECTION 3.09.    Taxes    57
SECTION 3.10.    Solvency    57
SECTION 3.11.    Labor Matters    57
SECTION 3.12.    Disclosure    58
SECTION 3.13.    Anti-Corruption Laws; Sanctions    58
SECTION 3.14.    Federal Reserve Regulations    58
SECTION 3.15.    Security Interests    58
ARTICLE IV

Conditions
SECTION 4.01.    Closing Date    58
SECTION 4.02.    Each Credit Event    59
ARTICLE V

Affirmative Covenants
SECTION 5.01.    Financial Statements and Other Information    60
SECTION 5.02.    Notices of Material Events    62
SECTION 5.03.    Existence; Conduct of Business    62
SECTION 5.04.    Payment of Taxes    62
SECTION 5.05.    Maintenance of Properties; Insurance    63
SECTION 5.06.    Inspection Rights    63
SECTION 5.07.    Compliance with Laws    63
SECTION 5.08.    Use of Proceeds and Letters of Credit    63
SECTION 5.09.    Further Assurances; Additional Security and Guarantees    63
SECTION 5.10.    Collateral and Guaranty Period    64
SECTION 5.11.    Anti-Corruption Laws and Sanctions    65
SECTION 5.12.    Post-Closing Obligations    65
ARTICLE VI

Negative Covenants
SECTION 6.01.    Indebtedness    65
SECTION 6.02.    Liens    67
SECTION 6.03.    Fundamental Changes    69
SECTION 6.04.    Restricted Payments    70
SECTION 6.05.    Investments    71
SECTION 6.06.    Prepayments, Etc., of Indebtedness    72
SECTION 6.07.    Transactions with Affiliates    72
SECTION 6.08.    Changes in Fiscal Year    73
SECTION 6.09.    Financial Covenant    73
SECTION 6.10.    Restrictive Agreements    73
SECTION 6.11.    Dispositions    74


-ii-



--------------------------------------------------------------------------------

Page


SECTION 6.12.    Lines of Business    75
SECTION 6.13.    Priority Debt    76


ARTICLE VII
Events of Default


ARTICLE VIII
The Administrative Agent


ARTICLE IX
Miscellaneous


SECTION 9.01.    Notices    84
SECTION 9.02.    Waivers; Amendments    86
SECTION 9.03.    Expenses; Indemnity; Damage Waiver    88
SECTION 9.04.    Successors and Assigns    89
SECTION 9.05.    Survival        93
SECTION 9.06.    Counterparts; Integration; Effectiveness    93
SECTION 9.07.    Severability    93
SECTION 9.08.    Right of Setoff    93
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of
Process    94
SECTION 9.10.    WAIVER OF JURY TRIAL    94
SECTION 9.11.    Headings    95
SECTION 9.12.    Confidentiality    95
SECTION 9.13.    USA PATRIOT Act    96
SECTION 9.14.    Interest Rate Limitation    96
SECTION 9.15.    No Fiduciary Duty    96





-iii-



--------------------------------------------------------------------------------






SCHEDULES:
Schedule 2.01    –    Commitments
Schedule 3.01    –    Subsidiaries
Schedule 6.01    –    Existing Indebtedness
Schedule 6.02    –    Existing Liens
Schedule 6.04    –    Existing Benefit Plans
Schedule 6.05    –    Investments
Schedule 6.07    –    Affiliate Transactions


EXHIBITS:
Exhibit A    –    Form of Assignment and Assumption
Exhibit B‑1    –    Form of Borrowing Request
Exhibit B‑2    –    Form of Interest Election Request
Exhibit B‑3    –    Form of Letter of Credit Issuance Request
Exhibit B‑4    –    Form of Swingline Loan Borrowing Request
Exhibit B-5    –    Form of Prepayment/Repayment Notice
Exhibit C    –    Form of Pari Passu Intercreditor Agreement
Exhibit D‑1    –    Form of U.S. Tax Compliance Certificate (Foreign Lenders not
Partnerships)
Exhibit D‑2    –    Form of U.S. Tax Compliance Certificate (Foreign Lenders
Partnerships)
Exhibit D‑3    –    Form of U.S. Tax Compliance Certificate (Foreign
Participants not Partnerships)
Exhibit D‑4    –    Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)
Exhibit E    –    Form of Guaranty
Exhibit F    –    Form of Pledge and Security Agreement




-iv-



--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of January 11, 2019, (this “Agreement”) among CASEY’S
GENERAL STORES, INC. (the “Borrower”), the LENDERS from time to time party
hereto, the ISSUING BANKS from time to time party hereto, and ROYAL BANK OF
CANADA, as Administrative Agent.
The Borrower has requested that the Lenders (as hereinafter defined) provide
Commitments to the Borrower in an initial aggregate amount of $300,000,000.
ARTICLE I

Definitions


SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Borrower or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Subsidiary.
“Act” has the meaning assigned to such term in Section 9.13.
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Increased
Commitments or Extended Revolving Commitments, which shall be consistent with
the applicable provisions of this Agreement relating to Increased Commitments or
Extended Revolving Commitments and otherwise reasonably satisfactory to the
Administrative Agent.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Eurocurrency Borrowing
for such Interest Period, multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Royal Bank (including its branches and Affiliates),
in its capacity as administrative agent for the Lenders hereunder, or any
successor administrative agent.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliate Transaction” has the meaning assigned to such term in Section 6.07.
“Agents” means the Administrative Agent and the Arranger.
“Agreement” has the meaning set forth in the preamble to this Agreement.







--------------------------------------------------------------------------------





“Agreement Currency” has the meaning assigned to it in Section 2.21.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for
Dollars for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for
such one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption or money laundering,
including the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.
“Applicable Creditor” has the meaning assigned to it in Section 2.21.
“Applicable Participants” means with respect to any Swingline Loan or Letter of
Credit, the Lenders.
“Applicable Percentage” means, at any time, the percentage equal to a fraction
the numerator of which is the amount of such Lender’s Revolving Commitment and
the denominator of which is the aggregate Revolving Commitments; provided that
in the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage equal to a fraction the numerator of which
is the amount of such Lender’s Revolving Commitment, and the denominator of
which is the aggregate Revolving Commitments (disregarding any Defaulting
Lender’s Revolving Commitment). If the Revolving Commitments have terminated or
expired, the Applicable Percentages of the Lenders shall be determined based
upon the Revolving Commitments most-recently in effect, giving effect to any
assignments of Revolving Loans, LC Exposures and Swingline Exposures and to any
Lender’s status as a Defaulting Lender that occur after such termination or
expiration.
“Applicable Rate” means with respect to Revolving Loans, Swingline Loans and
facility fees with respect to the Revolving Facility, the applicable rate
determined as follows based on the Consolidated Leverage Ratio:
Pricing
Level
Consolidated Leverage Ratio
Facility Fee
Applicable Rate for Eurocurrency Loans
Applicable Rate for ABR Loans
1
< 2.00:1.00
0.20%
0.80%
0.00%
2
< 2.50:1.00 but > 2.00:1.00
0.25%
1.00%
0.00%
3
< 3.00:1.00 but > 2.50:1.00
0.30%
1.20%
0.20%
4
< 3.50:1.00 but > 3.00:1.00
0.35%
1.40%
0.40%
5
> 3.50:1.00
0.40%
1.60%
0.60%

From the Closing Date until the first date on which financial statements have
been delivered pursuant to Section 5.01(a) or (b), the Applicable Rate and
Facility Fee shall be determined based on “Pricing Level 3” in the grid set
forth above. Any increase or decrease in the Applicable Rate resulting from a
change


-2-



--------------------------------------------------------------------------------





in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date the applicable financial statements
are delivered pursuant to Section 5.01(a) or (b), as applicable; provided,
however, that “Pricing Level 5” shall apply without regard to the Consolidated
Leverage Ratio (i) at any time after the date on which any annual or quarterly
financial statements were required to have been delivered pursuant to Section
5.01(a) or (b) but were not so delivered, commencing with the first Business Day
immediately following such required date of delivery and continuing until the
first Business Day immediately following the date on which such financial
statement are delivered or (ii) at all times when an Event of Default shall have
occurred and be continuing. If it is subsequently determined that the
Consolidated Leverage Ratio certified to the Administrative Agent is inaccurate
for any reason and the result thereof is that the Lenders received interest or
fees for any period based on an Applicable Rate or Facility Fee that is less
than that which would have been applicable had the Consolidated Leverage Ratio
been accurately determined, then, for all purposes of this Agreement, the
“Applicable Rate” or “Facility Fee”, as applicable, for any day occurring within
the period covered by such applicable period shall retroactively be deemed to be
the relevant percentage as based upon the accurately determined Consolidated
Leverage Ratio for such period, and any shortfall in the interest or fees
theretofore paid by the Borrower for the relevant period pursuant to Sections
2.11 and 2.12 as a result of the miscalculation of the Consolidated Leverage
Ratio shall be deemed to be (and shall be) due and payable under the relevant
provisions of Sections 2.11 or 2.12, as applicable, at the time the interest or
fees for such period were required to be paid pursuant to said Section (and
shall remain due and payable until paid in full, together with all amounts owing
under Section 2.12 (other than Section 2.12(c)), in accordance with the terms of
this Agreement); provided that, notwithstanding the foregoing, so long as an
Event of Default has not occurred, such shortfall shall be due and payable five
(5) Business Days following the determination described above.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arranger” means Royal Bank of Canada, in its respective capacities as lead
arranger and bookrunner for this Agreement.
“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (j) of Section 6.11.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.
“Assignment Tax” has the meaning assigned to it in the definition of “Other
Taxes.”
“Augmenting Lender” has the meaning assigned to such term in Section 2.19.
“Availability Limit” means, on any date occurring during a Collateral/Covenant
Period, the aggregate principal amount of Commitments that, when taken together
with the aggregate principal amount of all other Priority Debt of the Borrower
and its Subsidiaries then outstanding, would not exceed 20% of Consolidated Net
Worth (determined as of the last day of the most recently ended four fiscal
quarter period of the Borrower for which financial statements have been or are
required to be delivered pursuant to Section 5.01(a) or (b)).
“Availability Period” means, with respect to any Revolving Facility, the period
from and including the Closing Date to but excluding the earlier of the
Revolving Credit Maturity Date and the date of termination of the Revolving
Commitments under such Revolving Facility in accordance with the provisions of
this Agreement.


-3-



--------------------------------------------------------------------------------





“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“board of directors” means:
(a)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(b)    with respect to a partnership, the board of directors of the general
partner of the partnership;
(c)    with respect to a limited liability company, the managing member or
members or any controlling committee of managers or members thereof or any board
or committee serving a similar management function; and
(d)    with respect to any other Person, the individual or board or committee of
such Person serving a management function similar to those described in clauses
(a), (b) or (c) of this definition.
“Borrower” has the meaning set forth in the preamble to this Agreement.




“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan of the
same Class.


-4-



--------------------------------------------------------------------------------





“Borrowing Minimum” means $5,000,000.
“Borrowing Multiple” means $1,000,000.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations as
of any date shall be the capitalized amount thereof determined in accordance
with GAAP that would appear on a balance sheet of such Person prepared as of
such date.
“Cash Equivalents” means
(a)    Dollars or money in other currencies received in the ordinary course of
business;
(b)    securities with maturities of one (1) year or less from the date of
acquisition issued or fully guaranteed or insured by the United States federal
government or any agency thereof;
(c)    securities with maturities of one (1) year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;
(d)    demand deposit, certificates of deposit and time deposits with maturities
of one (1) year or less from the date of acquisition and overnight bank deposits
of any commercial bank, supranational bank or trust company having capital and
surplus in excess of $500,000,000;
(e)    repurchase obligations with respect to securities of the types (but not
necessarily maturity) described in clauses (b) and (c) above, having a term of
not more than ninety (90) days, of banks (or bank holding companies) or
subsidiaries of such banks (or bank holding companies) and non-bank
broker-dealers listed on the Federal Reserve Bank of New York’s list of primary
and other reporting dealers (“Repo Counterparties”) which Repo Counterparties
have capital, surplus and undivided profits aggregating in excess of
$500,000,000 (or the foreign equivalent thereof) and which Repo Counterparties
or their parents (if the Repo Counterparties are not rated) will at the time of
the transaction be rated A‑1 by S&P (or such similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization;
(f)    commercial paper rated at least A‑1 or the equivalent thereof by S&P or
P‑1 or the equivalent thereof by Moody’s and in either case maturing within one
(1) year after the day of acquisition;


-5-



--------------------------------------------------------------------------------





(g)    short-term marketable securities of comparable credit quality to those
described in clauses (a) through (f) above; and
(h)    shares of money market mutual or similar funds that invest at least 95%
in assets satisfying the requirements of clauses (a) through (g) of this
definition.
“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of a Lender (i) on the Closing Date or at the time it
enters into an agreement with the Borrower or any Subsidiary with respect to
Cash Management Obligations or (ii) at the time the Borrower notifies the
Administrative Agent that such Person and its Affiliates are “Cash Management
Banks” hereunder.
“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary to any Cash Management Bank in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services, any
automated clearing house transfers of funds or any commercial cards (“card
obligations”).
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any Property.
“Change in Control” means the occurrence of any of the following events:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of voting stock representing 35% or more of the voting
power of the total outstanding voting stock of the Borrower;
(b)    the Borrower consolidates with or merges with or into another Person or
another Person merges with or into the Borrower, or all or substantially all the
assets of the Borrower and the Subsidiaries, taken as a whole, are transferred
to another Person, and, in the case of any such merger or consolidation, the
securities of the Borrower that are outstanding immediately prior to such
transaction and which represent 100% of the aggregate voting power of the voting
stock of the Borrower are changed into or exchanged for cash, securities or
property, unless pursuant to such transaction such securities are changed into
or exchanged for, in addition to any other consideration, securities of the
surviving Person (the “Surviving Person”) that represent immediately after such
transaction, at least a majority of the aggregate voting power of the voting
stock of the Surviving Person or of the Person of which such Surviving Person is
a direct or indirect wholly owned Subsidiary (the “Ultimate Parent”); or
(c)    the Borrower liquidates or dissolves or the stockholders of the Borrower
adopt a plan of liquidation or dissolution.
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines


-6-



--------------------------------------------------------------------------------





or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.
“Charges” has the meaning assigned to such term in Section 9.14.
“Class,” when used in reference to (i) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and (ii) any Commitment, refers to whether such Commitment is a
Revolving Commitment or Extended Revolving Commitment.
“Closing Date” means the date on which each of the conditions set forth in
Section 4.01 has been satisfied.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.
“Collateral Documents” means the Pledge and Security Agreement and each other
document that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral/Covenant Event” means that any of the following shall have occurred:
(i) the Borrower has obtained a Corporate Rating by any Rating Agency that is
not an Investment Grade Rating, (ii) at any time following the Borrower’s
initial receipt of a Corporate Rating, upon the Borrower not having a Corporate
Rating, or (iii) the Borrower or any of its Subsidiaries are required to provide
Liens to secure the Obligations pursuant to Section 6.13
“Collateral/Covenant Period” means each period commencing on the date of a
Collateral/Covenant Event and ending on the first date that (i) such
Collateral/Covenant Event ceases to exist and (ii) no Default or Event of
Default is then continuing.
“Collateral/Covenant Suspension Period” means any period that does not include
any portion of a Collateral/Covenant Period.
“Commitment” means a Revolving Commitment or Extended Revolving Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, to the extent deducted in calculating Consolidated Net Income for
such period, (i) Consolidated Interest Expense, (ii) all provisions for federal,
state and other income taxes, (iii) depreciation and amortization expense,
including amortization of goodwill and other intangible assets, and (iv)
non-cash stock option expense, in each case determined on a consolidated basis
in accordance with GAAP. If, during the period for which Consolidated EBITDA is
being calculated, the Borrower or any Subsidiary has acquired one or more
Persons (or the assets thereof), or made any Disposition, in any transaction or
group of related transactions, which acquisition or Disposition, as the case may
be, the Borrower is required to disclose in the Borrower’s financial statements
pursuant to Financial Accounting Standards Board Accounting Standards
Codification Topic 805, Consolidated


-7-



--------------------------------------------------------------------------------





EBITDA shall be calculated on a pro forma basis as if the transaction or
transactions had occurred on the first day of such period.
“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
“Consolidated Leverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated Total Indebtedness as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, but excluding in any event (a) any extraordinary,
unusual or nonrecurring gain or loss (net of any tax effect) or any gain or loss
from discontinued operations and (b) net earnings of any Person (other than a
Subsidiary) in which the Borrower or any Subsidiary has an ownership interest
unless such net earnings shall have actually been received by the Borrower or
such Subsidiary in the form of cash distributions.
“Consolidated Net Worth” means, as of any date, the consolidated shareholders’
equity of the Borrower and its Subsidiaries as of such date determined in
accordance with GAAP.
“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Borrower in accordance with GAAP.
“Consolidated Total Assets” means, as of any date, the assets and properties of
the Borrower and its Subsidiaries as of such date determined on a consolidated
basis in accordance with GAAP.
“Consolidated Total Indebtedness” means as of any date (i) all Indebtedness of
the Borrower and its Subsidiaries as of such date, including current maturities
of such obligations, determined on a consolidated basis in accordance with GAAP,
minus (ii) the lesser of (x) 50,000,000 and (y) the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries as
of such date.
“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
“Corporate Ratings” means (i) the Borrower’s corporate credit rating from S&P
and (ii) the Borrower’s corporate family rating from Moody’s, or, in each case,
an equivalent rating by any other Rating Agency.
“Credit Exposure” means, as to any Lender at any time, the sum of such Lender’s
Revolving Exposure at such time.
“Default” means any event or condition, which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender in writing, or has made a


-8-



--------------------------------------------------------------------------------





public statement to the effect, that it does not intend or expect to comply with
(i) any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or (ii) its funding obligations generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Loan Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has become the subject of a Bail-In Action.
“Designated Person List” has the meaning assigned to it in the definition of
“Eligible Assignee.”
“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the Borrower has
the option to pay such dividends solely in Qualified Equity Interests), or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Revolving Credit Maturity
Date; provided that only the portion of such Equity Interest that is required to
be redeemed, is so redeemable or is so convertible at the option of the holder
thereof before such date will be deemed to be Disqualified Equity Interests.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the Laws of the United
States of America, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


-9-



--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender under the Revolving Facility or an
Affiliate of a Lender under the Revolving Facility that is customarily engaged
in the business of extending credit or investing in bank loans and (b) any
financial company or financial institution that extends credit or invests in
bank loans as one of its businesses approved (each such approval not to be
unreasonably withheld or delayed) by (A) the Administrative Agent, (B) in the
case of the Revolving Commitments under any Revolving Facility, the Swingline
Lender and each applicable Issuing Bank under such Revolving Facility and
(C) unless an Event of Default has occurred and is continuing, the Borrower;
provided that (1) it shall be deemed to be reasonable for the Borrower to
withhold consent to Persons that are competitors of the Borrower and its
Subsidiaries or any such Person’s Affiliates other than bona fide debt fund
affiliates (any such Persons, “Designated Persons”) and (2) notwithstanding
clause (C) of this definition, during the continuation of an Event of Default,
the Borrower’s consent shall be required for an assignment to a Designated
Person and such Designated Persons reasonably identifiable Affiliates (other
than bona fide debt fund affiliates), in each case solely to the extent that
such Designated Person is included on the list of Designated Persons (such list,
the “Designated Person List”) that has been previously sent to the
Administrative Agent prior to the date that the relevant trade has been entered
into. The Administrative Agent shall (a) post the Designated Person List
provided by the Borrower and any updates thereto from time to time on the
Platform to “public siders” and/or “private siders,” provided, that no such
updates pursuant to this clause (a) shall be deemed to retroactively disqualify
any parties that have previously acquired an assignment or participation
interest in respect of the Loans from continuing to hold or vote such previously
acquired assignments and participations on the terms set forth herein for
Lenders that are not Designated Persons, (b) provide the Designated Person List
to each Lender requesting the same, and/or (c) provide the Designated Person
List to any potential assignee under Section 9.04(b) requesting the same (but
solely to the extent that such potential assignee is subject to customary
confidentiality obligations relating to the Designated Person List); provided,
however, the Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions relating to the Designated Person List.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Engagement Letter” means the letter agreement, dated as of October 26, 2018, by
and among Borrower and the Arranger.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or the effect of
Hazardous Materials or the environment on health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into


-10-



--------------------------------------------------------------------------------





the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the occurrence with
respect to any Plan of a failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan pursuant to
Sections 4041(c) or 4042 of ERISA; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the receipt
by the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” refers to the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.
“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty establishing the European Community (signed in Rome
on 25 March 1967) as amended by the Treaty on the European Union (signed in
Maastricht on 7 February 1992). For the avoidance of doubt, the United Kingdom
shall be deemed to be a member state of the European Union for purposes of this
Agreement.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time and the rules and regulations promulgated thereunder from time to time
in effect.


-11-



--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) Taxes
imposed on (or measured by) its net income and franchise Taxes, in each case,
imposed by a jurisdiction as a result of such recipient being organized in or
having its principal office or applicable lending office in, such jurisdiction,
or as a result of any other present or former connection between such recipient
and such jurisdiction, other than any connection arising from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Documents,
(b) any branch profits taxes under Section 884(a) of the Code, or any similar
Tax, imposed by any jurisdiction described in (a), (c) in the case of a Lender,
any U.S. federal withholding tax that is imposed pursuant to a Law in effect at
the time such Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from a Loan Party with
respect to such withholding tax pursuant to Section 2.16(a), (d) any withholding
tax attributable to a Lender’s failure to comply with Section 2.16(e), (e) any
Tax imposed pursuant to current Sections 1471 through 1474 of the Code (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future Treasury regulations
promulgated thereunder or official interpretations thereof, any agreement
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above), any intergovernmental agreement
implementing the foregoing and any related laws, regulations or official
administrative practices implementing the foregoing and (f) any interest,
additions to Taxes and penalties with respect to any Taxes described in clauses
(a) through (e) of this definition.
“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments except that such Revolving Commitments may have a later maturity
date and different provisions with respect to interest rates and fees than those
applicable to the Revolving Commitments.
“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length transaction between a willing seller and
a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the Borrower),
including reliance on the most recent real property tax bill or assessment in
the case of real property.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b)


-12-



--------------------------------------------------------------------------------





if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent; provided, further, that, if negative, such rate shall be deemed to be
0.00%.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and any
group or body charged with setting regulatory capital rules or standards
(including, without limitation, the Bank for International Settlements or the
Basel Committee on Banking Supervision or any successor or similar authority to
any of the foregoing).
“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such Indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation of the
ability of any other Person to make payment of the Indebtedness or obligation;
or






(d)    otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.


-13-



--------------------------------------------------------------------------------





In any computation of the Indebtedness or other liabilities of the obligor under
any Guarantee, the Indebtedness or other obligations that are the subject of
such Guarantee shall be assumed to be direct obligations of such obligor.
“Guarantors” each Subsidiary that from time to time is a party to the Guaranty,
pursuant to Section 5.09 or otherwise.
“Guaranty” means a guaranty executed by each of the Guarantors, and
substantially in the form attached as Exhibit E attached hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic,” or as a
“pollutant” or a “contaminant,” pursuant to any Environmental Law.
“Hedge Bank” means any Person that is a Lender, the Administrative Agent or an
Affiliate of a Lender (i) on the Closing Date or at the time it enters into a
Swap Agreement with the Borrower or any Subsidiary (regardless of whether such
Person subsequently ceases to be the Administrative Agent, a Lender or an
Affiliate of a Lender) or (ii) at the time the Borrower notifies the
Administrative Agent that such Person and its Affiliates are “Hedge Banks”
hereunder.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Increased Commitments” has the meaning assigned to such term in Section 2.19.
“Increasing Lender” has the meaning assigned to such term in Section 2.19.
“Incremental Basket Amount” has the meaning assigned to such term in Section
2.19(a).
“Incumbent Directors” has the meaning assigned to it in the definition of
“Change in Control.”
“Indebtedness” means, with respect to any Person means, at any time, without
duplication:
(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Disqualified Equity Interests;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Lease Obligations and (ii) all liabilities which
would appear on its balance sheet in accordance with GAAP in respect of
Synthetic Leases assuming such Synthetic Leases were accounted for as Capital
Lease Obligations;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);


-14-



--------------------------------------------------------------------------------





(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    the aggregate Swap Termination Value of all Swap Agreements of such
Person; and
(g)    any Guarantee of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 9.03(b).
“Information” has the meaning specified in Section 9.12.
“Initial Investing Person” has the meaning assigned to it in the definition of
“Investment.”
“Intercreditor Agreement” shall mean, with respect to any Liens on any Property,
upon the provision of any such Liens to secure Indebtedness that would result in
a Collateral/Covenant Event, either (a) an intercreditor agreement substantially
in the form of the pari passu intercreditor agreement attached hereto as Exhibit
C, or another intercreditor agreement not materially less favorable to the
Lenders (taken as a whole) vis-à-vis such pari passu Liens than the form of the
pari passu intercreditor agreement attached hereto as Exhibit C or (b) another
intercreditor agreement the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Indebtedness to be secured by such Liens, as determined by the
Administrative Agent in the exercise of reasonable judgment.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or any other period as may be agreed to by the Administrative Agent and all
applicable Lenders, thereafter, as the Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in


-15-



--------------------------------------------------------------------------------





the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Intermediate Investing Person” has the meaning assigned to it in the definition
of “Investment.”
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period for which that LIBO Screen Rate is available
for the applicable currency that exceeds the Impacted Interest Period, in each
case, at such time.
“Invested Amount” has the meaning assigned to it in the definition of
“Investment.”
“Investment” means, as to any Person, any acquisition of, or investment by such
Person in, any other Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of monetary
obligations of, assumption of Indebtedness of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person; provided that “Investments” shall not include
intercompany current liabilities and advances incurred in the ordinary course of
business. For purposes of Section 6.05, (i) the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the Borrower or
any Subsidiary (an “Initial Investing Person”) transfers an amount of cash or
other Property (the “Invested Amount”) for purposes of permitting the Borrower
or one or more other Subsidiaries to ultimately make an Investment of the
Invested Amount in the Borrower, any Subsidiary or any other Person (the Person
in which such Investment is ultimately made, the “Subject Person”) through a
series of substantially concurrent intermediate transfers of the Invested Amount
to the Borrower or one or more other Subsidiaries other than the Subject Person
(each, an “Intermediate Investing Person”), including through the incurrence or
repayment of intercompany Indebtedness, capital contributions or redemptions of
Equity Interests, then, for all purposes of Section 6.05, any transfers of the
Invested Amount to Intermediate Investing Persons in connection therewith shall
be disregarded and such transaction, taken as a whole, shall be deemed to have
been solely an Investment of the Invested Amount by the Initial Investing Person
in the Subject Person and not an Investment in any Intermediate Investing
Person.
“Investment Grade Rating” means (i) the Borrower’s corporate credit rating is
equal to or higher than BBB‑ (with a stable or better outlook) (or the
equivalent) by S&P and (ii) the Borrower’s corporate family rating is equal to
or higher than Baa3 (with a stable or better outlook) (or the equivalent) by
Moody’s, or, if S&P or Moody’s cease to provide ratings, an equivalent rating by
any replaced Rating Agency, in each case with a stable or better outlook.
“IRS” means the U.S. Internal Revenue Service.
“Issuing Bank” means (i) each Person party hereto with an LC Commitment and (ii)
each other Person that becomes an Issuing Bank in accordance with
Section 2.05(i), in each case in its capacity as an issuer of Letters of Credit
hereunder, and any successors in such capacity as provided in Section 2.05(i).




-16-



--------------------------------------------------------------------------------





“Judgment Currency” has the meaning assigned to it in Section 2.21.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.
“LC Commitment” means, with respect to each Issuing Bank, the commitment, if
any, of such Issuing Bank to issue Letters of Credit as indicated on Schedule
2.01, as such commitment may be reduced or increased from time to time pursuant
to Section 2.05(i). The initial amount of each Issuing Bank’s LC Commitment is
set forth on Schedule 2.01, or shall be set forth in the assignment or joinder
documentation pursuant to which such Issuing Bank shall have assumed its LC
Commitment, as the case may be. The initial aggregate amount of the Issuing
Banks’ LC Commitments on the Closing Date is equal to the LC Exposure Sublimit.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices (ISP98),
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
“LC Exposure Sublimit” means $30,000,000.
“Lenders” means the Persons listed on Schedule 2.01 to this Agreement and any
other Person that shall have become a Lender hereunder pursuant to Section 2.19
or pursuant to an Assignment and Assumption, in each case, that has a Revolving
Commitment or, if the Revolving Commitments have terminated or expired, a Lender
with Revolving Exposure, other than, in any such case, any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement provided that any letters of credit issued hereunder by Royal
Bank, in its capacity as an Issuing Bank, will only be standby letters of
credit.
“LIBO Rate” means with respect to any Eurocurrency Borrowing for Dollars for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) (the “LIBO Screen Rate”) for the relevant currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate), or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion at approximately 11:00
a.m., London time, on the day that is two Business Days prior to the first day
of such Interest Period; provided that if the LIBO Screen Rate for any currency
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBO Screen Rate shall


-17-



--------------------------------------------------------------------------------





not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the applicable currency then the LIBO Rate for such
currency shall be the Interpolated Rate; provided that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement or title retention agreement (or any capital lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.
“Loan Documents” means this Agreement, the Guaranty (if effective), the
Collateral Documents (if any), each Intercreditor Agreement (if effective), any
promissory notes executed and delivered pursuant to Section 2.09(e), and any
amendments, waivers, supplements or other modifications to any of the foregoing.
“Loan Parties” means, collectively, the Borrower and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means (a) local time in New York City, with respect to the times
for the receipt and sending of notices by and to, and the disbursement by or
payment to, the Administrative Agent, any Lender or any Issuing Bank; (b) local
time in London, England, with respect to the times for the determination of
“LIBO Rate”; (c) local time at the place of determination, if such local time as
of such place for determination is specified herein; and (d) in all other
circumstances, New York, New York time.
“Material Acquisition” means any acquisition or similar Investment permitted
pursuant to the terms of this Agreement and having consideration in excess of
$100,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents or the rights and remedies of the Administrative
Agent and the Lenders thereunder.
“Material Indebtedness” means (a) Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000 and (b) all or any portion of the Privately Placed Notes
and any Permitted Refinancing Indebtedness in respect thereof. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.
“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1‑02(w) of Regulation S‑X.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.




-18-



--------------------------------------------------------------------------------





“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, with respect to the incurrence or issuance of any
Indebtedness by the Borrower or any Subsidiary, an amount equal to (i) the sum
of the cash received in connection with such incurrence or issuance less (ii)
the attorneys’ fees, investment banking fees, accountants’ fees, underwriting or
other discounts, commissions, costs and other fees, transfer and similar taxes
and other out-of-pocket expenses actually incurred by the Borrower or such
Subsidiary in connection with such incurrence or issuance.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.18(b).
“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Borrower and its Subsidiaries to any of
the Issuing Banks, the Lenders, their Affiliates, the Administrative Agent, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Article III and Hedge Banks, individually or collectively (direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured), arising or incurred under
this Agreement or any of the other Loan Documents or any Secured Hedge Agreement
(excluding with respect to any Loan Party, Excluded Swap Obligations of such
Loan Party) (including under any of the Loans made or reimbursement or other
monetary obligations incurred or any of the Letters of Credit or other
instruments at any time evidencing any thereof) and all Cash Management
Obligations, in each case whether now existing or hereafter arising, whether all
such obligations arise or accrue before or after the commencement of any
bankruptcy, insolvency or receivership proceedings (and whether or not such
claims, interest, costs, expenses or fees are allowed or allowable in any such
proceeding).
“OFAC” has the meaning assigned to such term in Section 9.04.
“Operating Account” means the deposit account of the Borrower identified to the
Administrative Agent from time to time as the “Operating Account” for purposes
of this Agreement.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, any such Tax imposed as a
result of an assignment (other than an assignment made at the request of the
Borrower pursuant to Section 2.18) by a Lender (an “Assignment Tax”), except to
the extent such Assignment Tax is imposed as a result of the assignor or
assignee being organized in or having its principal office or applicable lending
office in the taxing jurisdiction, or as a result of any other present or former
connection between the assignor or assignee and the taxing jurisdiction, other
than a connection arising from having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Documents.
“Participant” has the meaning set forth in Section 9.04(c)(i).
“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.




-19-



--------------------------------------------------------------------------------





“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Loan Parties in a form reasonably satisfactory to the Administrative Agent,
as the same may be supplemented from time to time.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes, assessments or other governmental charges
that (i) are not yet due and payable or (ii) are being contested in compliance
with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are not overdue
by more than sixty (60) days or are being contested in compliance with Section
5.04;
(c)    (i) Liens, pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations (including to support letters of credit or
bank guarantees) and (ii) Liens, pledges or deposits in the ordinary course of
business securing liability for premiums or reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing insurance to the
Borrower or any Subsidiary;
(d)    Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;
(e)    Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article VII;
(f)    easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, oil and gas leases, protrusions and similar
encumbrances and minor title defects affecting real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, sublease, license or sublicense entered into by the Borrower or
any Subsidiary in the ordinary course of its business and covering only the
assets so leased;
(h)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;
(i)    Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business; and


-20-



--------------------------------------------------------------------------------





(j)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
provided that, except as expressly set forth in this definition, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.
“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension, (b) other than with respect to Permitted
Refinancing Indebtedness in respect of Indebtedness permitted pursuant to
Section 6.01(e), such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the earlier of (or, solely in
the case of the Privately Placed Notes, the later of) (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed or extended
and (y) the date which is 91 days after the Revolving Credit Maturity Date or,
in the case of Permitted Refinancing Indebtedness secured by a first priority
lien, the Revolving Credit Maturity Date, (c) other than with respect to
Permitted Refinancing Indebtedness in respect of Indebtedness permitted pursuant
to Section 6.01(e), such modification, refinancing, refunding, renewal or
extension has a Weighted Average Life to Maturity equal to or greater than the
remaining Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (d) to the extent such Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders (in the good faith determination of
the Borrower) as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed or extended and (e) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
secured by Liens, then any Liens securing the modified, refinanced, refunded,
renewed or extended Indebtedness do not have a higher priority compared to the
Liens securing the Obligations than the Liens securing the Indebtedness being
modified, refinanced, refunded, renewed or extended; provided that the
requirements set forth in clauses (b) and (c) above shall not apply to any
Indebtedness consisting of a customary bridge facility so long as such bridge
facility automatically converts into long-term Indebtedness that satisfies the
requirements of such clauses (b) and (c).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge and Security Agreement” means, collectively, a pledge and security
agreement executed by the Loan Parties and substantially in the form of Exhibit
F attached hereto.




-21-



--------------------------------------------------------------------------------





“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Royal Bank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Priority Debt” means, as of any date, the sum (without duplication) of (i)
Indebtedness of the Borrower and its Subsidiaries secured by Liens of the type
permitted by Sections 6.02(b), (d), (e) or (s) (in each case, assuming for this
purpose that a Collateral/Covenant Period is in effect), (ii) outstanding
Indebtedness of Subsidiaries of the Borrower that are not Loan Parties and (iii)
any Indebtedness not described in the foregoing clauses (i) or (ii) and
constituting “priority debt” (or any comparable term) under the documentation
governing any of the Privately Placed Notes.
“Privately Placed Notes” means, collectively, the Borrower’s (a) 5.72% Senior
Notes, Series A due September 30, 2019, (b) 5.72% Senior Notes, Series B due
March 30, 2020, (c) 5.22% Senior Notes due August 9, 2020, (d) 3.67% Senior
Notes, Series A due June 15, 2028, (e) 3.75% Senior Notes, Series B due December
18, 2028, (f) 3.65% Senior Notes, Series C due May 2, 2031, (g) 3.72% Senior
Notes, Series D due October 28, 3031, (h) 3.51% Senior Notes, Series E due June
13, 2025 and (i) 3.77% Senior Notes, Series F due August 22, 2028.
“Pro Forma Adjustment” means, for any applicable period of measurement with
respect to the Consolidated EBITDA of the applicable Acquired Entity or Business
or the Consolidated EBITDA of the Borrower, the pro forma increase or decrease
in such Consolidated EBITDA that is (i) consistent with Regulation S‑X or (ii)
otherwise permitted by the definition of “Consolidated EBITDA”; provided that
any such pro forma increase or decrease to such Consolidated EBITDA shall be
without duplication for cost savings or additional costs already included in
such Consolidated EBITDA for such period of measurement.
“Pro Forma Basis” means with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
reasonably related thereto shall be deemed to have occurred as of the first day
of the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
described in the definition of “Specified Transaction,” shall be excluded, and
(ii) in the case of an acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness
and (c) any Indebtedness incurred or assumed by the Borrower or any of its
Subsidiaries and if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Public Lender” has the meaning assigned to it in Section 5.01.
“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a corporate family or corporate credit rating on the Borrower publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Borrower and reasonably satisfactory to the
Administrative Agent, which shall be substituted for Moody’s or S&P or both, as
the case may be.


-22-



--------------------------------------------------------------------------------





“Refinanced Revolving Loans” has the meaning assigned to such term in Section
9.02(b).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Regulation S‑X” means Regulation S‑X under the Securities Act of 1933, as
amended.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and controlling Persons of such Person.
“Replacement Revolving Loans” has the meaning assigned to such term in
Section 9.02(b).
“Repo Counterparties” has the meaning assigned to it in the definition of “Cash
Equivalents.”
“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.
“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests in the Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property (other than Qualified
Equity Interests)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) increased from time to time pursuant to Section 2.19. The initial amount
of each Lender’s Revolving Commitment on the Closing Date is set forth on
Schedule 2.01 of this Agreement, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Commitment, as the case may
be. The initial aggregate amount of the Lenders’ Revolving Commitments on the
Closing Date is $300,000,000.  
“Revolving Credit Maturity Date” means the date that is the fifth anniversary of
the Closing Date.
“Revolving Exposure” means, at any time, the sum of (a) the amount of the
Revolving Loans outstanding at such time, (b) the LC Exposure at such time and
(c) the Swingline Exposure at such time. The Revolving Exposure of any Lender at
any time shall be its Applicable Percentage of the Revolving Exposure at such
time.
“Revolving Facility” means the Revolving Commitments and the extension of credit
made hereunder by the Lenders.






-23-



--------------------------------------------------------------------------------





“Revolving Loan” means a Loan made pursuant to Section 2.01.
“Royal Bank” means Royal Bank of Canada, in its individual capacity.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, itself the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Sudan, Syria and
Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce, or by the United Nations Security
Council, the European Union or any European Union member state, Her Majesty’s
Treasury of the United Kingdom, or other relevant sanctions authority, (b) any
Person operating, located, organized or resident in a Sanctioned Country or (c)
any Person owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).
“Sanctions” means, economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of Commerce or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority, in each case, to the extent
applicable to the Borrower and its Subsidiaries.
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.
“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between the Borrower or any Subsidiary and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks and any Affiliate
of a Lender to which Obligations are owed, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Article VIII.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Specified Domestic Subsidiary” means any wholly owned Domestic Subsidiary of
the Borrower formed or acquired after the Closing Date other than (i) any
Domestic Subsidiary that is a subsidiary of a


-24-



--------------------------------------------------------------------------------





Foreign Subsidiary of a Domestic Subsidiary, (ii) any Domestic Subsidiary that
has no material assets other than Equity Interests or Indebtedness of one or
more Foreign Subsidiaries, (iii) any Domestic Subsidiary that on a consolidated
basis with its Subsidiaries did not have consolidated revenues in excess of 1%
of the Borrower’s consolidated revenues for the most recently ended four fiscal
quarter period of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) and did not have consolidated total
assets in excess of 1% of Consolidated Total Assets as of the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered on or prior to the Closing Date or pursuant to Section 5.01(a) or (b),
(iv) any Domestic Subsidiary that is prohibited by Law or contractual
obligations existing on the Closing Date or on the date such Person becomes a
Subsidiary (and not created in anticipation thereof) from providing a Guaranty
or that would require a governmental (including regulatory) consent, approval,
license or authorization to provide such Guaranty, unless such consent,
approval, license or authorization has been obtained and (v) any Domestic
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the burden or cost of providing a
Guaranty shall outweigh the benefits to the Lenders to be afforded thereby;
provided that upon any wholly owned Domestic Subsidiary ceasing to meet the
criteria for exclusion pursuant to each of clauses (i) through (v) above, the
Borrower shall be deemed to have acquired a Specified Domestic Subsidiary at
such time and shall cause such Domestic Subsidiary to comply with the applicable
provisions of Section 5.09; provided, further, that, notwithstanding anything
herein to the contrary, any Domestic Subsidiary of the Borrower that is an
obligor or guarantor in respect of any other Material Indebtedness of the
Borrower shall be deemed to be a Specified Domestic Subsidiary hereunder.
“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and on or
prior to the applicable date of determination: (i) any Investment by the
Borrower or any Subsidiary (x) in any Person (including in connection with an
acquisition), other than a Person that was a wholly-owned Subsidiary on the
first day of such period or (y) pursuant to Section 6.05(i), (ii) any Asset Sale
or Casualty Event, (iii) any Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower owned by the Borrower or any of its
Subsidiaries or any division, product line, or facility used for operations of
the Borrower or any of its Subsidiaries, (iv) any incurrence or repayment of
Indebtedness (in each case, other than Revolving Loans, Swingline Loans and
borrowings and repayments of Indebtedness in the ordinary course of business
under revolving credit facilities except to the extent there is a reduction in
the related Revolving Commitments or other revolving credit commitment), (v) any
Restricted Payment and (vi) any other transaction that by the terms of the Loan
Documents requires pro forma compliance with a test or covenant hereunder or
requires such test or covenant to be calculated on a Pro Forma Basis.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
“Subject Person” has the meaning assigned to it in the definition of
“Investment.”


-25-



--------------------------------------------------------------------------------





“Subordinated Indebtedness” means Indebtedness of any Loan Party that is
expressly subordinated in right of payment to such Loan Party’s payment
obligations under the Loan Documents.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Surviving Person” has the meaning assigned to it in the definition of “Change
in Control.”
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Agreement,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreement, (a) for any date on or after the date
such Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Royal Bank, in its capacity as lender of Swingline
Loans hereunder, or any successor swingline lender hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Loan Sublimit” means $30,000,000.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for United States federal income
tax purposes, other than any such lease under which such Person is the lessor.
“Tax Indemnitee” has the meaning provided in Section 2.16(c).


-26-



--------------------------------------------------------------------------------





“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments or withholdings and similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Test Period” means the period of four fiscal quarters of the Borrower ending on
a specified date.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents and related transactions and the
payment of fees and expenses in connection with the foregoing.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Ultimate Parent” has the meaning assigned to it in the definition of “Change in
Control.”
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York.
“U.S. Tax Compliance Certificate” has the meaning provided in Section
2.16(e)(2)(C).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.
“wholly owned” means, with respect to a subsidiary of a Person, a subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. Unless separate definitions are provided for
the singular and plural forms of a specified term, the definitions of terms
herein shall apply equally to the singular and plural


-27-



--------------------------------------------------------------------------------





forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented, refinanced, restated,
replaced or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (c)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules of this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. A Letter of Credit shall be deemed at
a particular time to be “outstanding,” and not to have “terminated,” in each
case regardless of the expiration date of the Letter of Credit, if (i) a
presentation made at such time under such Letter of Credit would be required to
be honored if otherwise made in accordance with the terms and conditions of such
Letter of Credit, or (ii) a presentation made on or before the latest date for
presentation under such Letter of Credit has not yet been honored and under the
applicable letter of credit practice rules or applicable law the time to give
timely notice of refusal of such presentation for documentary discrepancies has
not yet passed.
SECTION 1.04.    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. In addition, notwithstanding any other provision contained
herein, (i) the definitions set forth in the Loan Documents and any financial
calculations required by the Loan Documents shall be computed to exclude any
change to lease accounting rules from those in effect pursuant to Financial
Accounting Standards Board Accounting Standards Codification 840 (Leases) and
other related lease accounting guidance as in effect on the Closing Date;
provided that ASU No. 2016-02 Leases (Topic 842) (or any other Financial
Accounting Standard having a similar result or effect) shall be deemed a change
in GAAP after the Closing Date, regardless of the date enacted, adopted or
issued and regardless of any delayed implementation thereof and (ii) all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any assets or liabilities
of the Borrower or any Subsidiary at “fair value,” as defined therein.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement with respect to any Test
Period, the Consolidated Leverage Ratio, Consolidated Total Assets, Consolidated
EBITDA and Consolidated Leverage Ratio shall be calculated with respect to such
period on a Pro Forma Basis; provided that, notwithstanding the forgoing, so
long as any Privately Placed Notes are outstanding, determinations made


-28-



--------------------------------------------------------------------------------





in respect of Priority Debt shall be made in a manner substantially identical as
under such Privately Placed Notes.
SECTION 1.05.    Payments on Business Days. When the payment of any Obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.
SECTION 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07.    Division. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period in Dollars in an aggregate
principal amount that will not result in (A) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (B) the aggregate Revolving
Exposures exceeding the lesser of (x) the aggregate Revolving Commitments and
(y) the Availability Limit. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.04.
(b)    Subject to Sections 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum; provided that (i) an ABR
Revolving Borrowing may be in an aggregate amount


-29-



--------------------------------------------------------------------------------





that is equal to the entire unused balance of the aggregate Revolving
Commitments, and (ii) a Swingline Loan may be in an aggregate amount that is
equal to the entire unused balance of the aggregate Revolving Commitments, or
that is required to finance the reimbursement of an LC Disbursement with respect
to Letters of Credit, as contemplated by Section 2.05(e). Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five (5) Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested would end after the Revolving Credit Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent, of such request either by telephone or in
writing (delivered by hand, facsimile, or via a pdf or similar file attached to
an email), substantially in the form attached hereto as Exhibit B‑1 and signed
by the Borrower (a) in the case of a Eurocurrency Borrowing, not later than
noon, Local Time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than noon, Local
Time, one (1) Business Day before the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable and, in the case of a telephonic
Borrowing Request, shall be confirmed promptly by hand delivery or telecopy or
transmission by electronic communication in accordance with Section 9.01(b) to
the Administrative Agent of a written Borrowing Request in a form attached
hereto as Exhibit B‑1 and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the identity of the Borrower;
(ii)    the aggregate amount of the requested Borrowing and the Class of Loans
being borrowed;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
SECTION 2.04.    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period in Dollars, in an aggregate


-30-



--------------------------------------------------------------------------------





principal amount at any time outstanding that will not result in (A) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Loan Sublimit, (B) the aggregate principal amount of the total
Revolving Exposures exceeding the total Revolving Commitments or (C) the
aggregate principal amount of the total Revolving Exposures exceeding the lesser
of (x) the total Revolving Commitments and (y) the Availability Limit; provided
that (I) the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan and (II) the Swingline Lender shall not
be required to make any Swingline Loan to the extent the aggregate principal
amount of the Revolving Loans made by the Lender acting as Swingline Lender that
are then outstanding, when aggregated with the aggregate principal amount of
Swingline Loans, would exceed the amount of such Lender’s Revolving Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Swingline
Lender of such request by telephone (confirmed by telecopy or transmission by
electronic communication), not later than 2:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be in the form attached
hereto as Exhibit B‑4 and shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline Loan.
The Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a deposit into the Operating Account (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the relevant Issuing Bank or, to the extent
that the Applicable Participants have made payments pursuant to Section 2.05(e)
to reimburse the applicable Issuing Bank, to such Applicable Participants and
such Issuing Bank as their interests may appear) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Applicable Participants to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Each such notice shall
specify the aggregate amount of Swingline Loans in which the Applicable
Participants will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Applicable Participant,
specifying in such notice such Applicable Participant’s Applicable Percentage of
such Swingline Loan or Swingline Loans. Each Applicable Participant hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Applicable Participant’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Applicable Participant acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Applicable Participant shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Applicable Participant (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Applicable Participants), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Applicable Participants.
The Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of such Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Applicable Participants that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests


-31-



--------------------------------------------------------------------------------





may appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
(d)    Any Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the successor Swingline Lender
and, to the extent affecting the rights or obligations of the replaced Swingline
Lender, such replaced Swingline Lender. The Administrative Agent shall notify
the Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.12(a). From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.04(d) above.
SECTION 2.05.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Dollars or
(provided that any Letter of Credit may be provided on behalf of the Borrower or
any Subsidiary of the Borrower; provided that in each such case, the Borrower
(i) will be primarily liable for any such Letters of Credit and (ii) shall be
required to reimburse any LC Disbursement issued for the account of a Subsidiary
to the same extent as if such LC Disbursement was issued for the account of the
Borrower), in a form reasonably acceptable to the relevant Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension; provided that in the case of any
request for an issuance of letters of credit, such notice shall be provided at
least three (3) Business Days prior to the requested date of such issuance) a
notice in the form attached hereto as Exhibit B‑3 requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. The relevant


-32-



--------------------------------------------------------------------------------





Issuing Bank shall promptly notify the Administrative Agent of, and the
Administrative Agent shall in turn promptly furnish to the Lenders notice of,
any such issuance. If requested by the relevant Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit; provided that such letter
of credit application shall not contain terms inconsistent with the terms of
this Agreement and shall not impose any additional obligations, liabilities or
Liens on any Loan Party during the term of this Agreement. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed the LC
Exposure Sublimit, (ii) unless otherwise agreed by the relevant Issuing Bank in
its sole discretion, the LC Exposure of each Issuing Bank shall not exceed such
Issuing Bank’s LC Commitment, (iii) subject to Section 2.04, the total Revolving
Exposures shall not exceed the total Revolving Commitments and (iv) the total
Revolving Exposures shall not exceed the lesser of (x) the total Revolving
Commitments and (y) the Availability Limit. The Borrower may, at any time and
from time to time, reduce the LC Commitment of any Issuing Bank with the consent
of such Issuing Bank; provided that the Borrower shall not reduce the LC
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iv) above shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall, unless otherwise agreed by
the relevant Issuing Bank, expire at or prior to the close of business on the
earlier of (i) the date that is one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five (5) Business
Days prior to the Revolving Credit Maturity Date, or, in each case, such later
date as the relevant Issuing Bank may agree, to the extent such Letters of
Credit are cash collateralized or backstopped in a manner reasonably acceptable
to the Issuing Bank; provided that in the event that an Issuing Bank consents to
an expiration date for any Letter of Credit that is following the Revolving
Credit Maturity Date, the Applicable Participants shall cease to have risk
participations therein on (x) the day following the Revolving Credit Maturity
Date or (y) on such later date through which such Letter of Credit is deemed to
be outstanding in accordance with Section 1.03.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof or renewing such Letter of
Credit or extending the expiration thereof) and without any further action on
the part of the relevant Issuing Bank or the Lenders, such Issuing Bank hereby
grants to each Applicable Participant, and each Applicable Participant hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Applicable Participant’s Applicable Percentage of the aggregate amount
from time to time available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Applicable Participant
hereby absolutely, irrevocably and unconditionally agrees to pay to the
Administrative Agent in Dollars, for the account of the relevant Issuing Bank,
such Applicable Participant’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank to the extent not reimbursed by the Borrower on the date
due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Applicable
Participant acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment made in accordance
with this Section 2.05(d) by the Applicable Participant for the account of the
relevant Issuing Bank shall be made without any offset, abatement, withholding
or reduction whatsoever.




-33-



--------------------------------------------------------------------------------





(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., Local Time, on the day of receipt or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that unless the Borrower elects otherwise, the Borrower shall be
deemed, subject to the conditions to borrowing set forth herein, to have
requested in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or, if such amount is less than the Borrowing
Multiple, a Swingline Loan issued in the amount of such LC Disbursement and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due (or if any such
reimbursement payment is required to be refunded to the Borrower for any
reason), then the Administrative Agent shall notify the applicable Issuing Bank
and each Applicable Participant of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Applicable Participant’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Applicable Participant shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Applicable
Participants), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Applicable Participants.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that the Applicable
Participants have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Applicable Participants and such Issuing Bank as
their interests may appear. Any payment made by an Applicable Participant
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that nothing in this Section
(f) shall be construed to excuse the relevant Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the relevant Issuing Bank’s failure to exercise reasonable care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence


-34-



--------------------------------------------------------------------------------





of bad faith, gross negligence or willful misconduct on the part of the relevant
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
relevant Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The relevant Issuing Bank shall, within the
period as per terms and conditions of Letter of Credit but in any event promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. After examination of such
documents, the relevant Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy or transmission by
electronic communication in accordance with Section 9.01(b)) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the relevant
Issuing Bank and the Applicable Participants with respect to any such LC
Disbursement (other than with respect to the timing of such reimbursement
obligation set forth in clause (e) of this Section).
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Applicable
Participant pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Applicable Participant to the extent of
such payment.
(i)    Replacement or Addition of Issuing Bank. (i)    Any Issuing Bank may be
replaced, or the LC Commitment (or a portion thereof) of any Issuing Bank
assigned, at any time by written agreement among the Borrower, the
Administrative Agent and the successor or assignee Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement or assignment shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced or assigning Issuing Bank pursuant to Section 2.11(b). From and after
the effective date of any such replacement or assignment, (i) the successor or
assignee Issuing Bank shall have all the rights and obligations of the assigning
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or assignee or to any previous Issuing Bank, or to
such successor and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank or the assignment of an LC Commitment
hereunder, the replaced or assigning Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement or with respect to its remaining LC Commitment (if any), but,
in the case of a replacement, shall not be required to issue additional Letters
of Credit. A Lender may become an additional Issuing Bank hereunder at any time
by written agreement among the Borrower, the Administrative Agent and such
Lender. The Administrative Agent shall notify the Lenders of any such additional
Issuing Bank.


-35-



--------------------------------------------------------------------------------





(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.05(i)(i) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit and thereafter
maintain in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Applicable Participants, an
amount in cash equal to the LC Exposure from time to time plus any accrued and
unpaid interest thereon, provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
paragraph (h) or (i) of Article VII. The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by Section
2.22(a)(iii) or such other applicable provisions of this Agreement. Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Monies in
such account shall be applied by the Administrative Agent to reimburse the
relevant Issuing Bank for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure, at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
the Required Lenders), be applied to satisfy other obligations of the Borrower
under the Loan Documents. If the Borrower is required to provide an amount of
cash collateral hereunder, such amount (or any lesser amount no longer required
to remain as cash collateral pursuant to this Agreement) plus any accrued
interest or realized profits with respect to such amounts (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived or such collateral is
no longer required pursuant to this Agreement.
SECTION 2.06.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Loan to be made on such date; provided that Swingline
Loans shall be made as provided in Section 2.04. Except in respect of the
provisions of this Agreement covering the reimbursement of Letters of Credit,
the Administrative Agent will make such Loans available to the Borrower by
promptly crediting the funds so received in the aforesaid account of the
Administrative Agent, to an account designated by the Borrower in the applicable
Borrowing Request, in New York City, provided that Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank or,
to the extent that Applicable Participants have made payments pursuant to
Section 2.05(e) to reimburse such Issuing Bank, then to such Applicable
Participants and the applicable Issuing Bank as their interests may appear.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available


-36-



--------------------------------------------------------------------------------





on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.07.    Interest Elections.
(a)    Subject to Section 2.02(b), each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.07. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be confirmed promptly by hand delivery or telecopy or
transmission by electronic communication in accordance with Section 9.01(b) to
the Administrative Agent of a written Interest Election Request in a form
attached hereto as Exhibit B‑2 or such other form approved by the Administrative
Agent and signed by the Borrower. Notwithstanding any contrary provision herein,
this Section 2.07 shall not be construed to permit the Borrower to (i) elect an
Interest Period for Eurocurrency Loans that does not comply with Section 2.02(d)
or (ii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies, the
relevant currency, and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


-37-



--------------------------------------------------------------------------------





(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.08.    Termination and Reduction of Commitments.
(a)    Unless previously terminated, all Revolving Commitments shall terminate
on the Revolving Credit Maturity Date. The Extended Revolving Commitments shall
terminate on the respective maturity dates applicable thereto.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (or, if less, the remaining
amount of such Commitments), and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the aggregate Revolving
Exposures (excluding, the portion of the Revolving Exposures attributable to
outstanding Letters of Credit, if and to the extent that the Borrower has made
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Bank with respect to such Letters of Credit, and such Issuing Bank has released
the Applicable Participants from their participation obligations with respect to
such Letters of Credit) would exceed the lesser of (x) the aggregate Revolving
Commitments and (y) the Availability Limit.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.08 shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or instruments of Indebtedness or other transaction, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Commitments of any
Class shall be permanent. Each reduction of the Revolving Commitments of any
Class shall, except as provided in Section 2.20, be made ratably among the
Lenders in accordance with their respective Revolving Commitments of such Class.


-38-



--------------------------------------------------------------------------------





SECTION 2.09.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Revolving Credit Maturity Date in
Dollars and to the Swingline Lender the then unpaid principal amount of each
Swingline Loan in Dollars on the earlier of the Revolving Credit Maturity Date
and the date that is five (5) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Loan is made, the Borrower shall
repay all Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrower shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender and its registered assigns and in
a form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 9.04 of this Agreement) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.
SECTION 2.10.    Prepayment of Loans.
(a)    Optional Prepayments.
(i)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing of any Class in whole or in part, without premium or
penalty, subject to prior notice in accordance with paragraph (a)(ii) of this
Section 2.10.
(ii)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) in writing pursuant to a
notice in the form of Exhibit B-5 of any prepayment hereunder (x) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 p.m., New York City
time, three (3) Business Days before the date of prepayment, (y) in the case of
prepayment of an ABR Borrowing, not later than 12:00 p.m., New York City time,
one (1) Business Day prior to the date of prepayment or (z) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the Class or Classes of Loans to be repaid and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, a notice of prepayment delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
instruments of Indebtedness or other transaction,


-39-



--------------------------------------------------------------------------------





in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the notice of
prepayment. Prepayments pursuant to this Section 2.10(a) shall be accompanied by
accrued interest to the extent required by Section 2.12 and shall be subject to
Section 2.15.
(b)    Mandatory Prepayments. In the event and on such occasion that the
aggregate Revolving Exposures exceed the lesser of (x) the aggregate Revolving
Commitments and (y) the Availability Limit, the Borrower shall prepay Revolving
Borrowings of such Class or, if applicable, Swingline Loans of such Class (or,
if no such Borrowings are outstanding, deposit cash collateral in an account
with the Administrative Agent pursuant to Section 2.05(j)) in an aggregate
amount equal to such excess; provided that if any such excess shall result from
a change in the applicable exchange rates, then such prepayment and/or cash
collateralization shall only be required to be made by the Borrower upon one
Business Day’s notice from the Administrative Agent.
SECTION 2.11.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the average daily amount of the Revolving Commitment of such Lender (or, if
the Revolving Commitment of such Lender has terminated, on the average daily
amount of the Revolving Exposure of such Lender) during the period from and
including the Closing Date to but excluding the date on which such Revolving
Commitment terminates and such Lender’s Revolving Exposure has been reduced to
zero. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate and the Revolving Exposure is reduced to zero,
commencing on the first such date to occur after the Closing Date. All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent in Dollars for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements with respect to
Letters of Credit following the date of the applicable LC Disbursement) during
the period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a
fronting fee in Dollars, which shall accrue at the rate of 0.125% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Closing
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure with
respect to Letters of Credit issued by such Issuing Bank, as well as such
Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which such Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments


-40-



--------------------------------------------------------------------------------





terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). In addition to the
foregoing fees and to the extent required to be paid under Section 9.03(a), the
Borrower shall pay or reimburse the Issuing Bank for such normal and customary
costs and expenses as are incurred or charged by the Issuing Bank in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.
(c)    All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
SECTION 2.12.    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate in effect from time to time plus
the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this
Section 2.12.
(d)    Accrued interest on each Loan shall be payable in Dollars in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans of
any Class, upon termination of the Revolving Commitments of such Class; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period or a Swingline Loan), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement, and such determination shall
be conclusive absent manifest error.






-41-



--------------------------------------------------------------------------------





SECTION 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, LIBO Rate for such Interest
Period or currency; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01(b) as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing shall be ineffective, and any Eurocurrency
Borrowing denominated in such currency that is requested to be continued shall
be converted to an ABR Borrowing on the last day of the Interest Period
applicable thereto and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing.
Notwithstanding the foregoing, if the Administrative Agent (i) determines that
the circumstances described in clause (a) of this Section 2.13 have arisen and
such circumstances are unlikely to be temporary, (ii) determines that the
circumstances described in clause (a) of this Section 2.13 have not arisen but
the supervisor for the administrator of the Eurodollar Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Eurodollar Rate shall no
longer be used for determining interest rates for loans, (iii) is advised by the
Required Lenders of their determination in accordance with clause (b) of this
Section 2.13, or (iv) new syndicated loans have started to adopt a new benchmark
interest rate, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for comparable syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate method
of determining a rate of interest and such other related changes to this
Agreement as may be applicable, provided that to the extent that the
Administrative Agent determines that adoption of any portion of such market
convention is not administratively feasible or that no market convention for the
administration of such alternate rate of interest exists, the Administrative
Agent shall administer such alternate rate of interest in a manner reasonably
determined by the Administrative Agent in consultation with the Borrower.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. If a notice of an
alternate rate of interest has been given and no such alternate rate of interest
has been determined, and the circumstances under clause (i) above exist, the
specific date referred to in clause (ii) has occurred or the Administrative
Agent has received the notice from the Required Lenders referred to in clause
(iii) above (as applicable), Alternate Base Rate shall apply without regard to
clause (c) of the definition thereof. Notwithstanding anything herein to the
contrary, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.


-42-



--------------------------------------------------------------------------------





SECTION 2.14.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition or Tax affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein or on its other loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than any Excluded Taxes or any Indemnified Taxes, which are governed solely by
Section 2.16);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any Loan to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder, whether of principal, interest or otherwise, in each case by an
amount material in the context of its making of, and participation in,
extensions of credit under this Agreement, then, upon the request of such Lender
or such Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time, upon the request of such Lender or such Issuing Bank, the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or an Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or such Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or


-43-



--------------------------------------------------------------------------------





reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(e)    Notwithstanding the foregoing, no Lender or Issuing Bank shall be
entitled to seek compensation under this Section 2.14 based on the occurrence of
a Change in Law arising solely from the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines or directives
thereunder or issued in connection therewith, unless such Lender or Issuing Bank
is generally seeking compensation from other borrowers with respect to its
similarly affected commitments, loans and/or participations under agreements
with such borrowers having provisions similar to this Section 2.14.
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, such
Borrower shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profit) attributable to such event in an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan (and excluding any Applicable
Rate), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.15 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
SECTION 2.16.    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes unless otherwise required by
applicable law. If any Loan Party or other applicable withholding agent shall be
required by applicable Law to deduct or withhold any Taxes from any such
payments (as determined in the good faith discretion of the applicable
withholding agent), then (i) the applicable withholding agent shall make such
deductions or withholdings and timely pay any such Taxes to the relevant
Governmental Authority in accordance with applicable Law, and (ii) if the Tax in
question is an Indemnified Tax, the sum payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions or
withholdings for Indemnified Taxes (including deductions or withholdings
applicable to additional sums payable under this Section 2.16) have been made,
the Lender (or, in the case of a payment to the Administrative Agent for its own
account, the Administrative Agent) receives on the due date a net sum equal to
the sum it would have received had no such deductions or withholdings been made.




-44-



--------------------------------------------------------------------------------





(b)    In addition, without duplication of Section 2.16(a) the Borrower shall
pay any Other Taxes, other than Excluded Taxes, to the relevant Governmental
Authority in accordance with applicable law.
(c)    The Loan Parties shall, jointly and severally, indemnify each Lender and
the Administrative Agent (each a “Tax Indemnitee”), within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes, payable by such
Tax Indemnitee (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section 2.16) other than any penalties arising as a
result of the gross negligence or willful misconduct of such Lender or Agent (as
determined by a final non-appealable judgment of a court of competent
jurisdiction), and any reasonable out-of-pocket expenses related thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
applicable Governmental Authority; provided, however, that if the Lender or
Administrative Agent does not notify the Borrower of any indemnification claim
under this Section 2.16 within 180 days after such Lender or Administrative
Agent has received notice of the specific assessment or deficiency giving rise
to such indemnification claim, the Loan Parties shall not be required to
indemnify such Lender or Administrative Agent for any incremental interest or
penalties resulting from such Lender’s or Administrative Agent’s failure to
notify the Loan Parties within the 180 day period. A certificate as to the
amount of such payment or liability prepared in good faith and delivered by the
Tax Indemnitee or by the Agent on its own behalf or on behalf of another Tax
Indemnitee, accompanied by reasonable supporting documentation, shall be
conclusive absent manifest error.
(d)    Upon request by Administrative Agent after any payment of Indemnified
Taxes or Other Taxes by any Loan Party to a Governmental Authority, and in any
event within 30 days of any such request, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. In addition, each Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each such Lender shall, whenever a lapse in time or
change in circumstances renders any of the foregoing documentation (including
any specific documentation required below in this Section 2.16(e)) obsolete,
expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so. Notwithstanding anything
to the contrary in this Section 2.16(e), if the requested documentation is not
required by Law, then the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (e)(1)
through (e)(4) of this Section) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.




-45-



--------------------------------------------------------------------------------





Without limiting the foregoing:
(1)    Each Lender that is not a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly signed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.
(2)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code,
(B)    two properly completed and duly signed copies of IRS Form W-8ECI (or any
successor forms),
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code,
(x) two properly completed and duly signed certificates substantially in the
form of Exhibit D-1, D-2, D-3 and D-4, as applicable, (any such certificate, a
“U.S. Tax Compliance Certificate”) and (y) two properly completed and duly
signed copies of IRS Form W-8BEN or W-8BEN-E (or any successor forms),
(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two
properly completed and duly signed copies of IRS Form W-8IMY (or any successor
forms) of the Foreign Lender, accompanied by a Form W-8ECI, Form W-8BEN or
W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY or any other
required information (or any successor forms) from each beneficial owner that
would be required under this Section 2.16(e) if such beneficial owner were a
Lender, as applicable (provided that, if the Foreign Lender is a partnership for
U.S. federal income tax purposes (and not a participating Lender) and one or
more beneficial owners are claiming the portfolio interest exemption, the U.S.
Tax Compliance Certificate may be provided by such Foreign Lender on behalf of
such beneficial owner(s)), or
(E)    two properly completed and duly signed copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents.
(3)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) two properly completed and duly signed copies of an
applicable IRS Form W-8 (or any successor form) certifying such Foreign Lender’s
non-U.S. status.


-46-



--------------------------------------------------------------------------------





(4)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by Sections 1471 through 1474 of the Code
if such Lender were to fail to comply with the applicable reporting requirements
of those Sections (including those contained in Section 1471(b) or 1472(b) of
the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under Sections 1471 through 1474 of the Code, to determine whether
such Lender has or has not complied with such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (4), Section 1471 through 1474
of the Code shall include any amendments made to such sections after the date of
this Agreement and any intergovernmental agreement (and any related Laws,
regulations or official administrative practices) implementing the foregoing.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any documentation that such Lender is not legally eligible
to deliver. Each Lender hereby authorizes the Administrative Agent to deliver to
the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.16(e).
(f)    If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts or indemnification
payments pursuant to this Section 2.16, it shall promptly pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the applicable Loan Parties under this Section 2.16
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes) and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent or
a Lender be required to pay any amount to a Loan Party pursuant to this
paragraph (f) the payment of which would place the Administrative Agent or a
Lender in a less favorable net after-Tax position than the Administrative Agent
or a Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(g)    For the avoidance of doubt, the term “Lender,” for purposes of this
Section 2.16, shall include any Swingline Lender and any Issuing Bank.
(h)    The Administrative Agent and each Lender shall use commercially
reasonable efforts to cooperate with the Borrower in attempting to recover any
Indemnified Taxes that the Borrower reasonably asserts were improperly imposed;
provided, however, that any such attempts shall be at the sole cost of the
Borrower and the Borrower shall indemnify the Administrative Agent and each
Lender for any costs it incurs in connection with complying with this
Section 2.16(h). The Borrower shall have the right to dispute or


-47-



--------------------------------------------------------------------------------





challenge in a reasonable manner and only to the extent necessary to protect its
rights under applicable law, and at its sole cost and expense, the imposition of
Indemnified Taxes with the relevant Governmental Authority. In no event will
this Section 2.16(h) relieve the Borrower of its obligation to pay additional
amounts or indemnification payments to the Administrative Agent or any Lender
under this Section 2.16. Any refund obtained shall be repaid to the Borrower to
the extent provided in Section 2.16(f).
(i)    On or before the date it becomes a party to this Agreement, any
Administrative Agent that is a U.S. Person shall deliver to the Borrower two
duly completed copies of IRS Form W-9, or any subsequent versions or successors
to such form, certifying that such Administrative Agent is exempt from U.S.
federal backup withholding. Any Administrative Agent, and any successor or
supplemental Administrative Agent, that is not a U.S. Person, shall deliver to
the Borrower (A) two duly completed copies of IRS Form W-8IMY certifying that,
with respect to payments received by it (on behalf of the Lenders) from the
Borrower, it is a “U.S. branch”, the payments are not effectively connected with
the conduct of a trade or business in the United States, and it is using such
form as evidence of its agreement with the Borrower to be treated as a U.S.
Person with respect to such payments and (B) with respect to payments received
for its own account, two duly completed copies of IRS Form W-8ECI.
Notwithstanding anything to the contrary in this Section 2.16(i), no
Administrative Agent shall be required to provide any documentation it is
legally ineligible to provide as a result of a Change in Law after the date
hereof.
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
setoff or counterclaim. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices
referred to in Section 9.01 (or as otherwise directed by the Administrative
Agent), except payments to be made directly to an Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and (x), in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension and
(y) in the case of any payment of fees, such fees shall be payable for the
period of such extension. All payments under each Loan Document of principal or
interest in respect of any Loan (or of any breakage indemnity in respect of any
Loan) shall be made in Dollars, and, except as otherwise expressly set forth in
any Loan Document, all other payments under each Loan Document shall be made in
Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, required cash collateral, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements and cash collateral then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements and cash collateral then
due to such parties.




-48-



--------------------------------------------------------------------------------





(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant in accordance with the terms of this Agreement. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant Issuing Bank hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the relevant Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of


-49-



--------------------------------------------------------------------------------





such costs and expenses shall deliver to the Borrower a certificate setting
forth such costs and expenses in reasonable detail which shall be conclusive
absent manifest error.
(b)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, or any Lender is unable to fund
its portion of any Loan as a result of any applicable law or regulation
prohibiting, or any order, judgment or decree of any Governmental Authority
enjoining, prohibiting or restraining, any Lender from making any Loan requested
by the Borrower or any Issuing Bank or any Lender from issuing, renewing,
extending or increasing the face amount of or participating in the Letter of
Credit requested to be issued, renewed, extended or increased by the Borrower or
if any Lender (a “Non-Consenting Lender”) fails to grant a consent (x) in
connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each affected Lender is required but the consent of
the Required Lenders is obtained or (y) to extend Loans or Commitments pursuant
to Section 2.20, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, each Issuing Bank and the Swingline
Lender, which consent shall not unreasonably be withheld, to the extent required
by Section 9.04, and (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest) or the Borrower (in the case of
all fees and other amounts).
SECTION 2.19.    Expansion Option.
(a)    The Borrower may from time to time after the Closing Date elect to
increase the Revolving Commitments or any Extended Revolving Commitments
(“Increased Commitments”) in an aggregate principal amount of not less than
$10,000,000 (or such lesser amount as may be reasonably agreed by the
Administrative Agent) so long as, after giving effect thereto, the aggregate
amount of all such Increased Commitments established following the Closing Date
does not exceed $150,000,000 (the “Incremental Basket Amount”). The Borrower may
arrange for any such increase to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Revolving Commitment or Extended Revolving
Commitment in its sole discretion, an “Increasing Lender”), or by one or more
new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Revolving Commitment or Extended Revolving Commitment, as the
case may be; provided that each Augmenting Lender (and, in the case of an
Increased Commitment, each Increasing Lender) shall be subject to the approval
of the Borrower and the Administrative Agent and, in the case of an Increased
Commitment, each Issuing Bank and Swingline Lender (such consents not to be
unreasonably withheld). Without the consent of any Lenders other than the
relevant Increasing Lenders or Augmenting Lenders, this Agreement and the other
Loan Documents may be amended pursuant to an Additional Credit Extension
Amendment as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.19. Increases and new Revolving Commitments created pursuant to this Section
2.19 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments or Extended Revolving
Commitments shall be permitted under this paragraph unless on the proposed date
of the effectiveness of such increase in the Revolving Commitments or Extended
Revolving Commitments, (w) the representations and warranties of the Loan
Parties


-50-



--------------------------------------------------------------------------------





set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of the effectiveness of
such increase (except where any representation and warranty is expressly made as
of a specific earlier date, such representation and warranty shall be true in
all material respects as of any such earlier date; provided that during any
Collateral/Covenant Suspension Period the representations and warranties set
forth in Sections 3.04(b) and 3.06 shall not be required to be made), (x) at the
time of and immediately after giving effect to such increase, no Event of
Default shall have occurred and be continuing; (y) the Borrower shall be in
compliance on a Pro Forma Basis with Section 6.09 as of the last day of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), assuming, for purposes of this clause (y)
that the full amount of any such Increased Commitments has been drawn, whether
or not so drawn and (z) the Administrative Agent shall have received a
certificate certifying as to compliance with the foregoing clause (w), (x) and
(y), dated such date and executed by a Financial Officer of the Borrower. On the
effective date of any increase in the Revolving Commitments or Extended
Revolving Commitments, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Loans, and (ii) if, on the
date of such increase, there are any Revolving Loans outstanding, such Revolving
Loans shall on or prior to the effectiveness of such Increased Commitments be
prepaid to the extent necessary from the proceeds of additional Revolving Loans
made hereunder by the Increasing Lenders and Augmenting Lenders, so that, after
giving effect to such prepayments and any borrowings on such date of all or any
portion of such Increased Commitments, the principal balance of all outstanding
Revolving Loans owing to each Lender with a Revolving Commitment is equal to
such Lender’s pro rata share (after giving effect to any nonratable Increased
Commitment pursuant to this Section 2.19) of all then outstanding Revolving
Loans. The Administrative Agent and the Lenders hereby agree that the borrowing
notice, minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. The deemed payments
made pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.15 if the deemed payment occurs
other than on the last day of the related Interest Periods. Any Increased
Commitments shall be on the exact same terms as the Revolving Commitments being
increased thereby.
(b)    This Section 2.19 shall override any provisions in Section 9.02 to the
contrary.
(c)    If, on the effective date of any Increased Commitments, there are any
Revolving Loans of the applicable Class outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Increased Commitments be prepaid to the
extent necessary from the proceeds of additional Revolving Loans made hereunder
by the relevant Increasing Lenders or Augmenting Lenders, so that, after giving
effect to such prepayments and any borrowings on such date of all or any portion
of such Increased Commitments, the principal balance of all outstanding
Revolving Loans owing to each Lender with a Revolving Commitment of such Class
is equal to such Lender’s pro rata share of all then outstanding Revolving
Loans. The Administrative Agent and the Lenders hereby agree that the borrowing
notice, minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence and the deemed payments
made pursuant the immediately preceding sentence shall be accompanied by payment
of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 2.15 if the deemed payment occurs other than on the
last day of the related Interest Periods.


-51-



--------------------------------------------------------------------------------





SECTION 2.20.    Extended Revolving Commitments.
(a)    The Borrower may, with the consent of each Person providing an Extended
Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the Revolving Commitments; provided that (i)
the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments and (ii)
any reduction in the Revolving Commitments may, at the option of the Borrower,
be directed to a disproportional reduction of the Revolving Commitments of any
Lender providing an Extended Revolving Commitment. No Lender shall have any
obligation to agree to have any of its Revolving Loans of any Class converted
into Extended Revolving Commitments.
(b)    Any Extended Revolving Commitments shall be established pursuant to an
Additional Credit Extension Amendment to this Agreement among the Borrower, the
Administrative Agent and each Lender providing an Extended Revolving Commitment
which shall be consistent with the provisions set forth above (but which shall
not require the consent of any other Lender other than those consents provided
pursuant to this Agreement). Each Additional Credit Extension Amendment shall be
binding on the Lenders, the Loan Parties and the other parties hereto. In
connection with any Additional Credit Extension Amendment, the Loan Parties and
the Administrative Agent shall enter into such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender other than those consents provided
pursuant to this Agreement) in order to ensure that the Extended Revolving
Commitments are provided with the benefit of the applicable Collateral Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative Agent.
(c)    The provisions of this Section 2.20 shall override any provision of
Section 9.02 to the contrary.
SECTION 2.21.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
one currency into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures in the relevant
jurisdiction the first currency could be purchased by the Administrative Agent
with such other currency on the Business Day immediately preceding the day on
which final, non-appealable judgment is given. The obligations of the Borrower
in respect of any sum due to any party hereto or any holder of the obligations
owing hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than the currency in which such
sum is stated to be due hereunder (the “Agreement Currency”), be discharged, to
the fullest extent permitted by applicable law, only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, the Borrower agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss, and if
the amount of the specified currency so purchased exceeds (a) the sum originally
due to any Lender or the Administrative Agent, as the case may be, in the
Agreement Currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.17, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.


-52-



--------------------------------------------------------------------------------





SECTION 2.22.    Defaulting Lenders.
(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);
(ii)    the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided that this
clause (ii) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
(iii)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(1)    so long as no Event of Default has occurred and is continuing as to which
the Administrative Agent has received written notice from the Borrower or a
Lender at the time of any such reallocation, all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages (disregarding for this purpose the Revolving Commitments of any
Defaulting Lenders for all purposes of such calculation) but only to the extent
that (i) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments and (ii) the sum of any
individual non-Defaulting Lender’s Revolving Exposure plus such non-Defaulting
Lender’s Applicable Percentage of such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of such non-Defaulting Lender’s
Revolving Commitments;
(2)    if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (1) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
(3)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (2) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;








-53-



--------------------------------------------------------------------------------





(4)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (1) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(5)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (1) or (2) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(iv)    so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure under such Revolving Facility will be 100% covered by the Revolving
Commitments under such Revolving Facility of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.22(a)(iii), and participating interests in any newly made Swingline Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(a)(iii)(1) (and
such Defaulting Lender shall not participate therein).
(b)    If (i) a Bankruptcy Event with respect to a parent entity of any Lender
shall occur following the Closing Date and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to the Swingline Lender or the Issuing Bank, as the case
may be, to defease any risk to it in respect of such Lender hereunder after
taking into account the terms of Section 2.22(a)(iii)(1).
(c)    In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans and participations in then
outstanding Letters of Credit of the other Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold Revolving
Loans in accordance with its Applicable Percentage and shall reimburse each such
other Lender for any costs of the type described in Section 2.15 incurred by any
such other Lender as a result of such purchase (whereupon such Lender shall
cease to be a Defaulting Lender).
(d)    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties hereto, each such
party hereto acknowledges that any liability of any Lender or Agent that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured,


-54-



--------------------------------------------------------------------------------





may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Agent that is an EEA Financial Institution; and
(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(C)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Lenders as of the Closing Date and
(except as to representations and warranties made as of a certain date) as of
the date such representations and warranties are deemed to be made under Section
4.02 of this Agreement that:
SECTION 3.01.    Organization; Powers; Subsidiaries. Each of the Borrower and
its Material Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies each Subsidiary of the Borrower on the Closing Date, the jurisdiction
of its incorporation or organization, as the case may be, the percentage of
issued and outstanding shares of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries. All of the outstanding shares
of capital stock and other equity interests, to the extent owned by the Borrower
or any Subsidiary, of each Subsidiary are validly issued and outstanding and
fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 3.01 as owned by the Borrower or another Subsidiary were
owned, beneficially and of record, by the Borrower or such Subsidiary on the
Closing Date free and clear of all Liens, other than Liens permitted under
Section 6.02. As of the Closing Date, there were no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary, except as disclosed on Schedule 3.01.
SECTION 3.02.    Authorization; Enforceability. The execution and delivery of
the Loan Documents by each Loan Party party thereto and the performance by such
Loan Party thereof are within such Loan Party’s corporate, limited liability
company or partnership powers and have been duly authorized by all necessary
corporate or other organizational and, if required, stockholder action. The Loan
Documents have been duly


-55-



--------------------------------------------------------------------------------





executed and delivered by the Loan Parties party thereto and constitute legal,
valid and binding obligations of the Loan Parties party thereto, enforceable
against such Loan Parties in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) filings necessary to
perfect or maintain the perfection of the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent, (B) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect and (C) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect, (b)
will not violate (i) any applicable law or regulation or order of any
Governmental Authority or (ii) the charter, by-laws or other organizational
documents of any Loan Party, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Loan Party (other than Liens permitted by
Section 6.02); except with respect to any violation or default referred to in
clause (b)(i) or (c) above, to the extent that such violation or default could
not reasonably be expected to have a Material Adverse Effect.
SECTION 3.04.    Financial Statements; Financial Condition; No Material Adverse
Change.
(a)    The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and statements of earnings, stockholders equity and cash flows of
Borrower as of and for (i) the years ended April 30, 2018, April 30, 2017 and
April 30, 2016 reported on by KPMG LLP, independent public accountants and (ii)
the fiscal quarters ended July 31, 2018, and October 31, 2018, which financial
statements present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of Borrower as of such dates
and for such periods in accordance with GAAP.
(b)    Since April 30, 2018, there has not occurred any event, change or
circumstance that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect.
SECTION 3.05.    Properties.
(a)    Each Loan Party has title to, or valid leasehold interests in, all its
material real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and except where the failure to have such title or interest could not reasonably
be expected to have a Material Adverse Effect. There are no Liens on any of the
real or personal properties of the Borrower or any Subsidiary except for Liens
permitted by Section 6.02.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed or
possesses the right to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to the operation of the business of the
Borrower and its Subsidiaries, taken as a whole, and, to the knowledge of the
Borrower, the use thereof by the Borrower and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters.


-56-



--------------------------------------------------------------------------------





(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries as to
which there is a reasonable possibility of an adverse determination and that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. There are no labor controversies pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
SECTION 3.07.    Compliance with Laws. Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.08.    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is required to register as an “investment company” as defined in
the Investment Company Act of 1940.
SECTION 3.09.    Taxes. The Borrower and each of its Subsidiaries has timely
filed or caused to be filed (taking into account extensions) all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
levied or imposed upon them or their properties, income or assets otherwise due
and payable (including in its capacity as a withholding agent), except, in each
case, (a) Taxes that are being contested in good faith by appropriate
proceedings that stay the enforcement of the tax in question and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required by GAAP or (b) to the extent that the failure to make
such filing or payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. There is no current, proposed
or, to the Borrower’s knowledge any pending, Tax assessment, deficiency or other
claim against the Borrower or any of its Subsidiaries except (i) those being
actively contested by the Borrower or such Subsidiary in good faith and by
appropriate proceedings that stay the enforcement of the tax in question and for
which adequate reserves have been provided in accordance with GAAP or (ii) those
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.
SECTION 3.10.    Solvency. The Borrower and its Subsidiaries, on a consolidated
basis, are Solvent.
SECTION 3.11.    Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes or other labor disputes against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened; (b) hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Laws dealing
with such matters; and (c) all payments due from the Borrower and its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound, except as could not reasonably
be expected to have a Material Adverse Effect.


-57-



--------------------------------------------------------------------------------





SECTION 3.12.    Disclosure. None of the reports, financial statements,
certificates or other written information (excluding any financial projections
or pro forma financial information) furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contains as of the date of
such statement, information, document or certificate was so furnished any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading. The projections and pro forma financial
information contained in the materials referenced above have been prepared in
good faith based upon assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
SECTION 3.13.    Anti-Corruption Laws; Sanctions. The Borrower and its
Subsidiaries have implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and, to the knowledge of the Responsible
Officers of the Borrower, their respective employees, agents, affiliates and
advisors, are in compliance with Anti-Corruption Laws and applicable Sanctions,
except for violations that are not material. None of the Borrower, any
Subsidiary or to the knowledge of the Borrower, any of their respective
directors, officers or employees or agents, is a Sanctioned Person or is
controlled by a Sanctioned Person.
SECTION 3.14.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock (as defined in Regulation U).
SECTION 3.15.    Security Interests. During a Collateral/Covenant Period, the
provisions of each Collateral Document are (or, at the time delivered, will be)
effective to create legal and valid Liens on all the Collateral in respect of
which and to the extent such Collateral Document purports to create Liens in
favor of the Administrative Agent, for the benefit of the Secured Parties; and
upon the proper filing of UCC financing statements and the taking of all other
actions to be taken pursuant to the terms of the Collateral Documents, such
Liens constitute perfected and continuing Liens on the Collateral, securing the
Obligations, enforceable against the applicable Loan Party and all third parties
to the extent required by the Collateral Documents.
ARTICLE IV    

Conditions
SECTION 4.01.    Closing Date. The initial Borrowings under this Agreement are
subject to the satisfaction of the following conditions (the date such
conditions are satisfied, the “Closing Date”):
(a)    The Administrative Agent (or its counsel) shall have received from the
Borrower and each Person listed on Schedule 2.01 either (A) a counterpart of
this Agreement signed on behalf of such party or (B) written evidence reasonably
satisfactory to the Administrative Agent that such party signed a counterpart of
this Agreement.


-58-



--------------------------------------------------------------------------------





(b)    To the extent reasonably requested in writing by the Administrative Agent
(or the Lenders acting through the Administrative Agent), the Administrative
Agent shall have received on or prior to the Closing Date all documentation and
other information in order to allow the Administrative Agent and the Lenders to
comply with the USA PATRIOT Act and other applicable KYC requirements;
(c)    The Administrative Agent shall have received a signed certificate of a
Responsible Officer of the Borrower stating that the conditions set forth in
Section 4.02 are satisfied as of such date;
(d)    The Administrative Agent shall have received the executed legal opinion
of Husch Blackwell LLP, counsel to the Borrower, in form reasonably satisfactory
to the Administrative Agent. The Borrower hereby requests such counsel to
deliver such opinions.
(e)    The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, all in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
(f)    The Administrative Agent shall have received copies of recent UCC Lien
searches in each jurisdiction reasonably requested by the Administrative Agent
with respect to the Loan Parties.
(g)     The Administrative Agent, the Arranger and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including (i) those fees and expenses due to the Arranger under the
Engagement Letter and (ii) to the extent invoiced a reasonable period of time
before the Closing Date, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
(h)     The Administrative Agent shall have received financial statements of the
Borrower and its Consolidated Subsidiaries (i) for each quarter ended after
April 30, 2018 and at least forty-five (45) days prior to the Closing Date
setting forth the information in Section 5.01(b) and (ii) for each year ended at
least ninety (90) days prior to the Closing Date setting forth the information
in Section 5.01(a).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (but not a conversion or continuation of
Loans), and of the Issuing Banks to issue, amend, renew or extend any Letter of
Credit (including the initial Loans made on the Closing Date) is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable;
provided that (i) where any representation and warranty is expressly made as of
a specific earlier date, such representation and warranty shall be true in all
material respects as of any such earlier date and (ii) if any representation and
warranty is qualified by or subject to a “material adverse effect”, “material
adverse change” or similar term or qualification, such representation and
warranty shall be true and correct as written; and provided further that during
any Collateral/Covenant Suspension Period the representations and warranties set
forth in Sections 3.04(b) and 3.06 shall not be required to be made;


-59-



--------------------------------------------------------------------------------





(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and
(c)    The Borrower shall have provided any required notice of such Borrowing or
issuance, amendment, renewal or extension pursuant to Section 2.03, 2.04 or
2.05, as applicable.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 4.02.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to the Lenders:
(a)    as soon as available, but in any event within ninety (90) days (or to the
extent that the SEC grants an extension of such period, such longer period as
may be extended by the SEC, not to exceed one-hundred and five (105) days) after
the end of each fiscal year of the Borrower, the audited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial position and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP;
(b)    as soon as available, but in any event within forty-five (45) days (or to
the extent that the SEC grants an extension of such period, such longer period
as may be extended by the SEC, not to exceed sixty (60) days) after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries and related statements of operations and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Borrower’s Financial
Officers as presenting fairly in all material respects the financial position
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clauses (a)
or (b) above, a certificate substantially in form and substance reasonably
acceptable to Administrative Agent and executed by a Financial Officer of the
Borrower (x) certifying as to whether, to the knowledge of such


-60-



--------------------------------------------------------------------------------





Financial Officer after reasonable inquiry, a Default has occurred and is
continuing and, if so, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (y) setting forth reasonably detailed
calculations of the Consolidated Leverage Ratio demonstrating compliance with
Section 6.09 as of the last day of the period covered by such financial
statements and (z) if such certificate is delivered on a date occurring during a
Collateral/Covenant Period, (i) an updated Perfection Certificate (which, for
the avoidance of doubt, in the case of the absence of any change in any section
contained therein from the most recently delivered Perfection Certificate or
supplement thereto, may be satisfied by confirming such absence of change) and
(ii) a description of all outstanding Priority Debt as of the end of the
applicable fiscal period for which financial statements under clauses (a) or (b)
above are being delivered;
(d)    promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC;
(e)    promptly after receipt thereof, copies of any material notices received
by the Borrower or any Subsidiary in respect of the Privately Placed Notes
(including, without limitation, notices of any default or event of default under
any Privately Placed Notes); and
(f)    promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request or (ii) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the USA PATRIOT Act or other
applicable anti-money laundering laws (including, to the extent applicable, a
certification regarding beneficial ownership as required by 31 C.F.R. §
1010.230).
Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b), 5.01(d), 5.01(e) and 5.02 (other than Section
5.02(a)) shall be deemed to have been delivered if such statements and
information shall have been posted by the Borrower on its website or shall have
been posted on SyndTrak or similar site to which all of the Lenders have been
granted access or are publicly available on the SEC’s website pursuant to the
EDGAR system and, in the case of information required by Section 5.02, the
Borrower shall have notified the Administrative Agent of such posting, including
a link to the specific portion of such filing that identifies the information so
required.
The Borrower acknowledges that (a) the Administrative Agent will make available
information to the Lenders by posting such information on SyndTrak or similar
electronic means and (b) certain of the Lenders may be “public side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower, its Subsidiaries or their securities) (each, a “Public
Lender”). The Borrower agrees to identify that portion of the information to be
provided to Public Lenders hereunder as “PUBLIC” and that such information will
not contain material non-public information (for purposes of United States
federal and state securities laws) relating to the Borrower or its Subsidiaries
(or any of their securities). Any materials not marked as “PUBLIC” will be
shared solely with “private side” Lenders. Notwithstanding the foregoing, the
following materials shall be deemed to be marked “PUBLIC” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
private-side only information: (i) the Loan Documents, (ii) notification of
changes in the terms of the Revolving Facility, and (iii) all information
delivered pursuant to Sections 5.01(a), 5.01(b) and 5.01(c) (to the extent such
information is otherwise publicly available).


-61-



--------------------------------------------------------------------------------





SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Borrower obtains knowledge of the following:
(a)    the occurrence of any continuing Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower, any
Subsidiary or any Affiliate thereof that could reasonably be expected to result
in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(d)    the occurrence of any change in the principal executive officer of the
Borrower;
(e)    the occurrence of material changes in accounting or financial reporting
practices; and
(f) (i) any material labor dispute to which the Borrower or any Subsidiary is,
or is reasonably likely to become a party, including any strikes, lockouts or
any Subsidiary is, or is reasonably likely to become, a party, including any
strikes, lockouts or other disputes relating to any of the Borrower’s or such
Subsidiary’s plants and other facilities and (ii) any Worker Adjustment and
Retraining Notification Act or related liability incurred with respect to the
closing of any plant or other facility of the Borrower or any such Subsidiary,
in each case that could be reasonably be expected to result in a Material
Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
Financial statements and other information required to be delivered pursuant to
this Sections 5.02, other than Section 5.02(a), shall be deemed to have been
delivered if such statements and information shall have been posted by the
Borrower on its website or shall have been posted on SyndTrak or similar site to
which all of the Lenders have been granted access or are publicly available on
the SEC’s website pursuant to the EDGAR system and the Borrower shall have
notified the Administrative Agent of such posting, including a link to the
specific portion of such filing that identifies the information so required.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (ii), to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any transaction permitted under Section 6.03 or 6.11.
SECTION 5.04.    Payment of Taxes. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party will, and will cause each of its Subsidiaries to, pay all of its Taxes
(including Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises) before any penalty or
fine accrues thereon; provided that no such Tax or claim need be paid if it is
being contested in good faith by appropriate proceedings, so long as adequate
reserves or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.


-62-



--------------------------------------------------------------------------------





SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, except if
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies or through self-insurance, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. During a
Collateral/Covenant Period, all property and liability insurance relating to
real property Collateral, including insurance requested in connection with any
after-acquired real property, if any, shall, as reasonably requested by the
Administrative Agent, name the Administrative Agent as mortgagee (in the case of
property insurance), if applicable, or additional insured on behalf of the
Secured Parties (in the case of liability insurance) or loss payee (in the case
of property insurance), as applicable.
SECTION 5.06.    Inspection Rights. The Borrower will, and will cause each of
its Subsidiaries to, permit any representatives designated by the Administrative
Agent or, during the continuance of an Event of Default, any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and use commercially reasonable efforts to make
its independent accountants available to discuss the affairs, finances and
condition of the Borrower, all at such reasonable times and as often as
reasonably requested and in all cases subject to applicable Law and the terms of
applicable confidentiality agreements; provided that (i) the Lenders will
conduct such requests for visits and inspections through the Administrative
Agent and (ii) unless an Event of Default has occurred and is continuing, such
visits and inspections can occur no more frequently than once per year and the
costs and expenses of only one such visit or inspection per year shall be
required to be reimbursed by the Borrower pursuant to Section 9.03.
SECTION 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.08.    Use of Proceeds and Letters of Credit. The Borrower shall use
the Letters of Credit and the proceeds of the Revolving Loans and other credit
extensions made under this Agreement only to finance the working capital needs,
capital expenditures, commercial paper backstops, share repurchases and other
general corporate purposes, of the Borrower and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X, or of any Anti-Corruption Law or applicable
Sanctions.
SECTION 5.09.    Further Assurances; Additional Security and Guarantees. During
a Collateral/Covenant Period:
(a)    The Borrower shall, and shall cause each applicable Subsidiary to, at the
Borrower’s expense, comply with the requirements of the Collateral Documents and
take all action reasonably requested by the Administrative Agent to carry out
more effectively the purposes of the Collateral Documents.
(b)    Upon the formation or acquisition of any Specified Domestic Subsidiary,
including by way of division or otherwise, the Borrower shall, and shall cause
each applicable Subsidiary to, at the Borrower’s expense within thirty (30) days
after such formation or acquisition or such longer period as may be reasonably
acceptable to the Administrative Agent:


-63-



--------------------------------------------------------------------------------





(A)    deliver all certificated Equity Interests of such Subsidiary held by any
Loan Party that are required to be delivered pursuant to the Collateral
Documents to the Administrative Agent together with appropriately completed
stock powers or other instruments of transfer executed in blank by a duly
authorized officer of such Loan Party and all intercompany notes owing from such
Subsidiary to any Loan Party required to be delivered pursuant to the Collateral
Documents together with instruments of transfer executed and delivered in blank
by a duly authorized officer of such Loan Party;
(B)    cause each such Specified Domestic Subsidiary to execute a supplement to
the Guaranty and Pledge and Security Agreement and each other applicable
Collateral Document and take all actions reasonably requested by the
Administrative Agent in order to cause the Lien created by the Pledge and
Security Agreement or such other Collateral Documents to be duly perfected to
the extent required by such agreement in accordance with all applicable
requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent; and
(C)    if requested by the Administrative Agent, deliver a customary opinion of
counsel to the Borrower with respect to the guarantee and security provided by
such Specified Domestic Subsidiary (except, in the case of opinions in respect
of any Collateral or Guaranty, to the extent such opinions are customarily
delivered by lender’s counsel in the applicable jurisdiction).
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document, (i) the Administrative Agent may grant extensions of time for the
creation and perfection of security interests in, or obtaining of title
insurance, legal opinions, surveys or other deliverables with respect to,
particular assets or the provision of any Guaranty by any Subsidiary (in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Closing Date) where it reasonably determines, in consultation with the Borrower,
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents, and each Lender hereby consents to any
such extension of time, (ii) any Lien required to be granted from time to time
pursuant to the provisions hereof shall be subject to the exceptions and
limitations set forth in the Collateral Documents and (iii) the Administrative
Agent shall not require the taking of a Lien on, or require the perfection of
any Lien granted in, those assets as to which the cost of obtaining or
perfecting such Lien (including any mortgage, stamp, intangibles or other tax or
expenses relating to such Lien) is excessive in relation to the benefit to the
Lenders of the security afforded thereby as reasonably determined by the
Borrower and the Administrative Agent.
SECTION 5.10.    Collateral and Guaranty Period.
(a)    Subject in all respects to Sections 5.10(c) and 6.13, if at any time a
Collateral/Covenant Event occurs, then the Borrower and each Guarantor (if any)
shall promptly (i) execute and deliver to the Administrative Agent a Perfection
Certificate, (ii) execute and deliver to the Administrative Agent a Pledge and
Security Agreement and all such other documents as shall be required pursuant to
such Pledge and Security Agreement and (iii) cause its Specified Domestic
Subsidiaries to execute the Guaranty. If a Collateral/Covenant Suspension Period
occurs after a Collateral/Covenant Event, and no Default or Event of Default has
occurred and is continuing, then upon delivery to the Administrative Agent of an
officer’s certificate certifying that no Collateral/Covenant Period exists and
requesting a release of all Collateral, the Administrative Agent shall promptly
release the Liens granted pursuant to the Collateral Documents on the
Collateral. In connection with the foregoing, the Administrative Agent shall,
within a reasonable period of time following delivery of such officer’s
certificate, and at the Borrower’s sole cost and expense, (x) assign, transfer
and deliver to the applicable Loan Parties, without recourse to or warranty by
the Administrative Agent, such of the Collateral or any part


-64-



--------------------------------------------------------------------------------





thereof to be released as may be in possession of the Administrative Agent and
as shall not have been sold or otherwise applied pursuant to the terms hereof
and (y) with respect to any other Collateral, deliver such documents and
instruments (including UCC-3 termination financing statements or releases) and
take such other actions, as the Borrower shall reasonably request to evidence
such termination and release.
(b)    Subject in all respects to Sections 5.10(c) and 6.13, if at any time
after a Collateral/Covenant Event has occurred a Collateral/Covenant Suspension
Period occurs, then upon delivery to the Administrative Agent of an officer’s
certificate certifying that no Collateral/Covenant Period exists and requesting
a release of the Guaranty, the Administrative Agent shall promptly release each
Guarantor from its obligations under any Guaranty then in effect.
(c)    If from time to time any Subsidiary of the Borrower Guarantees any
Indebtedness of the Borrower or any other Guarantor, or incurs any Priority Debt
of the type described in clause (ii) thereof in violation of Section 6.13, then
in each such case such Subsidiary shall, prior to or substantially concurrently
with such Subsidiary providing such Guarantee or incurring such Priority Debt,
execute and deliver to the Administrative Agent the Guaranty or, after the
initial execution and delivery thereof, a joinder to the Guaranty. For the
avoidance of doubt, the Administrative Agent shall release any such Guarantee
referred to in this Section 5.10(c) if (i) all subject Indebtedness ceases to be
outstanding or (ii) no subject Indebtedness is Guaranteed by, or is secured by
Liens on any Property of, the Subsidiary providing such Guarantee and, in each
case, the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that such conditions to release
have been satisfied.
SECTION 5.11.    Anti-Corruption Laws and Sanctions. The Borrower shall not
request any Borrowing or Letter of Credit, and the Borrower shall not use the
proceeds of any Borrowing or Letter of Credit, directly or indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any Sanctions applicable to any party hereto. The Borrower and
its Subsidiaries will maintain in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Sanctions and
Anti-Corruption Laws.
SECTION 5.12.    Post-Closing Obligations. The Borrower shall, within thirty
(30) days of the Closing Date (or such later time to which the Administrative
Agent consents in its reasonable discretion), cause the Lien set forth on
Schedule 6.02 to be terminated in its entirety.
ARTICLE VI    

Negative Covenants
From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders as follows; provided that, only Sections 6.03, 6.08, 6.09, 6.11,
6.12 and 6.13, and the last paragraph of Section 6.02, shall apply during a
Collateral/Covenant Suspension Period:
SECTION 6.01.    Indebtedness. The Borrower will not create, incur, assume or
permit to exist, and will not permit any of its Subsidiaries to create, incur,
assume or permit to exist, any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;


-65-



--------------------------------------------------------------------------------





(b)    Indebtedness existing on the Closing Date (including the Privately Placed
Notes) and set forth in Schedule 6.01 and Permitted Refinancing Indebtedness in
respect of Indebtedness permitted by this clause (b);
(c)    Indebtedness of the Borrower or any Subsidiary owing to the Borrower or
any Subsidiary; provided, that, any Indebtedness outstanding pursuant to this
clause (c) which is owed by a Loan Party to any Subsidiary that is not a Loan
Party shall be subordinated in right of payment to the Obligations under this
Agreement on customary terms;
(d)    Guarantees of Indebtedness of the Borrower or any other Subsidiary, all
to the extent permitted by Section 6.05; provided that no Guarantee of
Indebtedness of a Loan Party by a Subsidiary that is not a Loan Party will be
permitted under this clause (d);
(e)    Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair,
replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $50,000,000 at any
time outstanding;
(f)    Indebtedness in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance in the ordinary course of business;
(g)    [reserved];
(h)    Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;
(i)    Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business;
(j)    Indebtedness in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Article VII;
(k)    Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and asset sales not prohibited by Section 6.05 or 6.11;
(l)    Indebtedness in respect of line of credit facilities incurred in the
ordinary course of business; provided that the aggregate principal amount of
Indebtedness permitted by this clause (l) shall not exceed $25,000,000 at any
time outstanding;
(m)    Indebtedness consisting of obligations to make payments to current or
former officers, directors and employees, their respective estates, spouses or
former spouses with respect to the


-66-



--------------------------------------------------------------------------------





cancellation, or to finance the purchase or redemption, of Equity Interests of
the Borrower permitted by Section 6.04;
(n)    Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections, cash management services
and similar arrangements, in each case, in the ordinary course of business;
(o)    Indebtedness consisting of (x) the financing of insurance premiums with
the providers of such insurance or their affiliates or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;
(p)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;
(q)    other Indebtedness; provided that Indebtedness shall be permitted to be
incurred pursuant to this clause (q) only if at the time such Indebtedness is
incurred the aggregate principal amount of Indebtedness outstanding pursuant to
this clause (q) at such time (including such Indebtedness) would not exceed
$50,000,000; and
(r)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (q) above.
Indebtedness permitted by this Section 6.01 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 6.01 permitting such Indebtedness. In the event that Indebtedness meets
the criteria of more than one of the types of Indebtedness described in this
Section 6.01, the Borrower, in its sole discretion, shall classify such
Indebtedness (or any portion thereof) as of the time of incurrence and will only
be required to include the amount of such Indebtedness in one of such clauses.
SECTION 6.02.    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property now owned or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    Liens pursuant to any Loan Document;
(c)    any Lien on any Property of the Borrower or any Subsidiary existing on
the Closing Date and set forth in Schedule 6.02 and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien shall
not apply to any other Property of the Borrower or any Subsidiary other than (A)
improvements and after-acquired Property that is affixed or incorporated into
the Property covered by such Lien, and (B) proceeds and products thereof, and
(ii) such Lien shall secure only those obligations which it secures on the
Closing Date and any Permitted Refinancing Indebtedness in respect thereof;
(d)    Liens on Collateral securing the Privately Placed Notes; provided that
the holders of such Privately Placed Notes (or the agent or trustee on their
behalf) shall have executed and delivered the Intercreditor Agreement;


-67-



--------------------------------------------------------------------------------





(e)    Liens on assets acquired, constructed, repaired, replaced or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby (other than Permitted Refinancing
Indebtedness permitted by clause (e) of Section 6.01) are incurred prior to or
within two hundred seventy (270) days after such acquisition or the completion
of such construction, repair or replacement or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such assets and (iv) such security interests shall not apply to any
other Property of the Borrower or any Subsidiary except for accessions to such
Property, Property financed by such Indebtedness and the proceeds and products
thereof; provided further that individual financings of equipment provided by
one lender may be cross-collateralized to other financings of equipment provided
by such lender;
(f)    rights of setoff and similar arrangements and Liens in respect of Cash
Management Obligations and in favor of depository and securities intermediaries
to secure obligations owed in respect of card obligations or any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds and fees and similar
amounts related to bank accounts or securities accounts (including Liens
securing letters of credit, bank guarantees or similar instruments supporting
any of the foregoing);
(g)    Liens securing Indebtedness permitted under Section 6.01(o)(x) and
applying only to the proceeds of the insurance policy;
(h)    Liens (i) on “earnest money” or similar deposits or other cash advances
in connection with acquisitions permitted by Section 6.05 or (ii) consisting of
an agreement to Dispose of any Property in a Disposition permitted under Section
6.11;
(i)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or any Subsidiary or (ii) secure any
Indebtedness;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(k)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;
(l)    [reserved];
(m)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business permitted by this Agreement;
(n)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;




-68-



--------------------------------------------------------------------------------





(o)    rights of setoff relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;
(p)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Borrower or any Subsidiary;
(q)    Liens on equipment owned by the Borrower or any Subsidiary and located on
the premises of any supplier and used in the ordinary course of business and not
securing Indebtedness;
(r)    any restriction or encumbrance with respect to the pledge or transfer of
the Equity Interests of a Person that is not a Subsidiary;
(s)    Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (s) only if at the
time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (s) would not exceed $50,000,000;
(t)    Liens on any Property of (i) any Loan Party in favor of any Loan Party
and (ii) any Subsidiary that is not a Loan Party in favor of the Borrower or any
other Subsidiary; and
(u)    Liens arising from UCC financing statement filings regarding leases and
consignments entered into by the Borrower and its Subsidiaries in the ordinary
course of business.
For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in this Section 6.02 but may be
permitted in part under any combination thereof and (B) in the event that a Lien
securing an item of Indebtedness (or any portion thereof) meets the criteria of
one or more of the categories of permitted Liens described under this Section
6.02, the Borrower shall, in its sole discretion, classify such Lien (or any
portion thereof) in any manner that complies with this Section 6.02 and will
only be required to include the amount and type of such Lien or such item of
Indebtedness secured by such Lien in one of the clauses of this Section 6.02 and
such Lien securing such item of Indebtedness will be treated as being incurred
or existing pursuant to only one of such clauses.
Notwithstanding anything in this Section 6.02 to the contrary, in no event shall
the Borrower or any of its Subsidiaries incur or allow to exist any Liens on the
real property assets owned by the Borrower and its Subsidiaries, other than (x)
Permitted Encumbrances, (y) Indebtedness secured by Liens permitted under
Section 6.02(e) and (z) Liens created pursuant to the Loan Documents.
SECTION 6.03.    Fundamental Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, reorganize in any
jurisdiction other than a State of the United States of America, or liquidate,
dissolve or divide, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing:
(a)    any Subsidiary may be merged or consolidated with or into any Person and
any Subsidiary may be liquidated or dissolved or change its legal form, in each
case in order to consummate any Investment otherwise permitted by Section 6.05
or Disposition otherwise permitted by Section 6.11;


-69-



--------------------------------------------------------------------------------





(b)    (i) during any Collateral/Covenant Period, any Loan Party (other than the
Borrower) may merge or consolidate with any other Person in a transaction in
which a Loan Party is the surviving Person in such merger or consolidation, (ii)
any Subsidiary of the Borrower may merge or consolidate with any other
Subsidiary of the Borrower; provided that if any such Subsidiary is a Guarantor,
then a Guarantor shall be the surviving Person in such merger or consolidation
and (ii) any Subsidiary of the Borrower may merge or consolidate with the
Borrower in a transaction in which the Borrower is the surviving Person in such
merger or consolidation; and
(c)    the Borrower may be consolidated with or merged into any Person; provided
that (i) any Investment in connection therewith is otherwise permitted by
Section 6.05 and (ii) the Borrower shall have delivered all information
reasonably requested in writing by the Administrative Agent (or any Lender
through the Administrative Agent) reasonably required by regulatory authorities
under “know your customer and anti-money laundering rules and regulations,
including without limitation the Patriot Act , of the type delivered in
connection with the Closing Date pursuant to Section 4.01(b); and provided
further that, simultaneously with such transaction, (w) the Person formed by
such consolidation or into which the Borrower is merged shall expressly assume
all obligations of such Borrower under the Loan Documents, (x) the Person formed
by such consolidation or into which the Borrower is merged shall be a
corporation or limited liability company organized under the laws of a State of
the United States of America and shall take all actions as may be reasonably
required by the Administrative Agent to preserve the enforceability of the Loan
Documents, (y) if such transaction occurs during a Collateral/Covenant Period,
each Guarantor shall have confirmed that its Guaranty shall apply to the
successor Borrower’s obligations under the Pledge and Security Agreement and
other applicable Collateral Documents confirmed that its obligations thereunder
shall apply to the successor Borrower’s obligations under the Loan Documents and
(z) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement and each
Collateral Document (other than during a Collateral/Covenant Suspension Period)
comply with this Agreement and otherwise in form and substance reasonably
satisfactory to Administrative Agent.
SECTION 6.04.    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower or any Subsidiary
may declare and pay dividends or other distributions with respect to its Equity
Interests payable solely in shares of its Qualified Equity Interests or options
to purchase Qualified Equity Interests; (b) Subsidiaries may declare and make
Restricted Payments ratably with respect to their Equity Interests; (c) so long
as no Event of Default has occurred and is continuing, the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for present or former officers, directors, consultants or
employees of the Borrower and its Subsidiaries (i) in existence on the Closing
Date and listed on Schedule 6.04 and (ii) other such plans adopted following the
Closing Date in an aggregate amount pursuant to this subclause (ii) not to
exceed $30,000,000 in any fiscal year (with unused amounts of such base amount
available for use succeeding fiscal years so long as the aggregate amount
expended pursuant to this subclause (ii) in any fiscal year does not exceed
$45,000,000); (d) [reserved]; (e) to the extent constituting Restricted
Payments, the Borrower and the Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 6.07 (other than
Section 6.07(a)); (f) repurchases of Equity Interests in the Borrower or any
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants; (g) so long as no Event of Default has occurred and is continuing, the
Borrower may pay dividends on, or repurchase or redeem, its Equity Interests in
an aggregate amount not to exceed (i) $45,000,000 for the year beginning on the
Closing Date through the first anniversary of the Closing Date, and (ii) for
each year thereafter ending on the anniversary of the Closing Date, the amount
permitted during the previous year multiplied by 1.1.


-70-



--------------------------------------------------------------------------------





SECTION 6.05.    Investments. The Borrower will not, and will not allow any of
its Subsidiaries to make or hold any Investments, except:
(a)    Investments by the Borrower or a Subsidiary in cash and Cash Equivalents
(or that were Cash Equivalents at the time the Investment was made);
(b)    loans or advances to officers, directors, consultants and employees of
the Borrower and the Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower, provided that the amount of such loans and advances
shall be contributed to the Borrower in cash as common equity, and (iii) for
purposes not described in the foregoing subclauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $5,000,000;
(c)    Investments (i) by the Borrower or any Subsidiary in the Borrower or any
Subsidiary and (ii) by the Borrower or any Subsidiary in any Person (or assets,
as applicable) that is or will become immediately after such Investment a
Subsidiary or that will merge or consolidate into (or such assets will be
transferred to) the Borrower or a Subsidiary;
(d)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business or received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;
(e)    Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any Disposition permitted by Section
6.11(c)(i), (i) or (j);
(f)    Investments existing on the Closing Date in Subsidiaries or as set forth
on Schedule 6.05 and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 6.05;
(g)    Investments in Swap Agreements permitted under Section 6.01(h);
(h)    [reserved];
(i)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;










-71-



--------------------------------------------------------------------------------





(j)    any other Investment, provided that an Investment shall be permitted to
be made pursuant to this clause (j) only if at the time such Investment is made
the aggregate amount of Investments outstanding at such time (including such
Investment) pursuant to this clause (j) (valued at cost and net of any return
representing a return of capital in respect of any such Investment) would not
exceed $50,000,000;
(k)    advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;
(l)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests;
(m)    Investments held by a Subsidiary acquired after the Closing Date or of a
corporation merged into the Borrower or merged or consolidated with a Subsidiary
in accordance with Section 6.03 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(n)    lease, utility and other similar deposits in the ordinary course of
business; and
(o)    Investments resulting from the creation of a Lien permitted under Section
6.02 and Investments resulting from Dispositions permitted under clause (j) of
Section 6.11 or Restricted Payments permitted under Section 6.04 or Indebtedness
permitted under Section 6.01.
SECTION 6.06.    Prepayments, Etc., of Indebtedness.
(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (it being understood that payments of regularly
scheduled interest shall be permitted) any unsecured Indebtedness, Indebtedness
secured by Liens that are junior in priority to the Liens (if any) securing the
Obligations or Subordinated Indebtedness or make any payment in violation of any
subordination or intercreditor terms of any such unsecured, junior lien or
Subordinated Indebtedness, except (i) refinancing of Indebtedness with the Net
Cash Proceeds of any Permitted Refinancing Indebtedness in respect thereof, (ii)
the conversion (or exchange) of any Indebtedness to (or for) Equity Interests
(other than Disqualified Equity Interests) of the Borrower, (iii) prepaying the
Privately Placed Notes, (iv) [reserved], (v) prepayments, redemptions, purchases
or defeasances of Indebtedness out of the net cash proceeds of a sale of
Qualified Equity Interests (other than a sale to the Borrower or a Subsidiary),
and (vi) prepayments, redemptions, purchases, defeasances and other payments in
an aggregate amount not to exceed $50,000,000.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
amend, modify or change in any manner materially adverse to the interests of the
Lenders any term or condition of any Indebtedness of the type described in
Section 6.06(a) (including, without limitation, the Privately Placed Notes).
SECTION 6.07.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates (any such
transaction, an “Affiliate Transaction”), except (a) at prices and on terms and
conditions substantially as favorable to the Borrower or such Subsidiary (in the
good faith determination of the Borrower) as could reasonably be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among (i) the Borrower and/or its Subsidiaries and (ii) the Borrower and/or its
Subsidiaries and any entity that becomes a Subsidiary as a


-72-



--------------------------------------------------------------------------------





result of such transaction so long as such transaction does not involve any
other Affiliate, (c) the payment of customary compensation and benefits and
reimbursements of out-of-pocket costs to, and the provision of indemnity on
behalf of, directors, officers, consultants, employees and members of the boards
of directors of the Borrower or such Subsidiary, (d) loans and advances to
officers, directors, consultants and employees in the ordinary course of
business, (e) Restricted Payments and other payments permitted under Section
6.04 or 6.06, (f) employment, incentive, benefit, consulting and severance
arrangements entered into in the ordinary course of business with officers,
directors, consultants and employees of the Borrower or its Subsidiaries, (g)
the transactions pursuant to the agreements set forth in Schedule 6.07 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect, (h) the Transactions and the payment of fees and
expenses related to the Transactions, (i) the issuance of Qualified Equity
Interests and the granting of registration or other customary rights in
connection therewith, (j) the existence of, and the performance by the Borrower
or any Subsidiary of its obligations under the terms of, any limited liability
company agreement, limited partnership or other organizational document or
security holders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Closing Date
and which is set forth on Schedule 6.07, and similar agreements that it may
enter into thereafter, provided that the existence of, or the performance by the
Borrower or any Subsidiary of obligations under, any amendment to any such
existing agreement or any such similar agreement entered into after the Closing
Date shall only be permitted by this Section 6.07(j) to the extent not more
adverse to the interest of the Lenders in any material respect when taken as a
whole (in the good faith determination of the Borrower) than any of such
documents and agreements as in effect on the Closing Date, (k) consulting
services to joint ventures in the ordinary course of business and any other
transactions between or among the Borrower, its Subsidiaries and joint ventures
that are Affiliates of the Borrower solely as a result of the Borrower’s or a
Subsidiary’s Investments therein in the ordinary course of business, and (l)
transactions with landlords, customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and not otherwise prohibited by this Agreement.
SECTION 6.08.    Changes in Fiscal Year. The Borrower will cause its fiscal year
to end on April 30 of each calendar year.
SECTION 6.09.    Financial Covenant. The Borrower will not permit the
Consolidated Leverage Ratio as of the last day of any fiscal quarter and for the
Test Period then ending, commencing with the first fiscal quarter ending after
the Closing Date, to be greater than 4.00:1.00; provided that if the Borrower or
any of its Subsidiaries consummates a Material Acquisition, for each Test Period
ending on or prior to the last day of the first four full fiscal quarters
following the date of such Material Acquisition, the foregoing Consolidated
Leverage Ratio level shall be deemed to be increased to 4:50:1.00.
SECTION 6.10.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Subsidiary that is not a Guarantor
to pay dividends or other distributions with respect to holders of its Equity
Interests; provided that the foregoing shall not apply to (i) prohibitions,
restrictions and conditions imposed by law or by this Agreement, (ii)
prohibitions, restrictions and conditions arising in connection with any
Disposition permitted by Section 6.11 with respect to the Property subject to
such Disposition, (iii)  agreements or arrangements binding on a Subsidiary at
the time such Subsidiary becomes a Subsidiary of the Borrower or any permitted
extension, refinancing or renewal of, or any amendment or modification to, any
such agreement or arrangement so long as any such extension, refinancing,
renewal, amendment or modification is not materially more restrictive (in the
good faith determination of the Borrower) than such agreement or arrangement,
(iv) prohibitions, restrictions and conditions set forth in Indebtedness of a
Subsidiary that is not a Loan Party which is permitted by this Agreement, (v)
agreements or arrangements that are customary provisions in joint venture
agreements and


-73-



--------------------------------------------------------------------------------





other similar agreements or arrangements applicable to joint ventures, (vi)
prohibitions, restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such prohibitions,
restrictions or conditions apply only to the Subsidiaries incurring or
Guaranteeing such Indebtedness, (vii) customary provisions in leases, subleases,
licenses, sublicenses or permits so long as such prohibitions, restrictions or
conditions relate only to the property subject thereto, (viii) customary
provisions in leases restricting the assignment or subletting thereof, (ix)
customary provisions restricting assignment or transfer of any contract entered
into in the ordinary course of business or otherwise permitted hereunder, (x)
prohibitions, restrictions or conditions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business, and
(xi) prohibitions, restrictions or conditions imposed by a Lien permitted by
Section 6.02 with respect to the transfer of the Property subject thereto.
SECTION 6.11.    Dispositions. The Borrower will not, and will not permit any of
its Subsidiaries to, make any Disposition, except:
(a)    Dispositions of obsolete or worn out Property and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Subsidiaries, in each case, in the ordinary course of business;
(b)    Dispositions of inventory and immaterial assets in the ordinary course of
business;
(c)    Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement Property;
(d)    Dispositions of Property to the Borrower or to a Subsidiary;
(e)    Dispositions permitted by Sections 6.03 and 6.04 and Liens permitted by
Section 6.02;
(f)    Dispositions of cash and Cash Equivalents;
(g)    Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with financing transactions);
(h)    leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Subsidiaries;
(i)    transfers of Property to the extent subject to Casualty Events;
(j)    any Disposition of Property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), no Event of
Default shall exist or would result from such Disposition, (ii) at the time of
any such Disposition, the aggregate net book value of all property Disposed of
in reliance on this clause (j) in any four fiscal quarter period of the Borrower
(including such Disposition) would not exceed (x) 7.5% of Consolidated Total
Assets (determined as of the most recently ended fiscal quarter of the Borrower
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b)) and (y) 20.0% of Consolidated Total Assets (determined as of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or (b)) over the life of this
Agreement and (iii) with respect to any Disposition pursuant to this clause (j)
the Borrower or a Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents; provided, however, that
for the purposes of this clause (iii), any liabilities


-74-



--------------------------------------------------------------------------------





(as shown on the Borrower’s most recent consolidated balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Subsidiary, other
than Subordinated Indebtedness or liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Subsidiaries shall have been validly released by all applicable
creditors in writing shall be deemed to be cash consideration;
(k)    Dispositions of Investments in, and issuances of any Equity Interests in,
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and
(l)    except as set forth in the immediately succeeding proviso, any
Disposition made during a Collateral/Covenant Suspension Period; provided, that
during a Collateral/Covenant Suspension Period, the Borrower and any Guarantor
that is a Material Subsidiary shall not, in any event (x) make any Disposition
of all or substantially all Property of such Person (on a consolidated basis) or
(y) make any Disposition of real property or the Equity Interests of any
Subsidiary of the Borrower owning real property unless, in the case of this
clause (y), (A) at the time of such Disposition (other than any such Disposition
made pursuant to a legally binding commitment entered into at a time when no
Event of Default exists), no Event of Default shall exist or would result from
such Disposition, (B) at the time of any such Disposition, the aggregate net
book value of all real property Disposed of in reliance on this clause (y)
(including, for the avoidance of doubt, in the case of any Disposition of Equity
Interests of a Subsidiary of the Borrower, the aggregate net book value of all
real property owned by such Subsidiary) (1) in any four fiscal quarter period of
the Borrower (including such Disposition) would not exceed 10.0% of Consolidated
Total Assets as of the most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) and (2) over the life of this Agreement, 25.0% of Consolidated Total Assets
as of the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) and (C) with
respect to any Disposition pursuant to this clause (y) the Borrower or a
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents; provided, however, that for the purposes of this
clause (C), any liabilities (as shown on the Borrower’s most recent consolidated
balance sheet provided hereunder or in the footnotes thereto) of the Borrower or
such Subsidiary, other than Subordinated Indebtedness or liabilities that are by
their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Subsidiaries shall have been validly released
by all applicable creditors in writing shall be deemed to be cash consideration;
provided that solely to the extent that any Disposition of any Property is
classified under Sections 6.11(j) and (l), the portion of such Disposition so
classified thereunder shall be for no less than the Fair Market Value of such
Property at the time of such Disposition in the good faith determination of the
Borrower.
SECTION 6.12.    Lines of Business. The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business
substantially different from the businesses of the type conducted by the
Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related, ancillary or complementary thereto and reasonable
extensions thereof.






-75-



--------------------------------------------------------------------------------





SECTION 6.13.    Priority Debt.
(a)     The Borrower and its Subsidiaries will not create, incur, assume or
permit to exist Priority Debt in excess of 20% of Consolidated Net Worth
(determined as of the last day of the most recently ended four fiscal quarter
period of the Borrower for which financial statements have been or are required
to be delivered pursuant to Section 5.01(a) or (b)) at any time outstanding
unless the Obligations shall be secured on an equal and ratable basis with such
Priority Debt (or, in the case of Priority Debt secured by Liens of the type
described in Section 6.02(e), the Obligations shall be secured in accordance
with the Collateral Documents).
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
provide Liens on any Property to secure any Indebtedness that in any such case
would result in a Collateral/Covenant Event, unless (A) in the case of a
Subsidiary, prior to such Subsidiary providing such Lien to secure such
Indebtedness, such Subsidiary provides a Guarantee of the Obligations in
accordance with Section 5.10(c) and (B) substantially concurrently with the
Borrower or such Subsidiary providing such Lien to secure such Indebtedness, the
Borrower or such Subsidiary provides a perfected Lien to secure the Obligations
in accordance with Section 5.09 and the holders of such Indebtedness (or the
agent or trustee on their behalf) executes and delivers to the Administrative
Agent an Intercreditor Agreement or, after the initial execution and delivery
thereof, a joinder thereto, as applicable.
ARTICLE VII    
Events of Default
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan, any
reimbursement obligation in respect of any LC Disburrsement or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document required to be delivered in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI;
(e)    any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Borrower;


-76-



--------------------------------------------------------------------------------





(f)    the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, or if
a grace period shall be applicable to such payment under the agreement or
instrument under which such Indebtedness was created, beyond such applicable
grace period;
(g)    the Borrower or any Material Subsidiary shall default in the performance
of any obligation in respect of any Material Indebtedness or any “change of
control” (or equivalent term) shall occur with respect to any Material
Indebtedness, in each case, that results in such Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both, but after giving effect to any
applicable grace period) the holder or holders of such Material Indebtedness or
any trustee or agent on its or their behalf to cause such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity (other than solely in Equity
Interests) and such failure or breach is unremedied and is not waived by the
required holders of such Material Indebtedness; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed or unrecalled for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate action for the purpose of effecting any of the foregoing;
(j)    the Borrower or any Material Subsidiary shall become generally unable,
admit in writing its inability generally or fail generally to pay its debts as
they become due;
(k)    one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess $35,000,000 (to the extent due and payable and not
covered by insurance as to which the relevant insurance company has not denied
coverage) shall be rendered against the Borrower, any Material Subsidiary or any
combination thereof and the same shall remain unpaid or undischarged for a
period of sixty (60) consecutive days during which execution shall not be bonded
or effectively stayed, or any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
assets of the Borrower and the Material Subsidiaries, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy;


-77-



--------------------------------------------------------------------------------





(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    except during a Collateral/Covenant Suspension Period, (i) with respect
to the Borrower and each Material Subsidiary, any material provision of any
Collateral Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted under Section 6.03 or 6.11) or as a result of
acts or omissions by the Administrative Agent or any Lender or the satisfaction
in full of all the Obligations (other than contingent indemnification or
reimbursement obligations) ceases to be in full force and effect; or (ii) any
Loan Party contests in writing the validity or enforceability of any provision
of any Collateral Document; or (iii) any Loan Party denies in writing that it
has any or further liability or obligation under any Collateral Document (other
than as a result of repayment in full of the Obligations (other than contingent
indemnification or reimbursement obligations) and termination of the
Commitments), or purports in writing to revoke or rescind any Collateral
Document, in each case with respect to a material portion of the Collateral
purported to be covered by the Collateral Documents, or
(o)    except during a Collateral/Covenant Suspension Period, (i) with respect
to the obligations of a Material Subsidiary, any material provision of the
Guaranty, at any time after its execution and delivery and for any reason other
than as permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 6.03 or 6.11) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations (other than contingent indemnification or reimbursement
obligations) ceases to be in full force and effect; or (ii) any Loan Party
contests in writing the validity or enforceability of any provision of the
Guaranty; or (iii) any Guarantor denies in writing that it has any or further
liability or obligation under the Guaranty (other than as a result of repayment
in full of the Obligations (other than contingent indemnification or
reimbursement obligations) and termination of the Commitments), or purports in
writing to revoke or rescind the Guaranty,
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article VII, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.




-78-



--------------------------------------------------------------------------------





In addition to any other rights and remedies granted to the Administrative Agent
and the Secured Parties in the Loan Documents, upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent on behalf of
the Secured Parties may exercise all rights and remedies of a secured party
under the New York Uniform Commercial Code or any other applicable law. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Loan Party of any cash collateral
arising in respect of the Collateral on such terms as the Administrative Agent
deems reasonable, and/or may forthwith sell, lease, assign give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Secured Parties, the Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or any Secured Party or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk. The Administrative Agent or any Secured Party shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Loan Party, which
right or equity is hereby waived and released. Each Loan Party further agrees,
at the Administrative Agent’s reasonable request and upon reasonable advance
notice, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Loan Party’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Article VII or in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral as follows:
First, to the payment of all reasonable costs and expenses, fees, commissions
and taxes of such sale, collection or other realization including compensation
to the Administrative Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by the Administrative Agent in
connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
Second, to the payment of all other reasonable costs and expenses of such sale,
collection or other realization including compensation to the other Secured
Parties and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith, and all
amounts for which the other Secured Parties are entitled to indemnification
pursuant to the provisions of any Loan Document, together with interest on each
such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;
Third, without duplication of amounts applied pursuant to clauses (a) and (b)
above, to the indefeasible payment in full in cash, pro rata, of interest and
other amounts constituting Obligations (other than principal, reimbursement
obligations with respect to LC Disbursements and obligations to cash
collateralize Letters of Credit) and any fees, premiums and scheduled periodic
payments due in respect of Cash Management Obligations or under any Secured
Hedge Agreements constituting Obligations and any interest accrued thereon, in
each case equally and ratably in accordance with the respective amounts thereof
then due and owing;


-79-



--------------------------------------------------------------------------------





Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon (including reimbursement
obligations with respect to LC Disbursements and obligations to cash
collateralize Letters of Credit) and any breakage, termination or other payments
due to in respect of Cash Management Obligations and under any Secured Hedge
Agreements constituting Obligations and any interest accrued thereon; and
Fifth, the balance, if any, to the person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns) or as a court of
competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of above, the Loan Parties shall remain
liable, jointly and severally, for any deficiency.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition. In the event of any
conflict or inconsistency between this paragraph and the provisions of any
Collateral Document, the provisions of this Agreement shall control. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Secured Hedge Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.
ARTICLE VIII    

The Administrative Agent
(a)    Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the Issuing Banks
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such Issuing Bank for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant hereto for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(including Section 9.03, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
(c)    The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any


-80-



--------------------------------------------------------------------------------





kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.
(d)    To the extent required by any applicable laws, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.16, each Lender shall indemnify and hold harmless the Administrative
Agent against, within 10 days after written demand therefor, any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent as a result of the
failure of the Administrative Agent to properly withhold any Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this clause (d). The agreements in
this clause (d) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. The term “Lender” shall, for purposes of
this clause (d), include any Issuing Bank and any Swingline Lender.
(e)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided herein), and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided herein) or in the absence of its own bad faith, gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents or the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(f)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person,


-81-



--------------------------------------------------------------------------------





and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts in the absence of gross negligence or
willful misconduct.
(g)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
(h)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign upon
thirty (30) days’ notice to the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower and (unless an Event of Default shall have
occurred and be continuing) with the consent of the Borrower (which consent of
the Borrower shall not be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent from among the Lenders which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
(i)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
(j)    The Lenders irrevocably agree:
(i)    that any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (A) upon
termination of the Commitments and payment in full of all Obligations (other
than (x) obligations under Secured Hedge Agreements, (y) Cash Management
Obligations and (z) contingent reimbursement and indemnification obligations not
yet accrued and payable) and the expiration or termination of all Letters of
Credit (other than Letters of Credit that have been cash collateralized in a
manner reasonably acceptable to the applicable Issuing Banks), (B) at the time
the Property subject to such Lien is transferred or to be transferred as part of


-82-



--------------------------------------------------------------------------------





or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person (other than in the case of a transfer by a Loan Party,
any transfer to another Loan Party), (C) subject to Section 9.02, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such greater number of Lenders as may be required pursuant to
Section 9.02) or (D) if the Property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee under the applicable Guaranty pursuant to clause (iii) below;
(ii)    (A) to release or subordinate any Lien on any Property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e) and (B) that the
Administrative Agent is authorized (but not required) to release or subordinate
any Lien on any Property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such Property that is permitted
by any other clause of Section 6.02;
(iii)    that any Guarantor (other than the Borrower) shall be automatically
released from its obligations under the applicable Guaranty if such Person
ceases to be a Subsidiary of the Borrower pursuant to a transaction permitted
hereunder or to the extent set forth in Section 5.11; and
(iv)    Guarantors shall be released from their respective obligations under the
Guaranty and Liens on Property granted to or held by the Administrative Agent
under the Collateral Documents shall be released, in each case in accordance
with the provisions of Section 5.10.
Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the applicable Guaranty and Collateral
Documents pursuant to this paragraph (j). In each case as specified in this
paragraph (j), the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the applicable Guaranty, in each case in accordance with the
terms of the Loan Documents and this paragraph (j).
(k)    None of the Persons identified in this Agreement as an “arranger” or
“bookrunner,” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, if applicable, those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Persons in
their respective capacities as an Arranger as it makes with respect to the
Administrative Agent in paragraph (i) of this Article VIII.
(l)    Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such


-83-



--------------------------------------------------------------------------------





credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
ARTICLE IX    
Miscellaneous
SECTION 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or other electronic communications (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by electronic
communication, as follows:
(i)    if to the Borrower, to;




-84-



--------------------------------------------------------------------------------





Casey’s General Stores, Inc.
PO Box 3009
One Convenience Blvd.
Ankeny, IA 50021
Attn: CFO


With a copy to:


Scott H. Thompson
Husch Blackwell LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112


(ii)    if to the Administrative Agent, to:
Royal Bank of Canada
Agency Services Group
20 King Street West, 4th Floor
Toronto, Ontario M5H 1C4
Attention: Manager, Agency Services
Facsimile: (416) 842-4023
(iii)    if to Royal Bank in its capacity as the Issuing Bank, to:
Royal Bank of Canada
200 Vesey Street
New York, New York 10281
Facsimile: (212) 428-3015
Attention: Credit Administration
(iv)    if to any other Issuing Bank to it at the address, facsimile number,
electronic mail address or telephone number as set forth to it at its address
(or telecopy number) set forth in its Administrative Questionnaire or as
otherwise designated in writing to the Administrative Agent and the Borrower
from time to time;
(v)    if to the Swingline Lender, to:
Royal Bank of Canada
200 Vesey Street
New York, New York 10281
Facsimile: (212) 428-2372
Attention: GLA Team 3
Email: RBCNewYorkGLA3@rbc.com; and
(vi)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire or as otherwise designated in writing
to the Administrative Agent and the Borrower from time to time.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that


-85-



--------------------------------------------------------------------------------





the foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address, or electronic mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of delivery, or three Business Days after being deposited in
the mail, postage prepaid.
SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Except as otherwise set forth in this Agreement or any other Loan
Document (with respect to such Loan Document), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) extend or increase the Commitment of any Lender or any
Issuing Bank without the written consent of each Lender and Issuing Bank
directly and adversely affected thereby, it being understood that a waiver of
any condition precedent set forth in Section 4.01 or Section 4.02 or the waiver
of any Default or mandatory prepayment shall not constitute an increase of any
Commitment of any Lender, but that any waiver of any condition set forth in
Section 4.02 following the Closing Date shall require the consent of the
Required Lenders, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest or premium thereon, or reduce any
fees payable hereunder, without the written consent of each Lender and Issuing
Bank directly and adversely affected thereby, it being understood that any
change to the definition of “Consolidated Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction in the rate; provided that
only the consent of the Required Lenders shall be necessary to amend
Section 2.12(c) or to waive any obligation of the Borrower to pay interest at
the rate set forth therein, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender and Issuing Bank directly and adversely
affected thereby, (iv) change Section 2.17(b) or (c), or the provisions of
Article VII, in each case, with respect to the pro rata application of payments
required thereby, without the written consent of each adversely affected Lender
and each adversely affected Issuing Bank, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any


-86-



--------------------------------------------------------------------------------





rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender directly and adversely affected
thereby, (vi) release all or substantially all of the Guarantors from their
obligations under the applicable Guaranty and Collateral Documents without the
written consent of each Lender (except in a transaction permitted hereunder);
provided that during a Collateral/Covenant Suspension Period, (x) the
Administrative Agent may release all or substantially all of the Guarantors
(other than the Borrower), without the consent of any Lender and (y) the
Required Lenders may waive or amend any requirement to reinstate the guarantee
obligations of released Guarantors in the future, (vii) release all or
substantially all of the Collateral from the Lien of the Collateral Documents,
without the written consent of each Lender; provided that during a
Collateral/Covenant Suspension Period, (x) the Administrative Agent may release
all or substantially all of the Collateral from any Lien granted to or held by
the Administrative Agent under the Collateral Documents, without the consent of
any Lender and (y) the Required Lenders may waive or amend any requirement to
reinstate Collateral in the future or (viii) change the currency of any Loan or
Letter of Credit, without the written consent of each Lender and Issuing Bank
directly affected thereby; provided further that no such agreement shall amend,
modify or otherwise affect the rights, obligations or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the relevant Issuing Bank
or the Swingline Lender, as the case may be.
Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Exposures and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the Replacement Revolving Loans (as
defined below) to permit the refinancing of all outstanding Revolving Loans of
any Class (“Refinanced Revolving Loans”) with a replacement revolving loan
tranche (“Replacement Revolving Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Revolving Loans shall not exceed
the aggregate principal amount (or accreted value, if applicable) of such
Refinanced Revolving Loans except by an amount equal to unpaid accrued interest
and premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such refinancing, (b) the maturity date
of any Replacement Revolving Loans shall be no earlier than the Revolving Credit
Maturity Date and such Replacement Revolving Loans shall require no scheduled
amortization or mandatory commitment reduction prior to the Revolving Credit
Maturity Date, and (c) all other terms applicable to such Replacement Revolving
Loans (other than pricing, interest rate margins, rate floors, discounts,
premiums, fees, and optional prepayment or optional redemption terms and
provisions, all of which shall be determined by the Borrower) shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Revolving Loans than, those applicable to such Refinanced Revolving
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Revolving Loans
in effect immediately prior to such refinancing or added to this Agreement for
the benefit of the Lenders hereunder (it being understood that no consent shall
be required by Lenders for terms or conditions that are more restrictive than
this Agreement if such terms or conditions are added to this Agreement).
Notwithstanding anything in this Section 9.02 to the contrary, (a) modifications
to the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary or appropriate (i) to integrate any
Increased Commitments or any Extended Revolving Commitments; provided that,
without limitation of the foregoing, any such amendment may, (x) increase the
interest rates, fees and


-87-



--------------------------------------------------------------------------------





other amounts payable to any Class or Classes of Loans or Commitments hereunder,
(y) increase, expand and/or extend any “most favored nation” provisions
benefiting any Class or Classes of Loans or Commitments hereunder and (z) modify
any other provision hereunder or under any other Loan Document in connection
with the implementation of any Indebtedness permitted hereunder, where the terms
of any such Indebtedness are more favorable to the lenders or holders thereof
than the corresponding terms applicable to Loans and Commitments then existing
hereunder and (ii) to cure any ambiguity, omission, defect or inconsistency and
(b) without the consent of any Lender or any Issuing Bank, the Loan Parties and
the Administrative Agent or any collateral agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interest
for benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arranger and their respective
Affiliates, limited, in the case of legal expenses, to the reasonable and
documented fees, charges and disbursements of a single counsel for the Arranger
and the Administrative Agent (and, if necessary, one local counsel in each
applicable jurisdiction and regulatory counsel), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the relevant
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, limited, in the case of legal expenses,
to the reasonable and documented fees, charges and disbursements of a single
counsel (and, if necessary, one local counsel in each applicable jurisdiction
and regulatory counsel), in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. For the avoidance of doubt, this Section 9.03(a)
shall not apply to Taxes, except any Taxes that represent losses, claims,
damages or liabilities arising from any non-Tax claim.
(b)    The Borrower shall indemnify, on a joint and several basis, each Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out‑of‑pocket expenses,
limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each Indemnitee in the event of conflicts of interest), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby and the syndication of the Revolving
Commitments by the Arranger, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii)


-88-



--------------------------------------------------------------------------------





to the extent relating to or arising from any of the foregoing, any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the bad faith, gross negligence or willful
misconduct of such Indemnitee or (y) a material breach of the Loan Documents by
such Indemnitee or (ii) except in the case of an Agent (in its capacity as
such), arise from disputes solely among Indemnitees and do not relate to any
conduct by the Borrower or any of its Affiliates. For the avoidance of doubt,
this Section 9.03(b) shall not apply to Taxes, except any Taxes that represent
losses, claims, damages or liabilities arising from any non-Tax claim.
(c)    To the extent that a Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, an Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each other party hereby waives, any claim against any party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that this sentence shall
not limit the Borrower’s indemnification obligations set forth above to the
extent the relevant special, indirect, consequential or punitive damages are
included in any third party claim in connection with which the relevant
Indemnitee is entitled to indemnification hereunder. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent resulting from
its or its Related Parties’ gross negligence, bad faith or willful misconduct.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03 to
the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.
SECTION 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted hereunder, no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations


-89-



--------------------------------------------------------------------------------





hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons that is an Eligible Assignee (other
than the Borrower, its Affiliates and natural persons) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    to the extent required by the definition of “Eligible Assignee,” the
Borrower; provided that the Borrower shall be deemed to have consented to an
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
(i) an assignment of a Revolving Commitment to a Lender or an Affiliate of a
Lender or (ii) if an Event of Default has occurred and is continuing, any other
assignment;
(B)    to the extent required by the definition of “Eligible Assignee,” the
Administrative Agent; and
(C)    to the extent required by the definition of “Eligible Assignee,” the
Issuing Banks and Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (x) an Administrative Questionnaire and (y) all
documentation and other information that the Administrative Agent reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act; and




-90-



--------------------------------------------------------------------------------





(E)    the assignee shall not be (i) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (ii) a Defaulting Lender or (iii) a natural person.
For the purposes of this Section 9.04(b) and the definition of “Eligible
Assignee,” the term “Approved Fund” has the following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
related interest amounts) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (ii)(C) of this Section
9.04(b) and any written consent to such assignment required by this paragraph
(b), the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    (i)    Any Lender may, without the consent of or notice to the Borrower,
the Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities that would meet the
requirements of an “Eligible Assignee” (other than with respect to any required
consents


-91-



--------------------------------------------------------------------------------





and other than any person that, at the time of such participation, is (I) a
Defaulting Lender or (II) the Borrower or any of its Subsidiaries or any of
their respective Affiliates (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly affects such Participant. Subject to paragraph
(c)(iii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations of such Sections (it being agreed that any
documentation required to be provided pursuant to Section 2.16(e) shall be
provided solely to the participating Lender) and Section 2.18) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16(c)
as though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the IRS, any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS. The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
each Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary.
(iii)    A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent that (i) such entitlement to a greater payment results from
a change in any Law after the sale of the participation takes place and (ii) the
participating Lender notifies the Borrower of such participation no later than
one hundred twenty (120) days after such Change in Law becomes effective.
(iv)    Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or a central bank having jurisdiction over
it, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


-92-



--------------------------------------------------------------------------------





(v)    Notwithstanding any other provision of this Agreement, no Lender will
assign its rights and obligations under this Agreement, or sell participations
in its rights and/or obligations under this Agreement, to any Person who is (i)
listed on the Specially Designated Nationals and Blocked Persons List maintained
by the U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”)
and/or on any other similar list maintained by OFAC pursuant to any authorizing
statute, executive order or regulation or (ii) either (A) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Unless specifically noted to the contrary, delivery of an executed
counterpart of a signature page of this Agreement by telecopy or pdf shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of


-93-



--------------------------------------------------------------------------------





and all the Obligations of such Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender and its Affiliates agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided,
that the failure to give such notice shall not affect the validity of such
setoff and application.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York (without regard to the conflict of law principles
thereof to the extent that the application of the laws of another jurisdiction
would be required thereby).
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court except that nothing in this
Section 9.09 shall limit the ability of the Administrative Agent to enforce the
provisions of any Loan Document against any Loan Party in any other
jurisdiction. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The foregoing shall not affect any right that any party hereto may otherwise
have to bring any action or proceeding relating to this Agreement against any
other party or its properties in the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


-94-



--------------------------------------------------------------------------------





SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, partners, members, employees, managers,
administrators, trustees and agents, including accountants, legal counsel and
other advisors solely for the purpose of, or otherwise directly in connection
with this Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential pursuant to the
terms hereof), (b) to the extent requested or required by any Governmental
Authority or by the National Association of Insurance Commissioners or any
representative thereof (provided, however, that, to the extent practicable and
permitted by law (and except with respect to any audit or examination conducted
by bank accountants or any Governmental Authority or regulatory or
self-regulatory authority exercising examination or regulatory authority), the
Borrower has been notified prior to such disclosure so that the Borrower may
seek, at the Borrower’s sole expense, a protective order or other appropriate
remedy), (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process (provided, however, that, to the extent
practicable and permitted by law, the Borrower has been notified prior to such
disclosure so that the Borrower may seek, at the Borrower’s sole expense, a
protective order or other appropriate remedy), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder (provided, however, to the
extent practicable and permitted by law, the Borrower is notified prior to such
disclosure so that the Borrower may seek, at the Borrower’s sole expense, a
protective order or other appropriate remedy), (f) subject to an agreement for
the benefit of the Borrower containing provisions at least as restrictive as
those of this Section, to (i) any assignee or any prospective assignee of any of
its rights or obligations under this Agreement (and to any Participant or
prospective Participant in any of its rights or obligations under this
Agreement) so long as such Lender believes such assignee, Participant or
prospective assignee or Participant is, or will be, an Eligible Assignee or
(ii) any direct or indirect actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative, credit insurance,
securitization or similar transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) with the consent of the Borrower or (h) to any ratings agency or
the CUSIP Bureau or any similar organization or to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or, to the knowledge of such disclosing person, as a result of a breach
of a confidentiality agreement with any other Person or (ii) that is or becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower not in violation of
any obligation of confidentiality. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower and its Subsidiaries and their respective businesses, other than any
such information that is publicly available (other than as a result of a breach
of this Section) to the Administrative Agent, any Issuing Bank or any Lender
prior to disclosure by the Borrower.
EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR AFFILIATES
AND RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED CUSTOMARY PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION INTENDED TO COMPLY WITH APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS, AND THAT


-95-



--------------------------------------------------------------------------------





IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH SUCH
CUSTOMARY PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS. NOTHING IN THE FOREGOING SHALL PREVENT ANY LENDER FROM DISCLOSING
INFORMATION TO THE EXTENT PERMITTED BY THE IMMEDIATELY PRECEDING PARAGRAPH.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.15.    No Fiduciary Duty. In connection with all aspects of each
transaction contemplated by this Agreement, the Borrower acknowledges and
agrees, and acknowledges the other Loan Parties’ understanding, that (i) each
transaction contemplated by this Agreement is an arm’s-length commercial
transaction, between the Loan Parties, on the one hand, and the Agents and the
Lenders, on the other hand, (ii) in connection with each such transaction and
the process leading thereto, the Agents and the Lenders will act solely as
principals and not as agents or fiduciaries of the Loan Parties or any of their
stockholders, affiliates, creditors, employees or any other party, (iii) neither
any Agent nor any Lender will assume an advisory or fiduciary responsibility in
favor of the Borrower or any of its Affiliates with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Agents or any Lender has advised or is currently advising any Loan
Party on other matters) and neither any Agent nor any Lender will have any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated in this Agreement except the obligations expressly set
forth herein, (iv) each Agent and each Lender may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their affiliates, and (v) neither any Agent nor any Lender has provided or
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby and the Loan Parties have consulted and
will consult their own legal, accounting, regulatory, and tax advisors to the
extent it deems appropriate. The matters set forth in this Agreement and the
other Loan Documents reflect an arm’s-length commercial transaction between the
Loan Parties, on the one hand, and the Agents and the Lenders, on the other
hand. The Borrower agrees that the Loan Parties shall not assert any claims
against any Agent or any Lender based on any breach or alleged breach of
fiduciary duty.




-96-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


CASEY’S GENERAL STORES, INC., as Borrower


By:     /s/ Terry W. Handley    
Name: Terry W. Handley            
Title: President & CEO





--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as Administrative Agent


By:     /s/ Rodica Dutka
Name: Rodica Dutka
Title: Manager, Agency





--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as Lender, Swingline Lender and Issuing Bank


By:     /s/ John Flores    
Name: John Flores
Title: Authorized Signatory





--------------------------------------------------------------------------------







UMB Bank, n.a., as a Lender


By:     /s/ Robert P. Elbert    
Name: Robert P. Elbert
Title: Senior Vice President





--------------------------------------------------------------------------------







BMO Harris Bank, N.A., as a Lender


By:     /s/ Katherine Robinson    
Name: Katherine Robinson
Title: Director





--------------------------------------------------------------------------------







COÖPERATIEVE RABOBANK U.A., NEW YORK, as a Lender


By:     /s/ Robert Graff    
Name: Robert Graff
Title: Managing Director


By:     /s/ Timothy J. Devane    
Name: Timothy J. Devane
Title: Executive Director





--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender


By:     /s/ Annie Carr    
Name: Annie Carr
Title: Authorized Signatory





--------------------------------------------------------------------------------







MUFG Bank, Ltd., as a Lender


By:     /s/ Katie Cunningham    
Name: Katie Cunningham
Title: Director





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:     /s/ Maureen S. Malphus    
Name: Maureen S. Malphus
Title: Vice President















--------------------------------------------------------------------------------






Schedule 2.01


Commitments


Lender
Commitment
L/C Commitment
Royal Bank of Canada
$50,000,000.00
$30,000,000.00
UMB Bank, n.a.
$50,000,000.00
---
BMO Harris Bank, N.A.
$40,000,000.00
‐‐‐
Coöperatieve Rabobank U.A., New York Branch
$40,000,000.00
‐‐‐
Goldman Sachs Bank USA
$40,000,000.00
‐‐‐
MUFG Bank, Ltd.
$40,000,000.00
‐‐‐
Wells Fargo Bank, National Association
$40,000,000.00
‐‐‐
Total
$300,000,000.00
$30,000,000.00






--------------------------------------------------------------------------------







Schedule 3.01


Subsidiary
Incorporation
% of Stock Owned by Borrower
Casey’s Retail Company
Iowa
100
Casey’s Marketing Company
Iowa
100
Casey’s Services Company
Iowa
100






--------------------------------------------------------------------------------





Schedule 6.01


Existing Indebtedness


1.
Privately Placed Notes

Notes
Principal Balance


 
 
5.72% Senior Notes, Series A due September 30, 2019
$7,500,000
5.72% Senior Notes, Series B due March 30, 2020
$15,000,000
5.22% Senior Notes due August 9, 2020
$569,000,000
3.67% Senior Notes, Series A due June 15, 2028
$150,000,000
3.75% Senior Notes, Series B due December 18, 2028
$50,000,000
3.65% Senior Notes, Series C due May 2, 2031
$50,000,000
3.72% Senior Notes, Series D due October 28, 2031
$50,000,000
3.51% Senior Notes, Series E due June 13, 2025
$150,000,000
3.77% Senior Notes, Series F due August 22, 2028
$250,000,000
 
$1,291,500,000






--------------------------------------------------------------------------------







Schedule 6.02


Existing Liens


Lien in favor of Associated Wholesale Grocers, Inc. (“AWG”) against amounts
payable to Casey’s Marketing Company by AWG, as more fully described in
financing statement P17000153-4 filed with the Iowa Secretary of State





--------------------------------------------------------------------------------







Schedule 6.04


Existing Benefit Plans


1.
Casey’s General Stores, Inc. 2000 Stock Option Plan



2.
Casey’s General Stores, Inc. 2009 Stock Incentive Plan



3.
Casey’s General Stores, Inc. 2018 Stock Incentive Plan



4.
Casey’s General Stores 401(k) Plan






--------------------------------------------------------------------------------







Schedule 6.05


Investments


Coop Membership Interest in AWG for $33,000





--------------------------------------------------------------------------------







Schedule 6.07


Affiliate Transactions


None





--------------------------------------------------------------------------------








EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Eligible Assignee]
 
 
 
3.
Borrower:
Casey’s General Stores, Inc.
 
 
 
 
4.
Administrative Agent:
Royal Bank of Canada, as Administrative Agent under the Credit Agreement
 
 
 
5.
Credit Agreement:
The Credit Agreement, dated as of January 11, 2019 as may be amended, restated,
supplemented or otherwise modified from time to time, among Casey’s General
Stores, Inc., the Lenders from time to time party thereto, the Issuing Banks
from time to time party thereto and Royal Bank of Canada, as Administrative
Agent

6.
Assigned Interest:






--------------------------------------------------------------------------------





Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
Revolving Commitment
$
$
%
Extended Revolving Commitments
$
$
%

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Name:
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Name:
Title:






--------------------------------------------------------------------------------







Consented to and Accepted:
 
 
 
ROYAL BANK OF CANADA, as Administrative Agent
 
 
 
By:
 
 
 
 
Name:
Title:
 
 
 
 
 
 
[Consented to:]
 
 
 
[[ISSUING BANK], as Issuing Bank
 
 
 
By:
 
 
 
 
Name:
Title:]
 
 
 
 
 
 
[CASEY’S GENERAL STORES, INC.
 
 
 
By:
 
 
 
 
Name:
Title:]
 
 






--------------------------------------------------------------------------------








ANNEX I
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by





--------------------------------------------------------------------------------





telecopy or by electronic transmission such as a .pdf shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.





--------------------------------------------------------------------------------








EXHIBIT B-1

FORM OF BORROWING REQUEST
Royal Bank of Canada,
as Administrative Agent for the Lenders referred to below,

RBC Agency Services Group
20 King Street West, 4th Floor
Toronto, Ontario, Canada
M5H 1C4
Attention: Manager, Agency Service Group


Re: Casey’s General Stores, Inc.
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of January 11, 2019 (as may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Casey’s General Stores, Inc. (the “Borrower”), the
Lenders from time to time party thereto, the Issuing Banks from time to time
party thereto and Royal Bank of Canada, as Administrative Agent. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests on its behalf a Borrowing under the Credit Agreement, and in connection
therewith sets forth below the terms on which such Borrowing is requested to be
made:
(A) Identity of Borrower
________________


(B) Aggregate principal amount of Borrowing


________________
(C) Date of Borrowing (which is a Business Day)
________________


(D) Type of Borrowing


[ABR] [Eurocurrency] Borrowing


(E) [Interest Period and the last day thereof (which shall be subject to the
definition of “Interest Period” in the Credit Agreement)]






________________


(F) Funds are requested to be disbursed to the Borrower to [location/number of
account].






--------------------------------------------------------------------------------







The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that the conditions to lending specified in Section 4.02 of the
Credit Agreement will be satisfied as of the date of the Borrowing set forth
above.
CASEY’S GENERAL STORES, INC.
By:        
    Name:
    Title:





--------------------------------------------------------------------------------








EXHIBIT B-2

FORM OF INTEREST ELECTION REQUEST
Royal Bank of Canada,
as Administrative Agent for the Lenders referred to below,

RBC Agency Services Group
20 King Street West, 4th Floor
Toronto, Ontario, Canada
M5H 1C4
Attention: Manager, Agency Service Group


Re: Casey’s General Stores, Inc.
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of January 11, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Casey’s General Stores, Inc. (the “Borrower”), the
Lenders from time to time party thereto, the Issuing Banks from time to time
party thereto and Royal Bank of Canada, as Administrative Agent. The Borrower
hereby gives you notice pursuant to Section 2.07 of the Credit Agreement that it
requests to [convert][continue] an existing Borrowing under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Borrowing is requested to be [converted][continued]:


(A) List date, Class, Type, principal amount, and [Interest Period]  of existing
Borrowing


__________________




(B) Aggregate principal amount of resulting
   Borrowing


$___________




(C) Date of interest election (which is a
   Business Day)


__________________


(D) Type of Borrowing


[ABR][Eurocurrency] Borrowing


(E) [Interest Period and the last day thereof (which shall be subject to the
definition of “Interest Period” in the Credit Agreement)]




__________________



[Signature page follows]





--------------------------------------------------------------------------------







CASEY’S GENERAL STORES, INC.




By:        
    Name:
    Title:





--------------------------------------------------------------------------------








EXHIBIT B-3

FORM OF LETTER OF CREDIT ISSUANCE REQUEST
Royal Bank of Canada,
as Administrative Agent for the Lenders referred to below,

RBC Agency Services Group
20 King Street West, 4th Floor
Toronto, Ontario, Canada
M5H 1C4
Attention: Manager, Agency Service Group


Re: Casey’s General Stores, Inc.
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of January 11, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Casey’s General Stores, Inc. (the “Borrower”), the
Lenders from time to time party thereto, the Issuing Banks from time to time
party thereto and Royal Bank of Canada, as Administrative Agent. The Borrower
hereby gives you notice pursuant to Section 2.05(b) of the Credit Agreement that
it requests that the Issuing Bank issue a Letter of Credit under the Credit
Agreement on behalf of the Borrower, and in connection therewith sets forth
below the terms on which such Letter of Credit is requested to be issued:
(A) Issuance date of such Letter of Credit (which shall be a Business Day)
_______________
(B) Expiration date of such Letter of Credit
_______________
(C) Amount of such Letter of Credit
$______________ Letter of Credit
(D) Name/address of beneficiary of such Letter of Credit
_______________
(E) [any other information required in connection with the issuance of such
Letter of Credit]
_______________



The Borrower hereby represents and warrants that the conditions to lending
specified in Section 4.02 of the Credit Agreement are satisfied as of the date
hereof.
[Signature page follows]





--------------------------------------------------------------------------------







CASEY’S GENERAL STORES, INC.




By:        
    Name:
    Title:





--------------------------------------------------------------------------------








EXHIBIT B-4

FORM OF SWINGLINE LOAN BORROWING REQUEST
Royal Bank of Canada,
as Swingline Lender,

200 Vesey Street
New York, New York 10281
Facsimile: (212) 428-2372
Attention: GLA Team 3
Email: RBCNewYorkGLA3@rbc.com


Re: Casey’s General Stores, Inc.
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of January 11, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Casey’s General Stores, Inc. (the “Borrower”), the
Lenders from time to time party thereto, the Issuing Banks from time to time
party thereto and Royal Bank of Canada, as Administrative Agent. The Borrower
hereby gives you notice pursuant to Section 2.04(b) of the Credit Agreement that
it requests a Swingline Loan Borrowing under the Credit Agreement, and in
connection therewith sets forth below the terms on which such Swingline Loan
Borrowing is requested to be made:


(A) Aggregate principal amount of Borrowing


$_______________




(B) Date of Borrowing (which is a Business Day)


________________




(C) Facility


Revolving Facility


(D) Funds are requested to be disbursed to:


________________



The Borrower hereby represents and warrants that the conditions to lending
specified in Section 4.02 of the Credit Agreement are satisfied as of the date
hereof.
[Signature page follows]





--------------------------------------------------------------------------------







CASEY’S GENERAL STORES, INC.




By:                        
Name:
Title:





--------------------------------------------------------------------------------








EXHIBIT B-5
FORM OF PREPAYMENT/REPAYMENT NOTICE
Royal Bank of Canada,
as Administrative Agent for the Lenders referred to below,

RBC Agency Services Group
20 King Street West, 4th Floor
Toronto, Ontario, Canada
M5H 1C4
Attention: Manager, Agency Service Group


Re: Casey’s General Stores, Inc.
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of January 11, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Casey’s General Stores, Inc. (the “Borrower”), the
Lenders from time to time party thereto, the Issuing Banks from time to time
party thereto and Royal Bank of Canada, as Administrative Agent. Terms defined
in the Credit Agreement are used herein with the same meanings. The Borrower
hereby delivers this Prepayment/Repayment Notice to you pursuant to Section
2.10(a)(ii) of the Credit Agreement:
(A)    Principal amount of prepayment/repayment:
(B)    Date of prepayment/repayment (which is a Business Day):
(C)    Type of Borrowing (ABR or Eurourrency):
(D)    If the Loans to be prepaid are Eurocurrency Loans, they have an Interest
Period of [__] that will end on [__].


CASEY’S GENERAL STORES, INC.
By:                        
Name:
Title:





--------------------------------------------------------------------------------








EXHIBIT C

FORM OF PARI PASSU INTERCREDITOR AGREEMENT
[See attached.]





--------------------------------------------------------------------------------








EXHIBIT C


FORM OF
PARI PASSU INTERCREDITOR AGREEMENT
dated as of
[               ], 20[   ]
among
ROYAL BANK OF CANADA,
as Revolver Representative,
[                                       ],
as the Term Representative,
and
each additional Representative from time to time party hereto
and acknowledged and agreed to by
CASEY’S GENERAL STORES, INC.,
as the Company and the other Grantors referred to herein





--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS    4


SECTION 1.01
Certain Defined Terms    4

SECTION 1.02
Rules of Interpretation    12

ARTICLE II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED
COLLATERAL    13


SECTION 2.01
Priority of Claims    13

SECTION 2.02
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens    15

SECTION 2.03
No Interference; Payment Over; Exculpatory Provisions    17

SECTION 2.04
Automatic Release of Liens    18

SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings    18

SECTION 2.06
Reinstatement    20

SECTION 2.07
Insurance    20

SECTION 2.08
Refinancings    20

SECTION 2.09
Gratuitous Bailee/Agent for Perfection    20

SECTION 2.10
Amendments to First Lien Collateral Documents    22

SECTION 2.11
Similar Liens and Agreements    22

ARTICLE III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS        23


ARTICLE IV. THE APPLICABLE REPRESENTATIVE        23


SECTION 4.01
Authority    23

SECTION 4.02
Power-of-Attorney    24

ARTICLE V. MISCELLANEOUS    24


SECTION 5.01
Integration/Conflicts    24

SECTION 5.02
Effectiveness; Continuing Nature of this Agreement; Severability    25

SECTION 5.03
Amendments; Waivers    25






--------------------------------------------------------------------------------





SECTION 5.04
Information Concerning Financial Condition of the Grantors and their
Subsidiaries    26

SECTION 5.05
Submission to Jurisdiction; Certain Waivers    26

SECTION 5.06
WAIVER OF JURY TRIAL    27

SECTION 5.07
Notices    28

SECTION 5.08
Further Assurances    28

SECTION 5.09
Agency Capacities    29

SECTION 5.10
GOVERNING LAW.    29

SECTION 5.11
Binding on Successors and Assigns    29

SECTION 5.12
Section Headings    29

SECTION 5.13
Counterparts    29

SECTION 5.14
Other Pari Passu Obligations    29

SECTION 5.15
Authorization    31

SECTION 5.16
No Third Party Beneficiaries/Provisions Solely to Define Relative Rights    31

SECTION 5.17
No Indirect Actions    32



EXHIBITS


Exhibit A    -    Form of Joinder Agreement
Exhibit B    -    Form of Additional Debt Designation







--------------------------------------------------------------------------------





This PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of
[                  ], 20[  ], among ROYAL BANK OF CANADA, as administrative
agent and collateral agent for the Revolver Credit Agreement Secured Parties (in
such capacities and together with its successors in such capacities, and
together with any Replacement Representative, the “Revolver Representative”),
[                                                  ], as Representative for the
Term Secured Parties (in such capacity and together with its successors in such
capacity, the “Term Representative”), and each additional Representative from
time to time party hereto for the Other Pari Passu Secured Parties of the Series
with respect to which it is acting in such capacity, and acknowledged and agreed
to by CASEY’S GENERAL STORES, INC. (the “Company”), and the other Grantors.
Capitalized terms used in this Agreement have the meanings assigned to them in
Article I below.
Reference is made to the Credit Agreement dated as of January 11, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Revolver Credit Agreement”), among the Company, each lender from time to time
party thereto, the Revolver Representative and the other parties named therein.
In consideration of the mutual agreements herein contained and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Revolver Representative (for itself and on behalf of the
Revolver Credit Agreement Secured Parties), the Term Representative (for itself
and on behalf of the Term Secured Parties), and each additional Representative
(in each case, for itself and on behalf of the Other Pari Passu Secured Parties
of the applicable Series) agree as follows:
ARTICLE I.
DEFINITIONS
SECTION 1.01
Certain Defined Terms.

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Revolver Credit Agreement, and the following terms which are
defined in the UCC are used herein as so defined (and if defined in more than
one article of the UCC shall have the meaning specified in Article 9 thereof):
Certificated Security, Commodity Account, Commodity Contract, Deposit Account,
Electronic Chattel Paper, Promissory Note, Instrument, Letter of Credit Right,
Securities Entitlement, Securities Account and Tangible Chattel Paper. As used
in this Agreement, the following terms have the meanings specified below:
“Additional Representative” means, with respect to any Series of Other Pari
Passu Obligations, the Person serving as administrative agent, trustee or in a
similar capacity for such Series of Other Pari Passu Obligations and named as
such in the applicable Joinder Agreement delivered pursuant to Section 5.14,
together with its successors in such capacity.
“Additional Debt” has the meaning assigned to such term in Section 5.14.
“Additional Secured Parties” has the meaning assigned to such term in Section
5.14.





--------------------------------------------------------------------------------





“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Applicable Representative” means (i) until the earlier of (y) the Discharge of
Revolver Credit Agreement and (z) the Non-Controlling Representative Enforcement
Date, the Revolver Representative and (ii) from and after the earlier of (y) the
Discharge of Revolver Credit Agreement and (z) the Non-Controlling
Representative Enforcement Date, the Major Non-Controlling Representative.  
“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City.
“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any Collateral Document to secure one or
more Series of Pari Passu Obligations and shall include any property or assets
subject to replacement Liens or adequate protection Liens in favor of any Pari
Passu Secured Party.
“Collateral Documents” means, collectively, (i) the Revolver Credit Agreement
Collateral Documents and (ii) the Other Pari Passu Collateral Documents.
“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.
“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the Uniform Commercial
Code of any applicable jurisdiction) of any Representative (or its agents or
bailees), to the extent that control thereof perfects a Lien thereon under the
Uniform Commercial Code of any applicable jurisdiction. Control Collateral
includes, without limitation, any Deposit Accounts, Securities Accounts,
Securities Entitlements, Commodity Accounts, Commodity Contracts, Letter of
Credit Rights or Electronic Chattel Paper over which any Representative has
“control” under the applicable Uniform Commercial Code.
“Controlling Secured Parties” means (i) at any time when the Revolver
Representative is the Applicable Representative, the Revolver Credit Agreement
Secured Parties and (ii) at any other time, the Series of Pari Passu Secured
Parties whose Representative is the Applicable Representative.
“Declined Lien” has the meaning assigned to such term in Section 2.11.





--------------------------------------------------------------------------------





“Designation” means a designation of either Additional Debt or Indebtedness
under a Replacement Revolver Credit Agreement in substantially the form of
Exhibit B attached hereto.
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Series of Pari Passu Obligations, the
date on which such Series of Pari Passu Obligations is no longer secured by, or
required to be secured by, any Shared Collateral. The term “Discharged” shall
have a corresponding meaning.
“Discharge of Revolver Credit Agreement” means, except to the extent otherwise
provided in Section 2.06, the Discharge of the Revolver Credit Agreement
Obligations; provided that the Discharge of Revolver Credit Agreement shall be
deemed not to have occurred if a Replacement Revolver Credit Agreement is
entered into.
“Equity Release Proceeds” has the meaning assigned to such term in Section
2.04(a).
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Pari Passu Credit Document.
“Grantors” means the Company and each Subsidiary of the Company that has granted
a security interest pursuant to any Collateral Document to secure any Series of
Pari Passu Obligations.
“Impairment” has the meaning assigned to such term in Section 2.01(b)(ii).
“Indebtedness” means indebtedness in respect of borrowed money.
“Insolvency or Liquidation Proceeding” means:
(a)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;
(b)    any other voluntary or involuntary insolvency, reorganization or
Bankruptcy Case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its assets;
(c)    any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or
(d)    any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.





--------------------------------------------------------------------------------





“Intervening Creditor” has the meaning assigned to such term in Section
2.01(b)(i).
“Joinder Agreement” means a document in the form of Exhibit A to this Agreement
required to be delivered by a Representative to each other Representative
pursuant to Section 5.14 of this Agreement in order to create an additional
Series of Other Pari Passu Obligations or effect a Refinancing of any Series of
Pari Passu Obligations and, in connection therewith, add Other Pari Passu
Secured Parties hereunder.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any leases evidencing Capital Lease Obligations (as defined in the
Revolver Credit Agreement)) having substantially the same economic effect as any
of the foregoing.
“Major Non-Controlling Representative” means, at any time, the Representative of
the Series of Other Pari Passu Obligations that constitutes the largest
outstanding principal amount of any then outstanding Series of First Lien
Obligations; provided, however, that if there are two outstanding Series of
Other Pari Passu Obligations that have an equal outstanding principal amount,
the Series of Other Pari Passu Obligations with the earlier maturity date shall
be considered to have the larger outstanding principal amount for purposes of
this definition. For purposes of this definition, “principal amount” shall be
deemed to include the face amount of any outstanding letter of credit issued
under the particular Series.
“Non-Controlling Representative” means, at any time, each Representative that is
not the Applicable Representative at such time.
“Non-Controlling Representative Enforcement Date” means, with respect to any
Non-Controlling Representative, the date which is 90 days (throughout which
90-day period such Non-Controlling Representative was the Major Non-Controlling
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the Pari Passu Documents under which such Non-Controlling
Representative is the Representative) and (ii) each other Representative’s
receipt of written notice from such Non-Controlling Representative certifying
that (x) such Non-Controlling Representative is the Major Non-Controlling
Representative and that an Event of Default (under and as defined in the Pari
Passu Documents under which such Non-Controlling Representative is the
Representative) has occurred and is continuing and (y) the Pari Passu
Obligations of the Series with respect to which such Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Other Pari Passu Document; provided that the
Non-Controlling Representative Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred (1) at any time the Applicable
Representative has commenced and is diligently pursuing any enforcement action
with respect to Shared Collateral or (2) at any time the Grantor that has
granted a security interest in Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.





--------------------------------------------------------------------------------





“Non-Controlling Secured Parties” means the Pari Passu Secured Parties that are
not Controlling Secured Parties.
“Other Pari Passu Agreement” means any indenture, notes, credit agreement
(excluding the Revolver Credit Agreement) or other agreement, document
(including any document governing reimbursement obligations in respect of
letters of credit issued pursuant to any Other Pari Passu Agreement) or
instrument, including the Term Agreement, pursuant to which any Grantor has or
will incur Other Pari Passu Obligations; provided that, in each case, the
Indebtedness thereunder (other than the Term Obligations) has been designated as
Other Pari Passu Obligations pursuant to and in accordance with Section 5.14.
For the avoidance of doubt, a Replacement Revolver Credit Agreement shall not
constitute an Other Pari Passu Agreement.
“Other Pari Passu Collateral Documents” means the [Collateral][Security]
Documents (in each case as defined in the applicable Other Pari Passu Agreement)
and any other agreement, document or instrument entered into for the purpose of
granting a Lien to secure any Other Pari Passu Obligations or to perfect such
Lien (as each may be amended, restated, supplemented or otherwise modified from
time to time).
“Other Pari Passu Documents” means, with respect to the Term Obligations or any
other Series of Other Pari Passu Obligations, the Other Pari Passu Agreements,
including the Term Documents and the Other Pari Passu Collateral Documents
applicable thereto and each other agreements, documents and instruments
providing for or evidencing any other Other Pari Passu Obligation, as each may
be amended, restated, supplemented or otherwise modified from time to time;
provided that, in each case, the Indebtedness thereunder (other than the Term
Obligations) has been designated as Other Pari Passu Obligations pursuant to and
in accordance with Section 5.14. For the avoidance of doubt, Revolver Credit
Agreement Hedge Agreements and Revolver Credit Agreement Cash Management
Obligations shall not constitute Other Pari Passu Documents.
“Other Pari Passu Obligations” means all amounts owing to any Other Pari Passu
Secured Party (including any Term Secured Party) pursuant to the terms of any
Other Pari Passu Document (including the Term Documents), including, without
limitation, all amounts in respect of any principal, interest (including without
limitation any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including, without limitation, fees, expenses and disbursements of
agents, professional advisors and legal counsel), indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts, in each case whether or not allowed or allowable in an Insolvency or
Liquidation Proceeding. Other Pari Passu Obligations shall include any
Registered Equivalent Notes and guarantees thereof by the Grantors issued in
exchange therefor.
“Other Pari Passu Secured Parties” means, collectively, the holders of any Other
Pari Passu Obligations and any Representative with respect thereto and shall
include the Term Secured Parties.
“Pari Passu Credit Documents” means (i) the Revolver Credit Agreement Documents,
(ii) the Term Documents and (iii) each other Other Pari Passu Document.





--------------------------------------------------------------------------------





“Pari Passu Documents” means, (i) with respect to the Revolver Credit Agreement
Obligations, the Revolver Credit Agreement Documents and (ii) with respect to
the Term Obligations or any Series of Other Pari Passu Obligations, the Other
Pari Passu Documents in respect thereof.
“Pari Passu Obligations” means, collectively, (i) the Revolver Credit Agreement
Obligations and (ii) each Series of Other Pari Passu Obligations.
“Pari Passu Secured Parties” means (i) the Revolver Credit Agreement Secured
Parties and (ii) the Other Pari Passu Secured Parties with respect to each
Series of Other Pari Passu Obligations.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Possessory Collateral” means any Shared Collateral in the possession of any
Representative (or its agents or bailees), to the extent that possession thereof
perfects a Lien thereon under the Uniform Commercial Code of any jurisdiction or
otherwise. Possessory Collateral includes, without limitation, any Certificated
Securities, Promissory Notes, Instruments and Tangible Chattel Paper, in each
case, delivered to or in the possession of any Representative under the terms of
the Collateral Documents.
“Post-Petition Interest” means interest, fees, expenses and other charges that,
pursuant to the Revolver Credit Agreement Documents or Other Pari Passu
Documents, as applicable, continue to accrue after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest, fees,
expenses and other charges are allowed or allowable under the Bankruptcy Law or
in any such Insolvency or Liquidation Proceeding.
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, refund, replace or repay, or to
issue other Indebtedness, whether of the same principal amount or greater or
lesser principal amount, in exchange or replacement for such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same guarantees)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.
“Replacement Revolver Credit Agreement” means any loan agreement, indenture or
other agreement that (i) Refinances in full the Revolver Credit Agreement in
accordance with Section 2.08 so long as, after giving effect to such
Refinancing, the agreement that was the Revolver Credit Agreement immediately
prior to such Refinancing is no longer secured, or required to be secured, by
any of the Collateral and (ii) becomes the Revolver Credit Agreement hereunder
by designation as such pursuant to Section 5.14.





--------------------------------------------------------------------------------





“Replacement Representative” means, in respect of any Replacement Revolver
Credit Agreement, the administrative agent, trustee or person serving in similar
capacity under the Replacement Revolver Credit Agreement.
“Representative” means, at any time, (i) in the case of any Revolver Credit
Agreement Obligations or the Revolver Credit Agreement Secured Parties, the
Revolver Representative, (ii) in the case of the Term Obligations or the Term
Secured Parties, the Term Representative, and (iii) in the case of any other
Series of Other Pari Passu Obligations or Other Pari Passu Secured Parties that
become subject to this Agreement after the date hereof, the Additional
Representative for such Series.
“Revolver Credit Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement and shall also include any Replacement Revolver
Credit Agreement.
“Revolver Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Revolver Credit Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Revolver Credit Agreement Obligations or to perfect such Lien (as each may be
amended, restated, supplemented or otherwise modified from time to time).
“Revolver Credit Agreement Documents” means the Revolver Credit Agreement, each
Revolver Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Revolver Credit Agreement) and each of the other agreements,
documents and instruments providing for or evidencing any other Revolver Credit
Agreement Obligation, as each may be amended, restated, supplemented or
otherwise modified from time to time.
“Revolver Credit Agreement Cash Management Obligations” means the Cash
Management Obligations as defined in the Revolver Credit Agreement.
“Revolver Credit Agreement Hedge Agreements” means the Secured Hedge Agreements
as defined in the Revolver Credit Agreement.
“Revolver Credit Agreement Obligations” means:
(a)    (i) all principal of and interest (including without limitation any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
Revolver Credit Agreement, (ii) all reimbursement obligations (if any) and
interest thereon (including without limitation any Post-Petition Interest) with
respect to any letter of credit or similar instrument issued pursuant to the
Revolver Credit Agreement, (iii) all obligations with respect to Revolver Credit
Agreement Hedge Agreements and Revolver Credit Agreement Cash Management
Obligations and (iv) all guarantee obligations, fees, expenses and all other
obligations under the Revolver Credit Agreement and the other Loan Documents, in
each case whether or not allowed or allowable in an Insolvency or Liquidation
Proceeding; and
(b)    to the extent any payment with respect to any Revolver Credit Agreement
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any





--------------------------------------------------------------------------------





right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Other Pari Passu Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the Revolver
Credit Agreement Secured Parties and the Other Pari Passu Secured Parties, be
deemed to be reinstated and outstanding as if such payment had not occurred. To
the extent that any interest, fees, expenses or other charges (including,
without limitation, Post-Petition Interest) to be paid pursuant to the Revolver
Credit Agreement Documents are disallowed by order of any court, including,
without limitation, by order of a court of competent jurisdiction presiding over
an Insolvency or Liquidation Proceeding, such interest, fees, expenses and
charges (including, without limitation, Post-Petition Interest) shall, as
between the Revolver Credit Agreement Secured Parties and the Other Pari Passu
Secured Parties, be deemed to continue to accrue and be added to the amount to
be calculated as the “Revolver Credit Agreement Obligations”.
“Revolver Credit Agreement Secured Parties” means, collectively, the holders of
any Revolver Credit Agreement Obligations, including the Secured Parties as
defined in the Revolver Credit Agreement or in the Revolver Credit Agreement
Collateral Documents, and the Revolver Representative.
“Revolver Representative” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Series” means (a) with respect to the Pari Passu Secured Parties, each of (i)
the Revolver Credit Agreement Secured Parties (in their capacities as such),
(ii) the Term Secured Parties (in their capacities as such), and (iii) the Other
Pari Passu Secured Parties (in their capacities as such) that become subject to
this Agreement after the date hereof that are represented by a common
Representative (in its capacity as such for such Other Pari Passu Secured
Parties) and (b) with respect to any Pari Passu Obligations, each of (i) the
Revolver Credit Agreement Obligations, (ii) the Term Obligations and (iii) the
Other Pari Passu Obligations incurred pursuant to any Other Pari Passu Document,
which pursuant to any Joinder Agreement, are to be represented hereunder by a
common Representative (in its capacity as such for such Other Pari Passu
Obligations).
“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Pari Passu Obligations (or their respective Representatives on
behalf of such holders) hold, or purport to hold, or are required to hold
pursuant to the Pari Passu Documents in respect of such Series, a valid security
interest or Lien at such time. If more than two Series of Pari Passu Obligations
are outstanding at any time and the holders of less than all Series of Pari
Passu Obligations hold, or purport to hold, or are required to hold pursuant to
the Pari Passu Documents in respect of such Series, a valid security interest or
Lien in any Collateral at such time, then such Collateral shall constitute
Shared Collateral for those Series of Pari Passu Obligations that hold, or
purport to hold, or are required to hold pursuant to the Pari Passu Documents in
respect of such Series, a valid security interest or Lien in such Collateral at
such time and shall not constitute Shared Collateral for any Series that does
not hold, or purport to hold, or are required to hold pursuant to the Pari Passu
Documents in respect of such Series, a valid security interest or Lien in such
Collateral at such time.





--------------------------------------------------------------------------------





“Term Representative” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Term Collateral Documents” means the [Security][Collateral] Documents (as
defined in the Term Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Term Obligations
or to perfect such Lien (as each may be amended, restated, supplemented or
otherwise modified from time to time).
“Term Agreement” means [    ] Describe the credit agreement, indenture or other
document pursuant to which the Term Obligations are incurred.
“Term Documents” means the Term Agreement, each Term Collateral Document and
each of the other agreements, documents and instruments providing for or
evidencing any other Term Obligations, as each may be amended, restated,
supplemented or otherwise modified from time to time.
“Term Obligations” means the Other Pari Passu Obligations pursuant to the Term
Documents.
“Term Secured Parties” means, collectively, the holders of any Term Obligations
and the Term Representative.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“Underlying Assets” has the meaning assigned to such term in Section 2.04(a).
SECTION 1.02
Rules of Interpretation.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented, renewed, extended or otherwise modified, (ii) any reference herein
to any Person shall be construed to include such Person’s permitted successors
and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Exhibits shall be





--------------------------------------------------------------------------------





construed to refer to Articles, Sections and Exhibits of this Agreement, (v)
unless otherwise expressly qualified herein, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vi) the term “or” is not exclusive.
ARTICLE II.
PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
SECTION 2.01
Priority of Claims.

(a)    Anything contained herein or in any of the Pari Passu Credit Documents to
the contrary notwithstanding (but subject to Sections 2.01(b) and 2.11(b)), if
an Event of Default has occurred and is continuing and the Applicable
Representative is taking action to enforce rights in respect of any Collateral,
or any distribution is made in respect of any Shared Collateral in any
Bankruptcy Case of any Grantor, or any Pari Passu Secured Party receives any
payment pursuant to any intercreditor agreement (other than this Agreement) or
otherwise with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any Shared Collateral or Equity Release
Proceeds received by any Pari Passu Secured Party or received by the Applicable
Representative or any Pari Passu Secured Party pursuant to any such
intercreditor agreement or otherwise with respect to such Collateral and
proceeds of any such distribution (subject, in the case of any such
distribution, to the sentence immediately following clause THIRD below) to which
the Pari Passu Obligations are entitled under any intercreditor agreement (other
than this Agreement) or otherwise (all proceeds of any sale, collection or other
liquidation of any Collateral comprising either Shared Collateral or Equity
Release Proceeds and all proceeds of any such distribution and any proceeds of
any insurance covering the Shared Collateral received by the Applicable
Representative and not returned to any Grantor under any Pari Passu Document
being collectively referred to as “Proceeds”), shall be applied by the
Applicable Representative in the following order:
(i)    FIRST, to the payment of all amounts owing to each Representative (in its
capacity as such) secured by such Shared Collateral or, in the case of Equity
Release Proceeds, secured by the Underlying Assets, including all reasonable
costs and expenses incurred by each such Representative (in its capacity as
such) in connection with such collection or sale or otherwise in connection with
this Agreement, any other Pari Passu Credit Document or any of the Pari Passu
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, and any other reasonable costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Pari Passu Credit Documents and all fees and indemnities owing
to such Representatives, ratably to each such Representative in accordance with
the amounts payable to it pursuant to this clause FIRST;
(ii)    SECOND, subject to Sections 2.01(b) and 2.11(b), to the extent Proceeds
remain after the application pursuant to preceding clause (i), to each
Representative for the payment in full of the other Pari Passu Obligations of
each Series secured by such Shared Collateral or, in the case of Equity Release
Proceeds, secured by the Underlying Assets, and, if the amount of such Proceeds
are insufficient to pay in full the Pari Passu Obligations of





--------------------------------------------------------------------------------





each Series so secured then such Proceeds shall be allocated among the
Representatives of each Series secured by such Shared Collateral or, in the case
of Equity Release Proceeds, secured by the Underlying Assets, pro rata according
to the amounts of such Pari Passu Obligations owing to each such respective
Representative and the other Pari Passu Secured Parties represented by it for
distribution by such Representative in accordance with its respective Pari Passu
Credit Documents; and
(iii)    THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns, or to whomever may be lawfully entitled to receive the same.
If, despite the provisions of this Section 2.01(a), any Pari Passu Secured Party
shall receive any payment or other recovery in excess of its portion of payments
on account of the Pari Passu Obligations to which it is then entitled in
accordance with this Section 2.01(a), such Pari Passu Secured Party shall hold
such payment or recovery in trust for the benefit of all Pari Passu Secured
Parties for distribution in accordance with this Section 2.01(a).
(b)    (i) Notwithstanding the foregoing, with respect to any Shared Collateral
or Equity Release Proceeds for which a third party (other than a Pari Passu
Secured Party) has a lien or security interest that is junior in priority to the
security interest of any Series of Pari Passu Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of Pari Passu Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral, Equity
Release Proceeds or Proceeds which are allocated to such Intervening Creditor
shall be deducted on a ratable basis solely from the Shared Collateral, Equity
Release Proceeds or Proceeds to be distributed in respect of the Series of Pari
Passu Obligations with respect to which such Impairment exists.
(ii)    In furtherance of the foregoing and without limiting the provisions of
Section 2.03, it is the intention of the Pari Passu Secured Parties of each
Series that the holders of Pari Passu Obligations of such Series (and not the
Pari Passu Secured Parties of any other Series) (1) bear the risk of any
determination by a court of competent jurisdiction that (x) any of the Pari
Passu Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of Pari Passu
Obligations), (y) any of the Pari Passu Obligations of such Series do not have a
valid and perfected security interest in any of the Collateral securing any
other Series of Pari Passu Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Pari Passu Obligations) on a basis ranking prior to the security interest of
such Series of Pari Passu Obligations but junior to the security interest of any
other Series of Pari Passu Obligations and (2) not take into account for
purposes of this Agreement the existence of any Collateral (other than Equity
Release Proceeds) for any other Series of Pari Passu Obligations that is not
Shared Collateral (any such condition referred to in the foregoing clauses (1)
or (2) with respect to any Series of Pari Passu Obligations, an “Impairment” of
such Series); provided that the existence of a maximum claim with respect to any
real property subject to a mortgage which applies to all Pari Passu Obligations
shall not be deemed to be an Impairment of any Series of Pari Passu Obligations.
In the event of any





--------------------------------------------------------------------------------





Impairment with respect to any Series of Pari Passu Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of Pari
Passu Obligations, and the rights of the holders of such Series of Pari Passu
Obligations (including, without limitation, the right to receive distributions
in respect of such Series of Pari Passu Obligations pursuant to Section 2.01)
set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of the Series of such Pari
Passu Obligations subject to such Impairment. Additionally, in the event the
Pari Passu Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such Pari Passu Obligations or the Pari Passu Credit
Documents governing such Pari Passu Obligations shall refer to such obligations
or such documents as so modified.
(c)    It is acknowledged that the Pari Passu Obligations of any Series may,
subject to the limitations set forth in the then existing Pari Passu Credit
Documents and subject to any limitations set forth in this Agreement, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the Pari Passu
Secured Parties of any Series.
(d)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Pari Passu
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Pari Passu Credit Documents or any defect or deficiencies in the Liens
securing the Pari Passu Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 2.01(b)), each Pari Passu
Secured Party hereby agrees that the Liens securing each Series of Pari Passu
Obligations on any Shared Collateral shall be of equal priority.
(e)    Notwithstanding anything in this Agreement or any other Pari Passu
Document to the contrary, prior to the Discharge of the Revolver Credit
Agreement Obligations, Collateral consisting of cash and cash equivalents
pledged to secure Revolver Credit Agreement Obligations consisting of
reimbursement obligations in respect of letters of credit pursuant to the
Revolver Credit Agreement shall be applied as specified in the Revolver Credit
Agreement and will not constitute Shared Collateral.
SECTION 2.02
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens.

(a)    Notwithstanding Section 2.01, (i) only the Applicable Representative
shall act or refrain from acting with respect to Shared Collateral (including
with respect to any other intercreditor agreement with respect to any Shared
Collateral), (ii) the Applicable Representative shall act only on the
instructions of the Applicable Representative and shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any other intercreditor agreement with respect to any Shared Collateral) from
any Non-Controlling Representative (or any other Pari Passu Secured Party other
than the Applicable Representative) and (iii) no Pari Passu Secured Party (other
than the Applicable Representative) shall or shall instruct any Representative
to, and no Representative that is not the Applicable Representative shall,
commence any judicial





--------------------------------------------------------------------------------





or nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, Shared Collateral
(including with respect to any other intercreditor agreement with respect to
Shared Collateral), whether under any Collateral Document (other than the
Collateral Documents applicable to the Applicable Representative), applicable
law or otherwise, it being agreed that only the Applicable Representative,
acting in accordance with the Collateral Documents applicable to it, shall be
entitled to take any such actions or exercise any remedies with respect to such
Shared Collateral at such time.
(b)    Without limiting the provisions of Section 4.02, each Non-Controlling
Representative that is not the Applicable Representative hereby appoints the
Applicable Representative as its agent and authorizes the Applicable
Representative to exercise any and all remedies under each Collateral Document
with respect to Shared Collateral and to execute releases in connection
therewith.
(c)    Notwithstanding the equal priority of the Liens securing each Series of
Pari Passu Obligations granted on the Shared Collateral, the Applicable
Representative (acting on the instructions of the Applicable Representative) may
deal with the Shared Collateral as if such Applicable Representative had a
senior and exclusive Lien on such Shared Collateral. No Non-Controlling
Representative or Non-Controlling Secured Party that is not the Applicable
Representative will contest, protest or object to any foreclosure proceeding or
action brought by the Applicable Representative or the Controlling Secured
Parties or any other exercise by the Applicable Representative or the
Controlling Secured Parties of any rights and remedies relating to the Shared
Collateral. The foregoing shall not be construed to limit the rights and
priorities of any Pari Passu Secured Party or any Representative with respect to
any Collateral not constituting Shared Collateral.
(d)    Each of the Representatives (other than the Revolver Representative)
agrees that it will not accept any Lien on any Collateral for the benefit of any
Series of Other Pari Passu Obligations (other than funds deposited for the
satisfaction, discharge or defeasance of any Other Pari Passu Agreement) other
than pursuant to the Collateral Documents, and by executing this Agreement (or a
Joinder Agreement), each such Representative and the Series of Pari Passu
Secured Parties for which it is acting hereunder agrees to be bound by the
provisions of this Agreement and the other Collateral Documents applicable to
it.
(e)    Each of the Pari Passu Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the Pari Passu Secured Parties in all or any part of the Collateral,
or the provisions of this Agreement; provided, that nothing in this Agreement
shall be construed to prevent or impair (i) the rights of any Representative to
enforce this Agreement or (ii) the rights of any Pari Passu Secured Party to
contest or support any other Person in contesting the enforceability of any Lien
purporting to secure obligations not constituting Pari Passu Obligations.





--------------------------------------------------------------------------------





SECTION 2.03
No Interference; Payment Over; Exculpatory Provisions.

(a)    Each Pari Passu Secured Party agrees that (i) it will not challenge or
question or support any other Person in challenging or questioning in any
proceeding the validity or enforceability of any Pari Passu Obligations of any
Series or any Collateral Document or the validity, attachment, perfection or
priority of any Lien under any Collateral Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Pari Passu Secured Party from
challenging or questioning the validity or enforceability of any Pari Passu
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code, (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the
Collateral by the Applicable Representative, (iii) except as provided in Section
2.02, it shall have no right to and shall not otherwise (A) direct the
Applicable Representative or any other Pari Passu Secured Party to exercise any
right, remedy or power with respect to any Shared Collateral (including pursuant
to any other intercreditor agreement) or (B) consent to, or object to, the
exercise by, or any forbearance from exercising by, the Applicable
Representative or any other Pari Passu Secured Party represented thereby of any
right, remedy or power with respect to any Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Representative or any other Pari
Passu Secured Party represented thereby seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to any
Collateral and (v) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Applicable
Representative or any other Pari Passu Secured Party to enforce this Agreement
including, without limitation, Section 2.01(b).
(b)    Each Pari Passu Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any Shared Collateral, pursuant to any Collateral Document or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the Pari Passu Obligations, then it shall hold such Shared Collateral,
proceeds or payment in trust for the other Pari Passu Secured Parties having a
security interest in such Shared Collateral and promptly transfer any such
Shared Collateral, proceeds or payment, as the case may be, to the Applicable
Representative, to be distributed by such Applicable Representative in
accordance with the provisions of Section 2.01(a).
(c)    None of the Applicable Representative or any other Pari Passu Secured
Party shall be liable for any action taken or omitted to be taken by the
Applicable Representative or any other Pari Passu Secured Party with respect to
any Collateral in accordance with the provisions of this Agreement.





--------------------------------------------------------------------------------





SECTION 2.04
Automatic Release of Liens.

(a)    If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Representative in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Representatives for the benefit of each
Series of Pari Passu Secured Parties (or in favor of such other Pari Passu
Secured Parties if directly secured by such Liens) upon such Shared Collateral
will automatically be released and discharged upon final conclusion of the
foreclosure proceeding as and when, but only to the extent, such Liens of the
Applicable Representative on such Shared Collateral are released and discharged;
provided that any proceeds of any Shared Collateral realized therefrom shall be
applied pursuant to Section 2.01. If in connection with any such foreclosure or
other exercise of remedies by the Applicable Representative, the Applicable
Representative releases any guarantor from its obligation under a guarantee of
the Series of Pari Passu Obligations for which it serves as agent prior to a
Discharge of such Series of Pari Passu Obligations, such guarantor also shall be
released from its guarantee of all other Pari Passu Obligations. If in
connection with any such foreclosure or other exercise of remedies by the
Applicable Representative, in each case prior to the Discharge of such Series of
Pari Passu Obligations, the equity interests of any Person are foreclosed upon
or otherwise disposed of and the Applicable Representative releases its Lien on
the property or assets of such Person, then the Liens of each other
Representative (or in favor of such other Pari Passu Secured Parties if directly
secured by such Liens) with respect to any Collateral consisting of the property
or assets of such Person will be automatically released to the same extent as
the Liens of the Applicable Representative; provided that any Proceeds of any
such equity interests foreclosed upon where the Applicable Representative
releases its Lien on the assets of such Person and another Series of Pari Passu
Obligations holds a Lien on any of such assets (any such assets, the “Underlying
Assets”), which Lien is released as provided in this sentence (any such Proceeds
being referred to herein as “Equity Release Proceeds” regardless of whether or
not such other Series of Pari Passu Obligations holds a Lien on such equity
interests so disposed of), shall be applied pursuant to Section 2.01.
(b)    Without limiting the rights of the Applicable Representative under
Section 4.02, each Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Applicable Representative to evidence
and confirm any release of Shared Collateral, Underlying Assets or guarantee
provided for in this Section 2.04.
SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings.

(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any proceeding under the Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law by
or against any Grantor or any of its Subsidiaries.
(b)    If any Grantor shall become subject to a case under the Bankruptcy Code
(a “Bankruptcy Case”) and shall, as debtor(s)-in-possession, move for approval
of financing (“DIP





--------------------------------------------------------------------------------





Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or the use of cash collateral under Section
363 of the Bankruptcy Code, each Pari Passu Secured Party (other than any
Controlling Secured Party or any Representative of any Controlling Secured
Party) agrees that it will not raise any objection to any such financing or to
the Liens on the Shared Collateral securing the same (“DIP Financing Liens”) or
to any use of cash collateral that constitutes Shared Collateral, unless a
Representative of the Controlling Secured Parties shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any Pari Passu Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the Pari Passu Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
Pari Passu Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other Pari Passu Secured Parties (other than any
Liens of the Pari Passu Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the Pari Passu
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any Pari Passu Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the Pari Passu Secured Parties as set forth in this Agreement
(other than any Liens of any Pari Passu Secured Parties constituting DIP
Financing Liens), (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the Pari Passu Obligations, such amount is applied
pursuant to Section 2.01(a) and (D) if any Pari Passu Secured Parties are
granted adequate protection with respect to the Pari Passu Obligations subject
hereto, including in the form of periodic payments, in connection with such use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a); provided that the Pari Passu Secured Parties of
each Series shall have a right to object to the grant of a Lien to secure the
DIP Financing over any Collateral subject to Liens in favor of the Pari Passu
Secured Parties of such Series or its Representative that shall not constitute
Shared Collateral (unless such Collateral fails to constitute Shared Collateral
because the Lien in respect thereof constitutes a Declined Lien with respect to
such Pari Passu Secured Parties or their Representative); and provided further
that the Pari Passu Secured Parties receiving adequate protection shall not
object to any other Pari Passu Secured Party receiving adequate protection
comparable to any adequate protection granted to such Pari Passu Secured Parties
in connection with a DIP Financing or use of cash collateral.
(c)    If any Pari Passu Secured Party is granted adequate protection (A) in the
form of Liens on any additional collateral, then each other Pari Passu Secured
Party shall be entitled to seek, and each Pari Passu Secured Party will consent
and not object to, adequate protection in the form of Liens on such additional
collateral with the same priority vis-à-vis the Pari Passu Secured Parties as
set forth in this Agreement, (B) in the form of a superpriority or other
administrative claim, then each other Pari Passu Secured Party shall be entitled
to seek, and each Pari Passu Secured Party will consent and not object to,
adequate protection in the form of a pari passu superpriority





--------------------------------------------------------------------------------





or administrative claim or (C) in the form of periodic or other cash payments,
then the proceeds of such adequate protection must be applied to all Pari Passu
Obligations pursuant to Section 2.01.
SECTION 2.06    Reinstatement. In the event that any of the Pari Passu
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the Bankruptcy Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Agreement shall be fully
applicable thereto until all such Pari Passu Obligations shall again have been
paid in full in cash.
SECTION 2.07    Insurance. As among the Pari Passu Secured Parties, the
Applicable Representative (acting at the direction of the Applicable
Representative), shall have the right, but no obligation, to adjust or settle
any insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral. To the
extent any Representative receives proceeds of such insurance policy and such
proceeds are not permitted or required to be returned to any Grantor under the
applicable Pari Passu Documents, such proceeds shall be turned over to the
Applicable Representative for application as provided in Section 2.01.
SECTION 2.08    Refinancings. The Pari Passu Obligations of any Series may,
subject to Section 5.14, be Refinanced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any Pari Passu Credit
Document) of any Pari Passu Secured Party of any other Series, all without
affecting the priorities provided for herein or the other provisions hereof;
provided that the Representative of the holders of any such Refinancing
Indebtedness shall have executed a Joinder Agreement on behalf of the holders of
such Refinancing Indebtedness. If such Refinancing Indebtedness is intended to
constitute a Replacement Revolver Credit Agreement, the Company shall so state
in its Designation.
SECTION 2.09
Gratuitous Bailee/Agent for Perfection.

(a)    The Possessory Collateral constituting Shared Collateral shall be
delivered to the Applicable Representative and the Applicable Representative
agrees to hold any Possessory Collateral constituting Shared Collateral and any
other Shared Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee for the benefit of each
other Pari Passu Secured Party (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC) and any assignee solely for the purpose of perfecting the
security interest granted in such Shared Collateral, if any, pursuant to the
applicable Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09. Solely with respect to any Deposit Accounts
constituting Shared Collateral under the control (within the meaning of Section
9-104 of the UCC) of the Revolver Representative, the Revolver Representative
agrees to also hold control over such Deposit Accounts as gratuitous agent for
each other Pari Passu Secured Parties and any assignee solely for the purpose of
perfecting the security interest in such Deposit Accounts subject to the terms
and conditions of this Section 2.09.





--------------------------------------------------------------------------------





(b)    Each Representative agrees to hold any Possessory Collateral constituting
Shared Collateral and any other Shared Collateral from time to time in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of each other Pari Passu Secured Party and
any assignee, solely for the purpose of perfecting the security interest granted
in such Shared Collateral, if any, pursuant to the applicable Collateral
Documents, in each case, subject to the terms and conditions of this Section
2.09. Solely with respect to any Deposit Accounts constituting Shared Collateral
under the control (within the meaning of Section 9-104 of the UCC) of any
Representative, each such Representative agrees to also hold control over such
Deposit Accounts as gratuitous agent for each other Pari Passu Secured Party and
any assignee solely for purpose of perfecting the security in such Deposit
Accounts, subject to the terms and conditions of this Section 2.09.
(c)    No Representative shall have any obligation whatsoever to any Pari Passu
Secured Party to ensure that the Possessory Collateral and Control Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 2.09. The duties or
responsibilities of each Representative under this Section 2.09 shall be limited
solely to holding any Possessory Collateral constituting Shared Collateral or
any other Shared Collateral in its possession or control as gratuitous bailee
(and with respect to Deposit Accounts, as gratuitous agent) in accordance with
this Section 2.09 and delivering the Possessory Collateral constituting Shared
Collateral as provided in clause (e) below.
(d)    None of the Representatives or any of the Pari Passu Secured Parties
shall have by reason of the Pari Passu Credit Documents, this Agreement or any
other document a fiduciary relationship in respect of the other Representatives
or any other Pari Passu Secured Party, and each Representative and each Pari
Passu Secured Party hereby waives and releases the other Representatives and
Pari Passu Secured Parties from all claims and liabilities arising pursuant to
any Representative’s role under this Section 2.09 as gratuitous bailee with
respect to the Possessory Collateral constituting Shared Collateral or any other
Shared Collateral in its possession or control (and with respect to the Deposit
Accounts, as gratuitous agent).
(e)    At any time the Person acting as Applicable Representative ceases to act
as Applicable Representative, such outgoing Applicable Representative shall
deliver the remaining Possessory Collateral constituting Shared Collateral in
its possession (if any) together with any necessary endorsements (which
endorsement shall be without recourse and without any representation or
warranty), first, to the incoming Applicable Representative to the extent Pari
Passu Obligations remain outstanding and second, to the applicable Grantor to
the extent no Pari Passu Obligations remain outstanding (in each case, so as to
allow such Person to obtain possession or control of such Shared Collateral) or
to whomever may be lawfully entitled to receive the same. The outgoing
Applicable Representative further agrees to take all other action reasonably
requested by the incoming Applicable Representative at the expense of the
Company in connection with the incoming Applicable Representative obtaining a
first-priority security interest in the Shared Collateral.





--------------------------------------------------------------------------------





SECTION 2.10
Amendments to Collateral Documents.

(a)    Without the prior written consent of each other Representative, each
Representative agrees that no Collateral Document may be amended, supplemented
or otherwise modified or entered into to the extent such amendment, supplement
or modification, or the terms of any new Collateral Document, would be
prohibited by, or would require any Grantor to act or refrain from acting in a
manner that would violate, any of the terms of this Agreement.
(b)    In determining whether an amendment to any Collateral Document is
permitted by this Section 2.10, each Representative may conclusively rely on an
officer’s certificate of the Company stating that such amendment is permitted by
this Section 2.10.
SECTION 2.11
Similar Liens and Agreements.

(a)    Subject to paragraph (b) below, the parties hereto agree that it is their
intention that the Collateral be substantially identical for all Pari Passu
Secured Parties; provided, that this provision will not be violated with respect
to any particular Series if for any reason the Representative for that Series
expressly declines to accept a Lien on such asset or property (any such declined
Lien with respect to a particular Series, a “Declined Lien”). In furtherance of,
but subject to, the foregoing, the parties hereto agree, subject to the other
provisions of this Agreement:
(i)    upon request by any Representative, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Shared Collateral and the steps
taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the Revolver Credit Agreement Documents and
the Other Pari Passu Documents; and
(ii)    that the documents and agreements creating or evidencing the Liens on
Shared Collateral securing the Revolver Credit Agreement Obligations and the
Other Pari Passu Obligations shall, subject to the terms and conditions of
Section 5.02, be in all material respects the same forms of documents as one
another, except that the documents and agreements creating or evidencing the
Liens securing the Other Pari Passu Obligations may contain additional
provisions as may be necessary or appropriate to establish the intercreditor
arrangements among the various separate classes of creditors holding Other Pari
Passu Obligations and to address any Declined Lien.
(b)    Notwithstanding anything in this Agreement or any other First Lien
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure reimbursement obligations in respect of letters of credit
shall solely secure, and shall be applied as specified in, the Revolver Credit
Agreement or Other Pari Passu Agreement, as applicable, pursuant to which such
letters of credit were issued and will not constitute Shared Collateral.





--------------------------------------------------------------------------------





ARTICLE III.
EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
Whenever any Applicable Representative shall be required, in connection with the
exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any Pari Passu Obligations of any Series,
or the Shared Collateral subject to any Lien securing the Pari Passu Obligations
of any Series, it may request that such information be furnished to it in
writing by each other Representative and shall be entitled to make such
determination or not make any determination on the basis of the information so
furnished; provided, however, that if a Representative shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Applicable Representative shall be entitled to make any such determination or
not make any determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Company. Each Applicable Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to any Grantor, any
Pari Passu Secured Party or any other person as a result of such determination.
ARTICLE IV.
THE APPLICABLE REPRESENTATIVE
SECTION 4.01
Authority.

(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Applicable
Representative to any Non-Controlling Secured Party or give any Non-Controlling
Secured Party the right to direct any Applicable Representative, except that
each Applicable Representative shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01.
(b)    In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Representative shall be entitled,
for the benefit of the Pari Passu Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the Collateral Documents, as applicable, without regard to any rights to
which the Non-Controlling Secured Parties would otherwise be entitled as a
result of the Pari Passu Obligations held by such Non-Controlling Secured
Parties. Without limiting the foregoing, each Non-Controlling Secured Party
agrees that none of the Applicable Representative or any other Pari Passu
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Shared Collateral (or any other Collateral securing any of the Pari
Passu Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any Pari
Passu Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the Pari Passu Secured
Parties waives any claim it may now or hereafter have against any Representative





--------------------------------------------------------------------------------





of any other Series of Pari Passu Obligations or any other Pari Passu Secured
Party of any other Series arising out of (i) any actions that any such
Representative or any Pari Passu Secured Party represented by it take or omit to
take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Pari Passu Obligations from any account debtor, guarantor or any
other party) in accordance with the Collateral Documents or any other agreement
related thereto or in connection with the collection of the Pari Passu
Obligations or the valuation, use, protection or release of any security for the
Pari Passu Obligations; provided that nothing in this clause (i) shall be
construed to prevent or impair the rights of any Representative to enforce this
Agreement, (ii) any election by any Applicable Representative or any holders of
Pari Passu Obligations, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by the Company or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Applicable Representative shall not accept any Shared
Collateral in full or partial satisfaction of any Pari Passu Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction
without the consent of each Representative representing holders of Pari Passu
Obligations for whom such Collateral constitutes Shared Collateral.
SECTION 4.02
Power-of-Attorney.

Each Non-Controlling Representative that is not the Applicable Representative,
for itself and on behalf of the Pari Passu Secured Parties of the Series for
whom it is acting, hereby irrevocably appoints the Applicable Representative and
any officer or agent of the Applicable Representative, which appointment is
coupled with an interest with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Non-Controlling Representative or Pari Passu Secured Party, to
take any and all appropriate action and to execute any and all documents and
instruments that may be necessary to accomplish the purposes of this Agreement,
including the exercise of any and all remedies under each Collateral Document
with respect to Shared Collateral and the execution of releases in connection
therewith.
ARTICLE V.
MISCELLANEOUS
SECTION 5.01
Integration/Conflicts.

This Agreement together with the other Pari Passu Credit Documents and the
Collateral Documents represents the entire agreement of each of the Grantors and
the Pari Passu Secured Parties with respect to the subject matter hereof and
thereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. There are no
promises, undertakings, representations or warranties by any Representative or
Pari Passu Secured Party relative to the subject matter hereof and thereof not
expressly set forth or referred to herein or therein. In the event of any
conflict between the provisions of this Agreement





--------------------------------------------------------------------------------





and the provisions of the Pari Passu Credit Documents, the provisions of this
Agreement shall govern and control.
SECTION 5.02
Effectiveness; Continuing Nature of this Agreement; Severability.

This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement and the Pari Passu Secured Parties of any
Series may continue, at any time and without notice to any Pari Passu Secured
Party of any other Series, to extend credit and other financial accommodations
and lend monies to or for the benefit of the Company or any Grantor constituting
Pari Passu Obligations in reliance hereon. Each Representative, on behalf of
itself and the Pari Passu Secured Parties represented by it, hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to those of
the invalid, illegal or unenforceable provisions. All references to the Company
or any other Grantor shall include the Company or such Grantor as debtor and
debtor in possession and any receiver, trustee or similar person for the Company
or any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding. This Agreement shall terminate and be of no further force and effect
with respect to any Representative or the Pari Passu Secured Parties represented
by such Representative and their Pari Passu Obligations on the date on which no
Pari Passu Obligations of such Pari Passu Secured Parties are any longer secured
by, or required to be secured by, any of the Collateral pursuant to the terms of
the applicable Pari Passu Documents, subject to the rights of the Pari Passu
Secured Parties under Section 2.06; provided, however, that such termination
shall not relieve any such party of its obligations incurred hereunder prior to
the date of such termination.
SECTION 5.03
Amendments; Waivers.

(a)    No amendment, modification or waiver of any of the provisions of this
Agreement shall be deemed to be made unless the same shall be in writing signed
on behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, the Company and the other Grantors shall not have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights or obligations are
directly affected.
(b)    Notwithstanding the foregoing, without the consent of any Pari Passu
Secured Party, any Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.14 and upon such
execution and delivery, such





--------------------------------------------------------------------------------





Representative and the Other Pari Passu Secured Parties and Other Pari Passu
Obligations of the Series for which such Representative is acting shall be
subject to the terms hereof.
(c)    Notwithstanding the foregoing, without the consent of any other
Representative or Pari Passu Secured Party, the Applicable Representative may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other Pari Passu Obligations in compliance with
the Revolver Credit Agreement and the other Pari Passu Credit Documents.
SECTION 5.04
Information Concerning Financial Condition of the Grantors and their
Subsidiaries.

The Representative and the Pari Passu Secured Parties of each Series shall each
be responsible for keeping themselves informed of (a) the financial condition of
the Grantors and their Subsidiaries and all endorsers and/or guarantors of the
Pari Passu Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the Pari Passu Obligations. The Representative and the other Pari
Passu Secured Parties of each Series shall have no duty to advise the
Representative or Pari Passu Secured Parties of any other Series of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event the Representative or any of the other Pari Passu
Secured Parties, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Representative or Pari Passu
Secured Parties of any other Series, it or they shall be under no obligation:
(a)    to make, and the Representative and the other Pari Passu Secured Parties
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided;
(b)    to provide any additional information or to provide any such information
on any subsequent occasion;
(c)    to undertake any investigation; or
(d)    to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
SECTION 5.05
Submission to Jurisdiction; Certain Waivers.

Each of the Company, each other Grantor and each Representative, on behalf of
itself and the applicable Pari Passu Secured Parties for whom it is acting,
hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of





--------------------------------------------------------------------------------





Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;
(b)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;
(c)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other Pari Passu Credit Document shall affect any right that any Pari Passu
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other Pari Passu Credit Document against such Grantor or
any of its assets in the courts of any jurisdiction;
(d)    waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Document in any court referred to in paragraph (a) of this Section 5.05 (and
irrevocably waives to the fullest extent permitted by applicable law the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court);
(e)    consents to service of process in any such proceeding in any such court
by registered or certified mail, return receipt requested, to the applicable
party at its address provided in accordance with Section 5.07 (and agrees that
nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law);
(f)    agrees that service as provided in paragraph (e) above is sufficient to
confer personal jurisdiction over the applicable party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and
(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages.
SECTION 5.06
WAIVER OF JURY TRIAL.

EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FIRST LIEN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT,
BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO AND
THE COMPANY AND THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER





--------------------------------------------------------------------------------





AND (B) ACKNOWLEDGES THAT EACH SUCH PARTY HERETO AND THE COMPANY AND EACH OTHER
GRANTOR HAVE BEEN INDUCED TO ENTER INTO OR ACKNOWLEDGE THIS AGREEMENT AND THE
OTHER FIRST LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO AND THE COMPANY AND THE OTHER
GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES IT JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
SECTION 5.07
Notices.

Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by facsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of facsimile, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below or in
the Joinder Agreement pursuant to which it becomes a party hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
Revolver Representative:        Royal Bank of Canada
Agency Services Group
20 King Street West, 4th Floor
Toronto, Ontario M5H 1C4
Attention: Manager, Agency Services
Facsimile: (416) 842-4023


Term Representative:            [            ]
[            ]
[            ]
Attention: [        ]
Facsimile: [        ]


The Company and the other Grantors:    [            ]
[            ]
[            ]
Attention: [        ]
Facsimile: [        ]


SECTION 5.08
Further Assurances.

Each Representative, on behalf of itself and the Pari Passu Secured Parties
represented by it, and the Company and each other Grantor, agrees that each of
them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as any
Representative may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.





--------------------------------------------------------------------------------





SECTION 5.09
Agency Capacities.

Except as expressly provided herein, (a) ROYAL BANK OF CANADA, is acting in the
capacity of Revolver Representative solely for the Revolver Credit Agreement
Secured Parties, (b) the Term Representative is acting in the capacity of
Representative solely for the Term Secured Parties and (c) each other
Representative is acting in the capacity of Representative, respectively, solely
for the Other Pari Passu Secured Parties under the Other Pari Passu Documents
for which it is the named Representative, as the case may be, in the applicable
Joinder Agreement.
SECTION 5.10
GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
SECTION 5.11
Binding on Successors and Assigns.

This Agreement shall be binding upon each Representative, the Pari Passu Secured
Parties, the Company and the other Grantors and their respective successors and
assigns. If any of the Representatives resigns or is replaced pursuant to the
applicable Pari Passu Credit Documents its successor shall be deemed to be a
party to this Agreement and shall have all the rights of, and be subject to all
the obligations of, this Agreement. No provision of this Agreement will inure to
the benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.
SECTION 5.12
Section Headings.

Section headings and the Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
SECTION 5.13
Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.
SECTION 5.14
Other Pari Passu Obligations.

(a)    To the extent, but only to the extent, not prohibited by the provisions
of the Revolver Credit Agreement and the other Pari Passu Documents, the Company
may incur (x) additional Indebtedness (which for the avoidance of doubt shall
include any Indebtedness incurred pursuant to a Refinancing except to the extent
constituting Indebtedness under a Replacement





--------------------------------------------------------------------------------





Revolver Credit Agreement) that is secured on an equal and ratable basis with
the Liens (other than any Declined Liens) securing the Revolver Credit Agreement
Obligations and the Other Pari Passu Obligations (such Indebtedness, “Additional
Debt”) and (y) Indebtedness under any Replacement Revolver Credit Agreement that
is secured on an equal and ratable basis with the Liens (other than any Declined
Liens) securing the Other Pari Passu Obligations. Any such Additional Debt and
related other Pari Passu Obligations may be secured by a Lien on a ratable
basis, in each case under and pursuant to the Other Pari Passu Documents, if and
subject to the condition that the Additional Representative of any such
Additional Debt, acting on behalf of the holders of such Additional Debt (such
Additional Representative and holders in respect of any Additional Debt being
referred to as “Additional Secured Parties”), each becomes a party to this
Agreement by satisfying the conditions set forth in Section 5.14(b). Any
Indebtedness and other Revolver Credit Agreement Obligations under any
Replacement Revolver Credit Agreement may be secured by Liens on an equal and
ratable basis, in each case under and pursuant to the Revolver Credit Agreement
Documents, if and subject to the condition that the Replacement Representative,
acting on behalf of the holders of such Revolver Credit Agreement Obligations,
becomes a party to this Agreement by satisfying the conditions set forth in
Section 5.14(b).
(b)    In order for an Additional Representative or, in the case of a
Replacement Revolver Credit Agreement, the Replacement Representative in respect
thereof, to become a party to this Agreement,
(i)    such Additional Representative or such Replacement Representative shall
have executed and delivered an instrument substantially in the form of Exhibit A
(with such changes as may be reasonably approved by each Additional
Representative and such Replacement Representative, as the case may be, and the
Applicable Representative) pursuant to which either (x) such Additional
Representative becomes a Representative hereunder, and such Additional Debt and
the related Other Pari Passu Obligations in respect of which such Additional
Representative is the Representative and the related Additional Secured Parties
become subject hereto and bound hereby or (y) such Replacement Representative
becomes the Revolver Representative hereunder, such Replacement Revolver Credit
Agreement becomes the Revolver Credit Agreement hereunder and such Revolver
Credit Agreement Obligations and holders of such Revolver Credit Agreement
Obligations become subject hereto and bound hereby;
(ii)    the Company shall have delivered to each Representative:
(a)    true and complete copies of each of the Other Pari Passu Documents
relating to such Additional Debt or the Replacement Revolver Credit Agreement,
as the case may be, certified as being true and correct by a Responsible Officer
of the Company;
(b)    a Designation substantially in the form of Exhibit B pursuant to which
the Company shall (A) identify the Indebtedness to be designated as Other Pari
Passu Obligations or Revolver Credit Agreement Obligations, if applicable, and
the initial aggregate principal amount or committed amount thereof, (B) specify
the name and address of the Additional Representative or the Replacement
Representative, if





--------------------------------------------------------------------------------





applicable, (C) certify that such (x) Additional Debt or (y) Revolver Credit
Agreement Obligations, as applicable, is permitted by each Pari Passu Document
and that the conditions set forth in this Section 5.14 are satisfied with
respect to such Additional Debt and the related Other Pari Passu Obligations or
Revolver Credit Agreement Obligations, as applicable and (D) in the case of a
Replacement Revolver Credit Agreement, expressly state that such agreement
giving rise to the new Indebtedness satisfies the requirements of a Replacement
Revolver Credit Agreement and is designated as a Replacement Revolver Credit
Agreement; and
(iii)    the Other Pari Passu Documents, as applicable, relating to such
Additional Debt shall provide, in a manner reasonably satisfactory to each
Representative, that each Additional Secured Party with respect to such
Additional Debt will be subject to and bound by the provisions of this Agreement
in its capacity as a holder of such Additional Debt.
(c)    Upon the execution and delivery of a Joinder Agreement by an Additional
Representative or the Replacement Representative, in the case of a Replacement
Revolver Credit Agreement, if applicable, in each case, in accordance with this
Section 5.14, each other Representative shall acknowledge such receipt thereof
by countersigning a copy thereof, subject to the terms of this Section 5.14, and
returning the same to such Additional Representative or Replacement
Representative, as applicable; provided that the failure of any Representative
to so acknowledge or return shall not affect the status of such debt as
Additional Debt or a Replacement Revolver Credit Agreement, as the case may be,
if the other requirements of this Section 5.14 are complied with.
SECTION 5.15
Authorization.

By its signature, each Person executing this Agreement, on behalf of such party
or Grantor but not in his or her personal capacity as a signatory, represents
and warrants to the other parties hereto that it is duly authorized to execute
this Agreement.
SECTION 5.16
No Third Party Beneficiaries/Provisions Solely to Define Relative Rights.

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Pari Passu Secured Parties in relation to
one another. None of the Company, any other Grantor or any other creditor
thereof shall have any rights or obligations hereunder and no such Person is an
intended beneficiary or third party beneficiary hereof, except, in each case, as
expressly provided in this Agreement, and none of the Company or any other
Grantor may rely on the terms hereof (other than Sections 2.04, 2.08 and Article
V). Nothing in this Agreement is intended to or shall impair the obligations of
any Grantor, which are absolute and unconditional, to pay the Pari Passu
Obligations as and when the same shall become due and payable in accordance with
their terms. Without limitation of any other provisions of this Agreement, the
Company and each Grantor hereby (a) acknowledges that it has read this Agreement
and consents hereto, (b) agrees that it will not take any action that would be
contrary to the express provisions of this Agreement and (c) agrees to abide by
the requirements expressly applicable to it under this Agreement.





--------------------------------------------------------------------------------





SECTION 5.17
No Indirect Actions.

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly. “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effect as the prohibited
action.


[Remainder of this page intentionally left blank]





--------------------------------------------------------------------------------







        
IN WITNESS WHEREOF, the Revolver Representative, for and on behalf of itself and
the Revolver Credit Agreement Secured Parties, and the Term Representative, for
and on behalf of itself and the Term Secured Parties, have caused this Agreement
to be duly executed and delivered as of the date first above written.




ROYAL BANK OF CANADA, as Revolver Representative


By: ________________________________
Name:
Title:


By: ________________________________
Name:
Title:


[_________________________],
as Term Representative




By: ________________________________
Name:
Title:





--------------------------------------------------------------------------------







Acknowledged and Agreed to by:


CASEY’S GENERAL STORES, INC.




By:            
Name:    
Title:    


[INSERT NAMES OF OTHER GRANTORS]
By: ______________________________________
Name:
Title:





--------------------------------------------------------------------------------





Exhibit A
to Pari Passu Intercreditor Agreement


FORM OF JOINDER AGREEMENT
JOINDER NO. [       ] dated as of [              ], 20[ ] (the “Joinder
Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [         ], [
], (the “Pari Passu Intercreditor Agreement”), among Royal Bank of Canada, as
Revolver Representative, [_________], as Term Representative, and the additional
Representatives from time to time a party thereto, and acknowledged and agreed
to by CASEY’S GENERAL STORES, INC., an Iowa corporation (the “Company”), and the
other Grantors signatory thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Pari Passu Intercreditor Agreement.
B.    As a condition to the ability of the Company to incur [Other Pari Passu
Obligations] [Revolver Credit Agreement Obligations under the Replacement
Revolver Credit Agreement] and to secure such [Other Pari Passu Obligations]
[Revolver Credit Agreement Obligations] with the liens and security interests
created by the [Other Pari Passu Collateral Documents] [Revolver Credit
Agreement Collateral Documents], the [Additional Representative in respect of
such Additional Debt] [Replacement Representative in respect of the Revolver
Credit Agreement Obligations under the Replacement Revolver Credit Agreement] is
required to become [a Representative][the Revolver Representative], and the
[Additional Debt and the Additional Secured Parties] [Revolver Credit Agreement
Secured Parties] in respect thereof are required to become subject to and bound
by, the Pari Passu Intercreditor Agreement. Section 5.14 of the Pari Passu
Intercreditor Agreement provides that such [Additional Representative may become
a Representative][Replacement Representative may become the Revolver
Representative], and such [Additional Secured Parties] [Revolver Credit
Agreement Secured Parties] may become subject to and bound by the Pari Passu
Intercreditor Agreement, pursuant to the execution and delivery by the
[Additional Representative] [Replacement Representative] of an instrument in the
form of this Joinder Agreement and the satisfaction of the other conditions set
forth in Section 5.14 of the Pari Passu Intercreditor Agreement. The undersigned
[Additional Representative][Replacement Representative] (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the Pari Passu Intercreditor Agreement.
Accordingly, the New Representative agrees as follows:
SECTION 1.    In accordance with Section 5.14 of the Pari Passu Intercreditor
Agreement, (i) the New Representative by its signature below becomes [a
Representative][the Revolver Representative] under, and the related [Additional
Debt][Replacement Revolver Credit Agreement] and [Additional Secured
Parties][Revolver Credit Agreement Secured Parties] become subject to and bound
by, the Pari Passu Intercreditor Agreement with the same force and effect as if
the New Representative had originally been named therein as [a
Representative][the Revolver Representative], respectively, [and] (ii) the New
Representative, on their behalf and on behalf of such [Additional Secured
Parties] [Revolver Credit Agreement Secured Parties], hereby agrees to all the
terms and provisions of the Pari Passu Intercreditor Agreement applicable to it
as





--------------------------------------------------------------------------------





[Representative][Revolver Representative], and to the [Additional Secured
Parties] [Revolver Credit Agreement Secured Parties] that it represents as
[Other Pari Passu Secured Parties][Revolver Credit Agreement Secured Parties]
[and (iii) the Replacement Revolver Credit Agreement hereby becomes the Revolver
Credit Agreement]. Each reference to [a “Representative”][“Revolver
Representative”] in the Pari Passu Intercreditor Agreement shall be deemed to
[include][refer to] the New Representative[, and each reference to the “Revolver
Credit Agreement” shall be deemed to refer to the Replacement Revolver Credit
Agreement]. The Pari Passu Intercreditor Agreement is hereby incorporated herein
by reference.
SECTION 2.    The New Representative represents and warrants to each
Representative and the other Pari Passu Secured Parties, individually, that (i)
it has full power and authority to enter into this Joinder Agreement, in its
capacity as [agent] [trustee], (ii) this Joinder Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and (iii) the [Other Pari Passu Documents
relating to such Additional Debt provide][Replacement Revolver Credit Agreement
provides] that, upon the New Representative’s entry into this Joinder Agreement,
the [Additional Secured Parties][Revolver Credit Agreement Secured Parties] in
respect of such [Other Pari Passu Obligations][Revolver Credit Agreement
Obligations] will be subject to and bound by the provisions of the Pari Passu
Intercreditor Agreement as [Other Pari Passu Secured Parties][Revolver Credit
Agreement Secured Parties].
SECTION 3.    This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Representative shall have received a counterpart of this Joinder Agreement
that bears the signature of the New Representative. Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic means shall be effective as delivery of a manually signed counterpart
of this Joinder Agreement.
SECTION 4.    Except as expressly supplemented hereby, the Pari Passu
Intercreditor Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6.    Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pari Passu Intercreditor Agreement, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to those of the invalid, illegal or
unenforceable provisions.





--------------------------------------------------------------------------------





SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.07 of the Pari Passu Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its respective address set forth below its signature hereto.
SECTION 8. Sections 5.08 and 5.09 of the Pari Passu Intercreditor Agreement are
hereby incorporated herein by reference.
[Remainder of this page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Representative has duly executed this Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.
[NAME OF NEW REPRESENTATIVE], as
[          ] for the holders of [                        ],




By: ________________________________
Name:
Title:


Address for notices:


    
    
Attention of:     
Facsimile:     





--------------------------------------------------------------------------------





Receipt acknowledged by:


ROYAL BANK OF CANADA,
as Revolver Representative




By: ________________________________
Name:
Title:




By: ________________________________
Name:
Title:




[                                                  ],
as Term Representative




By: _____________________________________
Name:
Title:




[OTHERS AS NEEDED]





--------------------------------------------------------------------------------





Exhibit B
to Pari Passu Intercreditor Agreement


[FORM OF]
DEBT DESIGNATION
Reference is made to the Pari Passu Intercreditor Agreement dated as of
___________, 20__ (as amended, restated, supplemented or otherwise modified from
time to time, the “Pari Passu Intercreditor Agreement”) among ROYAL BANK OF
CANADA, as Revolver Representative, [_________], as Term Representative, and the
additional Representatives from time to time a party thereto, and acknowledged
and agreed to by CASEY’S GENERAL STORES, INC., an Iowa corporation (together,
the “Company”) and the other Grantors signatory thereto. Capitalized terms used
but not otherwise defined herein have the meanings assigned to them in the Pari
Passu Intercreditor Agreement. This Debt Designation is being executed and
delivered in order to designate [additional Indebtedness and other related Pari
Passu Obligations] [Revolver Credit Agreement Obligations] entitled to the
benefit and subject to the terms of the Pari Passu Intercreditor Agreement.
The undersigned, the duly appointed [specify title] of the [Company] hereby
certifies on behalf of the [Company] that:
(a)    [insert name of the Company or other Grantor] intends to incur
Indebtedness in the initial aggregate [principal/committed amount] of [ ]
pursuant to the following agreement: [describe [credit agreement, indenture,
other agreement giving rise to Additional Debt][Replacement Revolver Credit
Agreement (“New Agreement”)]] which will be [Other Pari Passu Obligations]
[Revolver Credit Agreement Obligations];
(b)    the name and address of the [Additional Representative for the Additional
Debt and the related Other Pari Passu Obligations] [Replacement Representative
for the Replacement Revolver Credit Agreement] is:
_____________________________
_____________________________
Telephone: ___________________    
Fax:     _______________________





--------------------------------------------------------------------------------





(a)    such [Additional Debt and the related Other Pari Passu Obligations]
[Revolver Credit Agreement Obligations] is permitted by each Pari Passu Document
and the conditions set forth in Section 5.14 of the Pari Passu Intercreditor
Agreement are satisfied with respect to such [Additional Debt and the related
Other Pari Passu Obligations][Revolver Credit Agreement Obligations] [insert for
Replacement Revolver Credit Agreements only: ; and
(b)    the New Agreement satisfies the requirements of a Replacement Revolver
Credit Agreement and is hereby designated as a Replacement Revolver Credit
Agreement].
[Remainder of this page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Debt Designation to be duly
executed by the undersigned officer as of ___________________, 20____.


[COMPANY]


By: ________________________________
Name:
Title:





--------------------------------------------------------------------------------








EXHIBIT D-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of January 11, 2019
(as it may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement,” by and among Casey’s General Stores, Inc. (the
“Borrower”), the Lenders party thereto, the Issuing Banks from time to time
party thereto and Royal Bank of Canada, as Administrative Agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement.
Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and deliver promptly to the Borrower and the Administrative
Agent an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by the Parent or the Administrative
Agent) or promptly notify the Borrower or the Administrative Agent of its
inability to do so, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or at such times are as reasonably
requested by the Borrower and the Administrative Agent.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------








EXHIBIT D-2
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement, dated as of January 11, 2019
(as it may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement,” by and among Casey’s General Stores, Inc. (the
“Borrower”), the Lenders party thereto, the Issuing Banks from time to time
party thereto and Royal Bank of Canada, as Administrative Agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement.
Pursuant to the provisions of 2.16(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments on the Loan(s) are not effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and deliver promptly to the Borrower and the Administrative
Agent an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower or the Administrative Agent of its
inability to do so, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or at such times are as reasonably
requested by the Borrower and the Administrative Agent.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------








EXHIBIT D-3
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of January 11, 2019
(as it may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement,” by and among Casey’s General Stores, Inc. (the
“Borrower”), the Lenders party thereto, the Issuing Banks from time to time
party thereto and Royal Bank of Canada, as Administrative Agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement.
Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender and deliver promptly to such Lender an updated certificate or
other appropriate documentation (including any new documentation reasonably
requested by such Lender) or promptly notify such Lender of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------








EXHIBIT D-4
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of January 11, 2019
(as it may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement,” by and among Casey’s General Stores, Inc. (the
“Borrower”), the Lenders party thereto, the Issuing Banks from time to time
party thereto and Royal Bank of Canada, as Administrative Agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement.
Pursuant to the provisions of 2.16(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its direct or indirect partners/members is a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
direct or indirect partners/members is a ten percent shareholder of Parent
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments with respect to such participation are not effectively connected with
the undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform such Lender and deliver promptly to such
Lender an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by such Lender) or promptly notify such
Lender of its inability to do so, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by such Lender.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------








EXHIBIT E


FORM OF GUARANTY


[attached hereto]






--------------------------------------------------------------------------------

GUARANTY

dated as of

[_]

among

CASEY’S GENERAL STORES, INC.,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

and

ROYAL BANK OF CANADA,
as Administrative Agent

--------------------------------------------------------------------------------




Table of Contents
Page
ARTICLE I Definitions.    1
Section 1.01     Credit Agreement Definitions.    1
Section 1.02    Other Defined Terms.    1
ARTICLE II Guarantee.    2
Section 2.01    Guarantee.    2
Section 2.02    Guarantee of Payment.    2
Section 2.03    No Limitations.    3
Section 2.04    Reinstatement.    4
Section 2.05    Agreement To Pay; Subrogation.    5
Section 2.06    Information.    5
Section 2.07    Representations and Warranties.    5
ARTICLE III Indemnity, Subrogation and Subordination.    5
ARTICLE IV Miscellaneous.    6
Section 4.01    Notices.    6
Section 4.02    Waivers; Amendment.    6
Section 4.03    Administrative Agent’s Fees and Expenses; Indemnification.    6
Section 4.04    Successors and Assigns.    7
Section 4.05    Survival of Agreement.    7
Section 4.06    Counterparts; Effectiveness; Several Agreement.    7
Section 4.07    Severability.    7
Section 4.08    GOVERNING LAW, ETC.    8
Section 4.09    WAIVER OF RIGHT TO TRIAL BY JURY.    8
Section 4.10    Headings.    8
Section 4.11    Obligations Absolute.    9
Section 4.12    Termination or Release.    9
Section 4.13    Additional Subsidiaries.    9
Section 4.14    Recourse; Limited Obligations.    10
Section 4.15    Right of Set-Off.    10
SCHEDULES
Schedule I    --    Initial Guarantors
EXHIBITS
Exhibit I    -- Form of Guaranty Supplement





--------------------------------------------------------------------------------








This GUARANTY, dated as of [_] is among CASEY’S GENERAL STORES, INC. (the
“Borrower”), an Iowa corporation, the other Guarantors set forth on Schedule I
hereto or otherwise from time to time party hereto and ROYAL BANK OF CANADA, as
Administrative Agent for the Guaranteed Parties (as defined below) (together,
with its successors and assigns, the “Administrative Agent”).
Reference is made to the Credit Agreement, dated as of January 11, 2019 (as
amended, restated, amended and restated, modified or supplemented from time to
time, the “Credit Agreement”), by and among the Borrower, the Administrative
Agent, the Lenders and Issuing Banks from time to time party thereto.
The Lenders have agreed to extend credit to the Borrower and the Issuing Banks
have indicated their willingness to issue Letters of Credit on the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders and
Issuing Banks to continue to extend such credit are, in each case, conditioned
upon, among other things, the execution and delivery of this Agreement by each
Guarantor (as defined below). The Guarantors are Affiliates of one another and
will derive substantial direct and indirect benefits from the extensions of
credit to the Borrower pursuant to the Credit Agreement, and are willing to
execute and deliver this Agreement in order to induce the Lenders and Issuing
Banks to extend such credit. Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions.
Section 1.01     Credit Agreement Definitions. Capitalized terms used in this
Agreement, including the preamble and introductory paragraphs hereto, and not
otherwise defined herein have the meanings specified in Section 1.01 of the
Credit Agreement.
The rules of construction specified in Sections 1.02 through 1.07 (inclusive) of
the Credit Agreement also apply to this Agreement.
Section 1.02    Other Defined Terms.
As used in this Agreement, the following terms have the meanings specified
below:
“Accommodation Payment” has the meaning assigned to such term in Article III.
“Agreement” means this Guaranty (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time).
“Allocable Amount” has the meaning assigned to such term in Article III.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.





--------------------------------------------------------------------------------





“Guaranteed Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, any Affiliate of a Lender to which Obligations are owed and
each co-agent or sub-agent appointed by the Administrative Agent pursuant to
Article VIII of the Credit Agreement.
“Guarantors” means, collectively, (a) the Borrower (other than with respect to
its own obligations) and (b) each Subsidiary listed on Schedule I hereto, and
any other Person that becomes a party to this Agreement after the Closing Date
pursuant to Section 4.13; provided that if any such Guarantor is released from
its obligations hereunder as provided in Section 4.12, such Person shall cease
to be a Guarantor hereunder and for all purposes effective upon such release.
“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.
“Qualified ECP Grantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Termination Conditions” means (a) the payment in full in cash of the
Obligations (other than (x) Obligations under Secured Hedge Agreements, (y) Cash
Management Obligations and (z) contingent reimbursement and indemnification
obligations not yet accrued and payable) and (b) the termination of the
Commitments and the termination or expiration of all Letters of Credit (unless
backstopped or cash collateralized in accordance with Section 2.05(j) of the
Credit Agreement or in a manner reasonably acceptable to the applicable Issuing
Banks).
“UFCA” has the meaning assigned to such term in Article III.
“UFTA” has the meaning assigned to such term in Article III.


ARTICLE II

Guarantee.


Section 2.01    Guarantee. Each Guarantor irrevocably, absolutely and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations, in each case, whether such Guaranteed
Obligations are now existing or hereafter incurred under, arising out of or in
connection with any Loan Document and whether at maturity, by acceleration or
otherwise. Each of the Guarantors further agrees that the Guaranteed Obligations
may be extended, increased or renewed, amended or modified, in whole or in part,
without notice to, or further assent from, such Guarantor and that such
Guarantor will remain bound upon its guarantee hereunder notwithstanding any
such extension, increase, renewal, amendment or modification of any Guaranteed
Obligation. Each of the Guarantors waives promptness, presentment to, demand of
payment from, and protest to, any Guarantor or any other Loan Party of any of
the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.


Section 2.02    Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due (whether or
not any proceeding under any Debtor Relief Law shall have stayed the accrual of
collection of any of the Guaranteed Obligations or operated as a discharge
thereof) and not of collection, and waives any right to require that any resort
be had by the Administrative Agent or any other Guaranteed Party to any security
held for the payment of any of the Guaranteed Obligations, or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Guaranteed





--------------------------------------------------------------------------------





Party in favor of any other Guarantor or any other Person. The obligations of
each Guarantor hereunder are independent of the obligations of any other
Guarantor or the Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor or the Borrower and whether or not any other Guarantor or the
Borrower be joined in any such action or actions. Any payment required to be
made by a Guarantor hereunder may be required by the Administrative Agent or any
other Guaranteed Party on any number of occasions.
Section 2.03    No Limitations.
(a)    Except for termination or release of a Guarantor’s obligations hereunder
as expressly provided in Section 4.12, to the fullest extent permitted by
applicable Law, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations, or otherwise. Without limiting
the generality of the foregoing, to the fullest extent permitted by applicable
Law and except for termination or release of a Guarantor’s obligations hereunder
in accordance with the terms of Section 4.12 (but without prejudice to
Section 2.04), the obligations of each Guarantor hereunder shall not be
discharged, impaired or otherwise affected by, and to the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of,
(i) the failure of the Administrative Agent, any other Guaranteed Party or any
other Person to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement; (iii) the release of, or any
impairment of any security held by the Administrative Agent or any other
Guaranteed Party for the Guaranteed Obligations; (iv) any default, failure or
delay, willful or otherwise, in the performance of the Guaranteed Obligations;
(v) the failure to perfect any security interest in, or the release of, any
security held by or on behalf of the Administrative Agent or any other
Guaranteed Party; (vi) any change in the corporate existence, structure or
ownership of any Loan Party, the lack of legal existence of the Borrower or any
other Guarantor or legal obligation to discharge any of the Guaranteed
Obligations by the Borrower or any other Guarantor for any reason whatsoever,
including, without limitation, in any insolvency, bankruptcy or reorganization
of any Loan Party; (vii) the existence of any claim, set-off or other rights
that any Guarantor may have at any time against the Borrower, the Administrative
Agent, any other Guaranteed Party or any other Person, whether in connection
with the Agreement, the other Loan Documents or any unrelated transaction;
(viii) this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Closing Date or (ix) any other circumstance (including
statute of limitations), any act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a defense
to, or discharge of, the Borrower, any Guarantor or any other guarantor or
surety as a matter of law or equity (in each case, other than the satisfaction
of the Termination Conditions). Anything contained in this Agreement to the
contrary notwithstanding, the obligations of each Guarantor under this Agreement
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations under this Agreement subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code of
the United States or any comparable provisions of any similar federal or state
law.





--------------------------------------------------------------------------------







(b)    To the fullest extent permitted by applicable Law and except for
termination or release of a Guarantor’s obligations hereunder in accordance with
the terms of Section 4.12 (but without prejudice to Section 2.04), each
Guarantor waives any defense based on or arising out of any defense of the
Borrower or any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Guarantor, other than the
satisfaction of the Termination Conditions. The Administrative Agent and the
other Guaranteed Parties may in accordance with the terms of the Loans
Documents, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with the Borrower or any
other Guarantor or exercise any other right or remedy available to them against
any Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Termination Conditions have been
satisfied. To the fullest extent permitted by applicable Law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Guarantor, as the case may be, or any security. To the
fullest extent permitted by applicable Law, each Guarantor waives any and all
suretyship defenses.
(c)    Each Guarantor, and by its acceptance of this Agreement, the
Administrative Agent, hereby confirms that it is the intention of all such
Persons that this Agreement and the Obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or similar foreign, federal or state law to the extent applicable to this
Agreement and the Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Agreement at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Agreement not constituting a fraudulent
transfer or conveyance.
(d)    Each Guarantor acknowledges that it will receive direct or indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in this Agreement are knowingly made in contemplation
of such benefits.
(e)    Each Qualified ECP Grantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Grantor shall only be liable under
this Section 2.03(e) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.03(e), or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Grantor under this Section 2.03(e) shall
remain in full force and effect until the Termination Conditions have been
satisfied. Each Qualified ECP Grantor intends that this Section 2.03(e)
constitute, and this Section 2.03(e) shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 2.04    Reinstatement. Notwithstanding anything to the contrary
contained in this Agreement, each of the Guarantors agrees that (a) its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any other Guaranteed Party upon the bankruptcy or reorganization (or
any analogous proceeding in any jurisdiction) of the Borrower or any other
Guarantor or otherwise and (b) the provisions of this Section 2.04 shall survive
the termination of this Agreement.





--------------------------------------------------------------------------------





Section 2.05    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Guarantor to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Guaranteed Parties in
cash the amount of such unpaid Guaranteed Obligation. Upon payment by any
Guarantor of any sums to the Administrative Agent as provided above, all rights
of such Guarantor against the Borrower or any other Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.
Section 2.06    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Guaranteed Parties will have
any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
Section 2.07    Representations and Warranties. Each Guarantor hereby represents
and warrants that this Agreement (i) has been duly executed and delivered by
each Guarantor that is party hereto and (ii) constitutes a legal, valid and
binding obligation of such Guarantor, enforceable against each Guarantor that is
party hereto in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (whether considered in a proceeding in equity or law).


ARTICLE III

Indemnity, Subrogation and Subordination.


Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the payments that must be made in order for the Termination Conditions to be
satisfied. If any amount shall be paid to the Borrower or any other Guarantor in
violation of the foregoing restrictions on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of the Borrower or any other Guarantor, such amount shall be held
in trust for the benefit of the Guaranteed Parties and shall forthwith be paid
to the Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement and the other Loan Documents. Subject to the foregoing, to the
extent that any Guarantor shall, under this Agreement or the Credit Agreement as
a joint and several obligor, repay any of the Guaranteed Obligations
constituting Loans or other advances made to another Loan Party under the Credit
Agreement (an “Accommodation Payment”), then the Guarantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Guarantors in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Guarantor’s Allocable Amount and the denominator of which is the sum of
the Allocable Amounts of all of the Guarantors; provided that such rights of
contribution and indemnification shall be subordinated to the prior payment of
the payments that must be made in order for the Termination Conditions to be
satisfied. As of any date of determination, the “Allocable Amount” of each
Guarantor shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Guarantor hereunder and under the
Credit Agreement without (a) rendering such Guarantor “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code of the United States,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Guarantor





--------------------------------------------------------------------------------





with unreasonably small capital or assets, within the meaning of Section 548 of
the Bankruptcy Code of the United States, Section 4 of the UFTA, or Section 5 of
the UFCA, or (c) leaving such Guarantor unable to pay its debts as they become
due within the meaning of Section 548 of the Bankruptcy Code of the United
States or Section 4 of the UFTA, or Section 5 of the UFCA.


ARTICLE IV

Miscellaneous.
  
Section 4.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to a Guarantor shall be given in care of the Borrower.
Section 4.02    Waivers; Amendment. (a)    No failure by any Guaranteed Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law. No waiver of any provision of any Loan Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any other
Agent or any Lender may have had notice or knowledge of such Default at the
time. No notice or demand on any Guaranteed Party in any case shall entitle any
Guaranteed Party to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.
Section 4.03    Administrative Agent’s Fees and Expenses; Indemnification.
(a)    Each Guarantor, jointly with the other Guarantors and severally, agrees
to reimburse the Administrative Agent for its fees and expenses incurred
hereunder to the extent provided in Section 9.03 of the Credit Agreement;
provided that each reference therein to the “Borrower” shall be deemed for this
purpose to also be a reference to each “Guarantor.”
(b)    Any such amount payable as provided hereunder shall be additional
Obligations guaranteed hereby. The provisions of this Section 4.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the invalidity or unenforceability of any term or provision
of this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent. All amounts due under this Section 4.03
shall be payable within fifteen Business Days of written demand therefor.





--------------------------------------------------------------------------------







Section 4.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party permitted under the Credit Agreement; and
all covenants, promises and agreements by or on behalf of any Guarantor or any
Guaranteed Party that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns. Except in a
transaction expressly permitted under the Credit Agreement, no Guarantor may
assign any of its rights or obligations hereunder without the written consent of
the Administrative Agent.
Section 4.05    Survival of Agreement. All covenants, agreements, indemnities,
representations and warranties made by the Guarantors in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Guaranteed Parties and shall survive the execution
and delivery of the Loan Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any Guaranteed
Party or on its behalf and notwithstanding that any Guaranteed Party may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement or any other Loan Document, and shall continue in full force and
effect until this Agreement is terminated as provided in Section 4.12 hereof, or
with respect to any individual Guarantor until such Guarantor is otherwise
released from its obligations under this Agreement in accordance with the terms
hereof.
Section 4.06    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when it shall have been executed by the Guarantors and the
Administrative Agent and thereafter shall be binding upon and inure to the
benefit of each Guarantor, the Administrative Agent, the other Guaranteed
Parties and their respective permitted successors and assigns, subject to
Section 4.04 hereof. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means (including in.pdf
or .tif format via electronic mail) shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, restated,
amended and restated, modified, supplemented, waived or released with respect to
any Guarantor without the approval of any other Guarantor and without affecting
the obligations of any other Guarantor hereunder.
Section 4.07    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.





--------------------------------------------------------------------------------







Section 4.08    GOVERNING LAW, ETC. (a)    THIS AGREEMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
(b)    BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF ANY UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE
OTHER GUARANTEED PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF
ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS
AGREEMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
(c)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 4.08. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
Section 4.09    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.09.
Section 4.10    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.







--------------------------------------------------------------------------------





Section 4.11    Obligations Absolute. To the extent permitted by Law, all rights
of the Administrative Agent and the other Guaranteed Parties hereunder and all
obligations of each Guarantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Guaranteed Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, or any other agreement or instrument,
(c) any release or amendment or waiver of or consent under or departure from any
guarantee guaranteeing all or any of the Guaranteed Obligations or (d) subject
only to termination or release of a Guarantor’s obligations hereunder in
accordance with the terms of Section 4.12, but without prejudice to
reinstatement rights under Section 2.04, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Guarantor in
respect of the Guaranteed Obligations or this Agreement.
Section 4.12    Termination or Release. (a)    This Agreement and the Guarantees
made herein shall terminate with respect to all Guaranteed Obligations when the
Termination Conditions have been satisfied.
(b)    A Guarantor shall automatically be released (i) in the circumstances set
forth in Section 5.09 of the Credit Agreement and in paragraph (i) of Article
VIII of the Credit Agreement or (ii) upon consummation of any transaction or
designation permitted under the Credit Agreement pursuant to which such
Guarantor ceases to be a Subsidiary.
(c)    If a Collateral/Covenant Suspension Period occurs, a Guarantor shall
automatically be released pursuant to and in accordance with the provisions of
Section 5.10 of the Credit Agreement.
(d)    In connection with any termination or release pursuant to this Section
4.12, the Administrative Agent shall execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to paragraphs (a), (b) or (c) above shall be without
recourse, representation or warranty of any kind (whether express or implied) by
the Administrative Agent.
(e)    At any time that the respective Guarantor desires that the Administrative
Agent take any of the actions described in immediately preceding paragraph (d),
it shall deliver to the Administrative Agent an officer’s certificate certifying
that the release of the respective Guarantor is permitted pursuant to paragraphs
(a), (b) or (c) above. The Administrative Agent shall have no liability
whatsoever to any Guaranteed Party as a result of any release of any Guarantor
by it as permitted (or which the Administrative Agent in good faith believes to
be permitted) by this Section 4.12.
Section 4.13    Additional Subsidiaries. To the extent required by Section 5.09
of the Credit Agreement, a Subsidiary shall be a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein, and such
Subsidiary shall execute and deliver to the Administrative Agent a Guaranty
Supplement. Upon execution and delivery by the Administrative Agent and a
Subsidiary of a Guaranty Supplement, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.









--------------------------------------------------------------------------------





Section 4.14    Recourse; Limited Obligations. This Agreement is made with full
recourse to each Guarantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Guarantor
contained herein, in the Credit Agreement and the other Loan Documents and
otherwise in writing in connection herewith or therewith. It is the desire and
intent of each Guarantor and each applicable Guaranteed Party that this
Agreement shall be enforced against each Guarantor to the fullest extent
permissible under applicable Law applied in each jurisdiction in which
enforcement is sought.
Section 4.15    Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to any Guarantor, any such notice being waived by each
Guarantor to the fullest extent permitted by applicable Law, to set-off and
apply any and all deposits (general or special, time or demand, provisions or
final) at any time held by, and other Indebtedness at any time owing by such
Lender to or for the credit or the account of the respective Guarantor against
any and all obligations owing to such Lender hereunder, now or hereafter
existing, irrespective of whether or not such Lender shall have made demand
under this Agreement and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the relevant
Guarantor and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
under this Section 4.15 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent and such Lender may have.


[Signature Pages Follow]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
GUARANTORS:
CASEY’S GENERAL STORES, INC., as Borrower
By:        
    Name:
    Title:

[_], as a Guarantor
By:        
    Name:
    Title:






--------------------------------------------------------------------------------








ACCEPTED AND AGREED:
ADMINISTRATIVE AGENT:
ROYAL BANK OF CANADA, as Administrative Agent
By:        
    Name:
    Title:





--------------------------------------------------------------------------------








SCHEDULE I TO GUARANTY
INITIAL GUARANTORS
1.
Casey’s General Stores, Inc.

[__]





--------------------------------------------------------------------------------








EXHIBIT I TO GUARANTY
FORM OF GUARANTY SUPPLEMENT
SUPPLEMENT NO.      dated as of                  , 20    , to the Guaranty dated
as of [_], among Casey’s General Stores, Inc., the other Guarantors party
thereto from time to time and Royal Bank of Canada, as Administrative Agent on
behalf of the Guaranteed Parties (together, with its successors and assigns, the
“Administrative Agent”) (as amended, restated, modified or supplemented from
time to time, the “Guaranty”).
A.    Reference is made to the Credit Agreement, dated as of January 11, 2019
(as amended, restated, amended and restated, modified or supplemented from time
to time, the “Credit Agreement”), by, among others, Casey’s General Stores, Inc.
(the “Borrower”), the Lenders party thereto, Royal Bank of Canada, as
Administrative Agent for the Lenders, each Lender and Issuing Bank from time to
time party thereto.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guaranty, as
applicable.
C.    The Guarantors have entered into the Guaranty in order to induce the
Lenders and Issuing Banks to extend such credit. Section 4.13 of the Guaranty
provides that additional Subsidiaries may become Guarantors under the Guaranty
by execution and delivery of an instrument in the form of this Guaranty
Supplement. The undersigned Subsidiary (the “New Guarantor”) is executing this
Guaranty Supplement in accordance with the requirements of the Credit Agreement
to become a Guarantor under the Guaranty as consideration for Loans and Letters
of Credit previously made.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
Section 1. In accordance with Section 4.13 of the Guaranty, the New Guarantor by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Guarantor
hereby agrees to all the terms and provisions of the Guaranty applicable to it
as a Guarantor thereunder. Each reference to a “Guarantor” in the Guaranty shall
be deemed to include the New Guarantor as if originally named therein as a
Guarantor. The Guaranty is hereby incorporated herein by reference.
Section 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that this Guaranty Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.
Section 3. This Guaranty Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Guaranty Supplement shall become effective when the
Administrative Agent shall have received a counterpart of this Guaranty
Supplement that bears the signature of the New Guarantor and the Administrative
Agent has executed a counterpart hereof. Delivery of an executed counterpart of
a signature page of this Guaranty Supplement by telecopy or other electronic





--------------------------------------------------------------------------------





imaging means (including in .pdf or .tif format via electronic mail) shall be
effective as delivery of a manually executed counterpart of this Guaranty
Supplement.
Section 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect, subject to the termination of the Guaranty pursuant to
Section 4.12 thereof.
Section 5.
(a)    THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    BY EXECUTING AND DELIVERING THIS GUARANTY SUPPLEMENT, THE NEW GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF ANY UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTEED PARTIES RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST THE NEW GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER THIS GUARANTY SUPPLEMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
(c)    THE NEW GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY SUPPLEMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY SUPPLEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON





--------------------------------------------------------------------------------





WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 6. If any provision of this Guaranty Supplement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty Supplement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.
Section 8. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Guaranty
Supplement, as provided in Section 4.03 of the Guaranty.
Section 9. For purposes of New York General Obligations Law §5-1105, the parties
hereto agree that the promise by the New Guarantor contained herein is a
Guaranty (as defined in the Credit Agreement) and that (i) the consideration for
this Guaranty, which is hereby expressed in writing, is the making of the Loans
to the Borrower on the Closing Date and from time to time thereafter, the making
of Commitments with respect to the Loans on the Closing Date and from time to
time thereafter and the other extensions of credit that constitute Obligations
under the Credit Agreement from time to time outstanding, and (ii) such Loans,
Commitments and other extensions of credit have been given and/or performed and
would be valid consideration for this Guaranty Supplement but for the time that
they were given (i.e., would have been valid consideration for this Guaranty if
the New Guarantor had entered into this Guaranty contemporaneously with the
initial making of the Loans, Commitments and other extensions of credit on the
Closing Date).





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the New Guarantor has duly executed this Guaranty Supplement
as of the day and year first above written.
[NAME OF NEW GUARANTOR]
By:        
    Name:
    Title:
ROYAL BANK OF CANADA, as Administrative Agent
By:        
    Name:
    Title:










--------------------------------------------------------------------------------







EXHIBIT F

FORM OF PLEDGE AND SECURITY AGREEMENT


[attached hereto]










--------------------------------------------------------------------------------












PLEDGE AND SECURITY AGREEMENT

Dated as of [_]


among

CASEY’S GENERAL STORES, INC.,

as Grantor

and

Each other Grantor
From Time to Time Party Hereto


and


ROYAL BANK OF CANADA,
as Administrative Agent





--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE I
DEFINED TERMS    1



Section 1.1
Definitions    1



ARTICLE II
GRANT OF SECURITY INTEREST    5



Section 2.1
Collateral    5

Section 2.2
Grant of Security Interest in Collateral    6



ARTICLE III
REPRESENTATIONS AND WARRANTIES    7



Section 3.1
Title; No Other Liens    7

Section 3.2
Perfection and Priority    7

Section 3.3
Jurisdiction of Organization; Chief Executive Office    8

Section 3.4
Perfection Certificate    8

Section 3.5
Pledged Collateral    8

Section 3.6
[Reserved]    8

Section 3.7
Intellectual Property    8

Section 3.8
Commercial Tort Claims    9



ARTICLE IV
COVENANTS    9



Section 4.1
Generally    9

Section 4.2
Maintenance of Perfected Security Interest; Further
Documentation    10

Section 4.3
Changes in Locations, Name, Etc    10

Section 4.4
Pledged Collateral    10

Section 4.5
Accounts    12

Section 4.6
Delivery of Instruments and Chattel Paper    12

Section 4.7
Intellectual Property    12

Section 4.8
Notice of Commercial Tort Claims    14

Section 4.9
Insurance    14



ARTICLE V
REMEDIAL PROVISIONS    14



Section 5.1
Code and Other Remedies    14

Section 5.2
Accounts and Payments in Respect of General Intangibles    15

Section 5.3
Pledged Collateral    15

Section 5.4
Grant of Intellectual Property License    16

Section 5.5
Registration Rights    16

Section 5.6
Deficiency    16



ARTICLE VI
THE ADMINISTRATIVE AGENT    16



Section 6.1
Administrative Agent’s Appointment as Attorney-in-Fact    16










--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)


Section 6.2
Duty of Administrative Agent    18

Section 6.3
Authorization of Financing Statements    18

Section 6.4
Authority of Administrative Agent    18



ARTICLE VII
MISCELLANEOUS    19



Section 7.1
Amendments in Writing    19

Section 7.2
Notices    19

Section 7.3
No Waiver by Course of Conduct; Cumulative Remedies    19

Section 7.4
Successors and Assigns    19

Section 7.5
Counterparts    20

Section 7.6
Severability    20

Section 7.7
Section Headings    20

Section 7.8
Entire Agreement    20

Section 7.9
Governing Law; Waiver of Jury Trial    20

Section 7.10
Additional Grantors    21

Section 7.11
Release of Collateral    21

Section 7.12
Reinstatement    21

Section 7.13
Administrative Agent    22








--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)


Annexes
Annex 1    Form of Joinder Agreement
Annex 2    Form of Short Form Copyright Security Agreement
Annex 3    Form of Short Form Patent Security Agreement
Annex 4    Form of Short Form Trademark Security Agreement







--------------------------------------------------------------------------------





PLEDGE AND SECURITY AGREEMENT, dated as of [_] (this “Agreement”), among CASEY’S
GENERAL STORES, INC., an Iowa corporation (the “Borrower”), and each of the
other entities listed on the signature pages hereof or that becomes a party
hereto pursuant to Section 7.10 (Additional Grantors) (each a “Grantor” and,
collectively, the “Grantors”), in favor of ROYAL BANK OF CANADA, as
administrative agent and collateral agent (in such capacities together with its
successors in such capacity, the “Administrative Agent”) for the Secured Parties
(as defined in the Credit Agreement referred to below).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of January 11, 2019 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the Lenders party
thereto, the Issuing Banks party thereto and Royal Bank of Canada, as
Administrative Agent, the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;
WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations (other than the Borrower with respect to its own
obligations); and
WHEREAS, it is a condition precedent to the obligation of the Lenders to
continue to make their respective extensions of credit to the Borrower under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent.
NOW, THEREFORE, in consideration of the premises, the Administrative Agent and
each Grantor hereby agree as follows:
ARTICLE I        DEFINED TERMS


Section 1.1    Definitions
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein have the meanings given to them in the Credit Agreement. The
rules of construction specified in Sections 1.03, 1.05, 1.06 and 1.07 of the
Credit Agreement shall also apply to this Agreement.
(b)    The Perfection Certificate delivered on the date hereof and all
descriptions of Collateral, schedules, amendments and supplements thereto are
and shall at all times remain a part of this Agreement.
(c)    Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein):
“Account Debtor”
“Account”
“Certificated Security”







--------------------------------------------------------------------------------






“Chattel Paper”
“Commercial Tort Claim”
“Commodity Account”
“Deposit Account”
“Documents”
“Entitlement Holder”
“Entitlement Order”
“Equipment”
“Financial Asset”
“General Intangible”
“Goods”
“Instruments”
“Inventory”
“Investment Property”
“Letter-of-Credit Right”
“Proceeds”
“Securities Account”
“Securities Intermediary”
“Security”
“Security Entitlement”
(d)    The following terms shall have the following meanings:
“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Equity Interests of any
Subsidiary that are acquired by any Grantor after the date hereof, together with
all certificates, instruments or other documents representing any of the
foregoing and all rights and Security Entitlements of any Grantor in respect of
any of the foregoing, (ii) all additional Indebtedness from time to time owed to
any Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. Additional
Pledged Collateral may be General Intangibles, Instruments or Investment
Property.
“Agreement” means this Pledge and Security Agreement.
“Collateral” has the meaning specified in Section 2.1 (Collateral).
“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit, use or sell materials derived from any Copyright.





--------------------------------------------------------------------------------





“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and (b)
the right to obtain all renewals thereof.
“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.
“Excluded Equity” means (i) any Equity Interests in excess of 65% of the total
outstanding Equity Interests of (a) any direct Foreign Subsidiary (other than a
Foreign Subsidiary that is the direct equity owner of Equity Interests of a
Domestic Subsidiary) of any Grantor or (b) any direct Domestic Subsidiary that
has no material assets other than Equity Interests (or Equity Interests and
Indebtedness) of one or more Foreign Subsidiaries, (ii) margin stock, and (iii)
Equity Interests in Receivables Entities.
“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any rights
under any permit, lease, license, contract, instrument or other agreement held
by any Grantor that prohibits or requires the consent of any Person other than a
Loan Party or any Subsidiary of a Loan Party as a condition to the creation by
such Grantor of a Lien thereon, but only, in each case, to the extent, and for
so long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other applicable Law, (iii)
Equipment owned by any Grantor that is subject to a Capitalized Lease Obligation
or purchase money Lien permitted by clause (c), (d) or (e) of Section 6.02 of
the Credit Agreement if the contract or other agreement in which such Lien is
granted (or in the documentation providing for such Capitalized Lease
Obligation) prohibits or requires the consent of any Person other than a Loan
Party or any Subsidiary of a Loan Party as a condition to the creation of any
other Lien on such Equipment (other than to the extent that any such term would
be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
New York UCC or any other applicable law or regulation (including Title 11 of
the United States Code) (iv) any U.S. “intent to use” Trademark applications for
which a statement of use has not been filed (but only until such statement is
filed), (v) motor vehicles and other assets subject to certificates of title,
letter of credit rights (except to the extent perfection can be obtained by
filing of uniform commercial code financing statements) and commercial tort
claims with a value of less than $200,000, (vi) Equity Interests in any Person
other than the Borrower and wholly-owned Subsidiaries to the extent not
permitted by the terms of such Subsidiary’s organizational or joint venture
documents, (vii) all leasehold interests in real property and any fee-owned real
property, (viii) pledges and security interests prohibited by applicable law,
rule or regulation after giving effect to the applicable anti-assignment
provisions of the UCC and the other applicable law (but excluding, for the
avoidance of doubt, any proceeds or receivables with respect to any of the
foregoing), (ix) assets to the extent a security interest in such assets would
result in material adverse tax consequences (including as a result of the
operation of Section 956 of the IRS Code), as determined by the Borrower in good
faith in consultation with the Administrative Agent and (ix) those assets as to
which the Administrative Agent and the Borrower reasonably agree that the cost
of obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to





--------------------------------------------------------------------------------





the Lenders of the security to be afforded thereby; provided, however, that
(x) notwithstanding anything herein or in any other Loan Document to the
contrary, to the extent a Lien on any of the foregoing assets that would have
otherwise constituted “Excluded Property” hereunder has been granted to a Person
other than a Secured Party (any such Lien, an “Excluded Property Lien”) and the
granting of such Excluded Property Lien requires the Secured Obligations to be
secured on an equal and ratable basis with such Excluded Property Lien pursuant
to Section 6.13 of the Credit Agreement, any such assets secured by such
Excluded Property Lien shall not, in any event, constitute “Excluded Property”
hereunder and (y) “Excluded Property” shall not, in any event, include any
Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would themselves constitute Excluded
Property).
“Excluded Property Lien” has the meaning specified in the definition of
“Excluded Property”.
“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
“Intercompany Note” means any promissory note evidencing loans made by any
Grantor or any of its Subsidiaries to any of its Subsidiaries or another
Grantor.
“Material Intellectual Property” means registered Intellectual Property owned by
or licensed to a Grantor and material to the conduct of such Grantor’s business.
“Patents” means (a) all patents of the United States, any other country or any
political subdivision thereof and all reissues, reexaminations and extensions
thereof, (b) all applications for patents of the United States or any other
country and all divisionals, continuations and continuations-in-part thereof and
(c) all rights to obtain any reissues, continuations or continuations-in-part of
the foregoing.
“Patent License” means all written agreements providing for the grant by or to
any Grantor of any right to manufacture, have manufactured, use, import, sell or
offer for sale any invention or design covered in whole or in part by a Patent.
“Pledged Certificated Stock” means all Certificated Securities and any other
Equity Interests of a Subsidiary evidenced by a certificate, Instrument or other
equivalent document, in each case owned by any Grantor (except to the extent
constituting Excluded Property), including all Equity Interests listed on
Schedule 9 to the Perfection Certificate.
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.





--------------------------------------------------------------------------------





“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Intercompany Notes and other Instruments evidencing any Indebtedness owed to
such Grantor in an individual amount greater than or equal to $2,000,000 (except
to the extent constituting Excluded Property), including all Indebtedness
described on Schedule [_] to the Perfection Certificate, issued by the obligors
named therein.
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Property.
“Pledged Uncertificated Stock” means any Equity Interests of any Subsidiary held
by a Grantor that is not a Pledged Certificated Stock (except to the extent
constituting Excluded Property), including all right, title and interest of any
Grantor as a limited or general partner in any partnership or as a member of any
limited liability company.
“Secured Obligations” means the Obligations.
“Securities Act” means the Securities Act of 1933, as amended.
“Trademark License” means any written agreement providing for the grant by or to
any Grantor of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (b) the right to obtain all renewals
thereof.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
ARTICLE II        GRANT OF SECURITY INTEREST


Section 2.1    Collateral
For the purposes of this Agreement, all of the following assets and property now
owned or at any time hereafter acquired by a Grantor or in which a Grantor now
has or at any time in the future may acquire any right, title or interests is
collectively referred to as the “Collateral”:





--------------------------------------------------------------------------------





(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Deposit Accounts, Commodity Accounts, Securities Accounts and cash
and Cash Equivalents;
(d)    all Documents;
(e)    all Goods and all Equipment;
(f)    all General Intangibles;
(g)    all Instruments;
(h)    all Intellectual Property;
(i)    all Inventory;
(j)    all Investment Property;
(k)    all Letter-of-Credit Rights;
(l)    all Pledged Collateral;
(m)    the Commercial Tort Claims described on Schedule [_] to the Perfection
Certificate and on any supplement thereto received by the Administrative Agent
pursuant to Section 4.8 (Notice of Commercial Tort Claims);
(n)    all books and records pertaining to the other property described in this
Section 2.1;
(o)    all property of any Grantor held by the Administrative Agent or any other
Secured Party, including all property of every description, in the possession or
custody of or in transit to the Administrative Agent or such Secured Party for
any purpose, including safekeeping, collection or pledge, for the account of
such Grantor or as to which such Grantor may have any right or power;
(p)    all Supporting Obligations and all other Goods and personal property of
such Grantor, whether tangible or intangible and wherever located; and
(q)    to the extent not otherwise included, all Proceeds;
provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
thereof to constitute Collateral.









--------------------------------------------------------------------------------





Section 2.2    Grant of Security Interest in Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby mortgages, pledges and
hypothecates to the Administrative Agent for the benefit of the Secured Parties,
and grants to the Administrative Agent for the benefit of the Secured Parties a
lien on and security interest in, all of its right, title and interest in, to
and under the Collateral of such Grantor; provided, however, that, if and when
any property that at any time constituted Excluded Property becomes Collateral,
the Administrative Agent shall have, and at all times from and after the date
thereof be deemed to have had, a security interest in such property.
ARTICLE III        REPRESENTATIONS AND WARRANTIES


To induce the Lenders and the Administrative Agent to enter into the Credit
Agreement, each Grantor hereby represents and warrants each of the following to
the Administrative Agent and the other Secured Parties:
Section 3.1    Title; No Other Liens
Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under the
Credit Agreement, such Grantor (a) is the record and beneficial owner of the
Pledged Collateral pledged by it hereunder constituting Instruments or
Certificated Securities and (b) has rights in or the power to transfer each
other item of Collateral in which a Lien is granted by it hereunder, free and
clear of any other Lien.
Section 3.2    Perfection and Priority
(a)    The security interest granted pursuant to this Agreement shall constitute
a valid and continuing perfected security interest in favor of the
Administrative Agent for the benefit of the Secured Parties in the Collateral
for which perfection is governed by the UCC, recorded with the United States
Patent and Trademark Office, or recorded with the United States Copyright Office
upon (i) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the completion of the
filings and other actions specified on Schedule [_] to the Perfection
Certificate (which, in the case of all filings and other documents referred to
on such schedule, have been delivered to the Administrative Agent in completed
and duly executed form), (ii) the delivery to the Administrative Agent of all
Collateral consisting of Instruments and Certificated Securities, in each case
properly endorsed for transfer to the Administrative Agent or in blank, (iii)
the delivery to the Administrative Agent of control (within the meaning of UCC
Section 8-106) over Collateral consisting of Pledged Uncertificated Securities
and (iv) all appropriate filings having been made with the United States Patent
and Trademark Office and the United States Copyright Office. Such security
interest shall be prior to all other Liens on the Collateral other than Liens
permitted under Section 6.02 of the Credit Agreement.
(b)    For the avoidance of doubt, no Grantor shall be required to enter into
control agreements with respect to, or otherwise perfect any security interest
by “control” including over, securities accounts, commodity accounts, deposit
accounts, other bank accounts, cash and cash equivalents and accounts related to
the clearing, payment processing and similar operations of the





--------------------------------------------------------------------------------





Borrower and its Subsidiaries, other than with respect to Pledged Collateral.
Notwithstanding the foregoing, to the extent any of the foregoing accounts or
cash or cash equivalents become subject to a perfected Lien in favor of any
Person other than a Secured Party and the granting of such perfected Lien
requires the Secured Obligations to be secured on an equal and ratable basis
therewith, each applicable Grantor shall deliver to the Administrative Agent
such customary control agreements or other documentation as shall be required to
provide the Administrative Agent with a perfected Lien in respect of such all
such applicable accounts, cash and/or cash equivalents.
(c)    For the avoidance of doubt, so long as the Company is in compliance with
the limitation on Liens on real property assets set forth in Section 6.02 of the
Credit Agreement, no Grantor shall be required to enter into mortgages or
similar documentation with respect to any real property assets owned by it.
Notwithstanding the foregoing, to the extent any real property assets of the
Borrower or any of its Subsidiaries become subject to a Lien in favor of any
Person other than a Secured Party in violation of Section 6.02 of the Credit
Agreement, each applicable Grantor shall deliver to the Administrative Agent
such customary mortgage and related deliverables (including with respect to
title insurance, legal opinions and flood determination documentation) as shall
be required to provide the Administrative Agent with a perfected Lien in respect
of such real property assets.
Section 3.3    Jurisdiction of Organization; Chief Executive Office
On the Closing Date, or with respect to a Grantor who becomes a party hereto
after the Closing Date, the date on which such Grantor becomes a party hereto,
such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Grantor’s chief
executive office and/or sole place of business, in each case as of such date, is
specified on Schedule [_] to the Perfection Certificate and Schedule [_] to the
Perfection Certificate lists all changes to jurisdictions of incorporation in
the four months preceding such date and all legal names used in the five years
preceding such date.
Section 3.4    Perfection Certificate
On the date hereof, or with respect to a Grantor who becomes a party hereto
after the Closing Date, the date on which such Grantor becomes a party hereto,
all information in the Perfection Certificate and the schedules thereto, is
accurate and complete in all material respects.
Section 3.5    Pledged Collateral
(a)    The Pledged Stock pledged hereunder by such Grantor is listed on Schedule
[_] to the Perfection Certificate and constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 9 to the Perfection Certificate.
(b)    All of the Pledged Stock has been duly authorized, validly issued and is
fully paid and nonassessable.
(c)    Each of the Intercompany Notes constituting a Pledged Debt Instrument
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
applicable bankruptcy, insolvency, fraudulent





--------------------------------------------------------------------------------





conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).
(d)    All Pledged Collateral, and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 4.4(a) (Pledged
Collateral) hereof and Section 5.09 of the Credit Agreement.
Section 3.6    [Reserved]
Section 3.7    Intellectual Property
(a)    Schedule [_] to the Perfection Certificate lists all or substantially all
Material Intellectual Property registrations and applications therefor owned by
each Grantor in its own name on the date hereof. To the knowledge of such
Grantor such Grantor owns or has the right to use all Material Intellectual
Property necessary to conduct its business. The listing of Intellectual Property
on Schedule [_] to the Perfection Certificate shall in no way limit the grant of
security interest made in Section 2.1 of this Agreement.
(b)    All Material Intellectual Property owned by such Grantor is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned and, to the knowledge of such Grantor, the use thereof in the
business of such Grantor does not infringe, misappropriate, dilute or violate
the intellectual property rights of any other Person, except in each case as
could not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect.
(c)    Except as set forth in Schedule [_] to the Perfection Certificate, none
of the Material Intellectual Property owned by such Grantor is the subject of
any exclusive licensing or franchise agreement pursuant to which such Grantor is
the licensor or franchisor on the date hereof.
(d)    No action or proceeding seeking to limit, cancel or question the validity
of any Material Intellectual Property owned by such Grantor or such Grantor’s
ownership interest therein is pending or, to the knowledge of such Grantor,
threatened that would reasonably be expected to result in a Material Adverse
Effect.
Section 3.8    Commercial Tort Claims
The only Commercial Tort Claims of any Grantor with a maximum estimated value in
excess of $1,000,000 existing on the date of this Agreement are those listed on
Schedule [_] to the Perfection Certificate, which sets forth such information
separately for each Grantor.
ARTICLE IV        COVENANTS


Until the Commitments have expired or been terminated or cash collateralized and
the principal of and interest on each Loan, all fees payable hereunder and all
Obligations (other than (x) obligations under Secured Hedge Agreements, (y) Cash
Management Obligations and (z) contingent reimbursement and indemnification
obligations not yet accrued and payable) shall have





--------------------------------------------------------------------------------





been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Grantor covenants and
agrees with the Administrative Agent that:
Section 4.1    Generally
Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 6.02 of the Credit Agreement,
(b) not use or permit any Collateral to be used in violation of any provision of
this Agreement or any other Loan Document and (c) except in connection with a
transaction permitted by the Credit Agreement, not sell, transfer or assign (by
operation of law or otherwise) any Collateral.
Section 4.2    Maintenance of Perfected Security Interest; Further Documentation
(a)    Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 (Perfection and Priority) and Section 2.2 (Grant of
Security Interest in Collateral) and shall use commercially reasonable efforts
to defend such security interest and such priority against the claims and
demands of all Persons.
(b)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as is necessary to obtain
or preserve the full benefits of this Agreement and of the rights and powers
herein granted, including the filing of any financing or continuation statement
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interest created hereby, and filings with the United States
Patent and Trademark Office and the United States Copyright Office.
Section 4.3    Changes in Locations, Name, Etc.
Each Grantor agrees to promptly (and, in any event, within 30 days of the
relevant change, or a later date if the Administrative Agent so agrees) notify
Administrative Agent and deliver to the Administrative Agent all additional
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein, if a Grantor should do any of the
following:
(i)    change its jurisdiction of organization or location of its chief
executive office, in each case from that referred to in Section 3.3
(Jurisdiction of Organization; Chief Executive Office); or
(ii)    change its legal name or organizational identification number, if any,
or corporation, limited liability company or other organizational structure to
such an extent that any financing statement filed in connection with this
Agreement would become misleading.





--------------------------------------------------------------------------------





Section 4.4    Pledged Collateral
(a)    Such Grantor shall (i) deliver to the Administrative Agent, all
certificates and Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral) constituting Equity Interests in
Subsidiaries and Pledged Debt Instruments, whether now existing or here-after
acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in agreed form and substance
and (ii) with respect to uncertificated Pledged Collateral, not grant “control”
over such Pledged Uncertificated Stock to any Person other than the
Administrative Agent or permit such Collateral to become represented by
Certificated Securities unless such Certificated Securities are promptly
delivered to the Administrative Agent together with appropriate instruments of
transfer or assignment in blank, all in agreed form and substance. With respect
to the Pledged Collateral in existence on the date hereof such Pledged
Collateral shall be delivered to the Administrative Agent in accordance with
this Section 4.4 on the date hereof and with respect to any Pledged Collateral
not in existence on the date hereof, the applicable Grantor shall take all
actions necessary to comply with this Section 4.4(a) in accordance with
Section 5.09 of the Credit Agreement. The Administrative Agent shall have the
right, following an Event of Default that is continuing and upon notice to the
Grantor, to transfer to or to register in its name or in the name of its
nominees any Pledged Collateral. The Administrative Agent shall have the right,
at any time following an Event of Default that is continuing, to exchange any
certificate or instrument representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations.
(b)    Except as provided in Article V (Remedial Provisions), such Grantor shall
be entitled to receive all dividends paid in respect of the Pledged Collateral
with respect to the Pledged Collateral; provided that any non-cash dividends
constituting Pledged Collateral shall be forthwith delivered to the
Administrative Agent pursuant to Sections 4.4 and 4.6 of this Agreement or
otherwise as required hereby. Upon the occurrence and during the continuation of
an Event of Default, any sums paid upon or in respect of any Pledged Collateral
upon the liquidation or dissolution or any issuer of any Pledged Collateral, any
distribution of capital made on or in respect of any Pledged Collateral or any
property distributed upon or with respect to any Pledged Collateral pursuant to
the recapitalization or reclassification of the capital of any issuer of Pledged
Collateral pursuant to the reorganization thereof or otherwise shall be
delivered to the Administrative Agent to be held by it hereunder as additional
collateral security for the Secured Obligations. Upon the occurrence and during
the continuation of an Event of Default, if any sum of money or property so paid
or distributed in respect of any Pledged Collateral shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent, segregated from other funds of such Grantor, as additional
security for the Secured Obligations.
(c)    Except as provided in Article V (Remedial Provisions), such Grantor shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.





--------------------------------------------------------------------------------





(d)    [Reserved]
(e)    In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of any Grantor that is a holder of any
Equity Interests in any Person that is an issuer of Pledged Collateral, such
Grantor consents to (i) the exercise of the rights granted to the Administrative
Agent hereunder (including those described in Section 5.3 (Pledged Collateral)),
and (ii) the pledge by each other Grantor, pursuant to the terms hereof, of the
Pledged Stock in such Person and to the transfer of such Pledged Stock to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a holder of such Pledged Stock with all
the rights, powers and duties of other holders of Pledged Stock of the same
class and, if the Grantor having pledged such Pledged Stock hereunder had any
right, power or duty at the time of such pledge or at the time of such
substitution beyond that of such other holders, with all such additional rights,
powers and duties. Such Grantor agrees to execute and deliver to the
Administrative Agent such certificates, agreements and other documents as may be
necessary to evidence, formalize or otherwise give effect to the consents given
in this clause (e).
(f)    Except in connection with a transaction permitted by the Credit
Agreement, such Grantor shall not, without the consent of the Administrative
Agent, agree to any amendment of any organizational document that in any way
adversely affects the perfection of the security interest of the Administrative
Agent in the Pledged Collateral pledged by such Grantor hereunder, including any
amendment electing to treat any membership interest or partnership interest that
is part of the Pledged Collateral as a “security” under Section 8-103 of the
UCC, or any election to turn any previously uncertificated Stock that is part of
the Pledged Collateral into certificated Stock, in each case except as permitted
by clause (a) above.
Section 4.5    Accounts
(a)    Upon the occurrence and during the continuation of an Event of Default,
on the written request of the Administrative Agent, no Grantor shall, other than
in the ordinary course of business consistent with its past practice, (i) grant
any extension of the time of payment of any Account, (ii) compromise or settle
any Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Account, (iv) allow any
credit or discount on any Account or (v) amend, supplement or modify any Account
in any manner that could adversely affect the value thereof.
(b)    Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection therewith. Upon
the occurrence and during the continuation of an Event of Default, upon the
Administrative Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants to furnish to
the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts.







--------------------------------------------------------------------------------





Section 4.6    Delivery of Instruments and Chattel Paper
If any amount payable under or in connection with any Collateral owned by such
Grantor shall be or become evidenced by an Instrument or Chattel Paper, such
Grantor shall promptly notify the Administrative Agent and at the Administrative
Agent’s request, deliver such Instrument or Chattel Paper to the Administrative
Agent, duly indorsed; provided, however, that Instruments in the individual
amount of $1,000,000 and Chattel Paper in the individual amount of $1,000,000
shall not be required to be delivered under this Section 4.6 and provided,
further, that this Section 4.6 shall not apply to Pledged Collateral (which
Pledged Collateral shall be governed by Section 4.4).
Section 4.7    Intellectual Property
(a)    Except in each case where such Grantor reasonably determines that doing
so or not doing so, as the case may be, could reasonably be expected to result
in a Material Adverse Effect:
(i)    Such Grantor (either itself or through licensees) shall (1) continue to
use each Trademark that is Material Intellectual Property in order to maintain
such Trademark in full force and effect with respect to each class of goods for
which such Trademark is currently used, free from any claim of abandonment for
non-use, (2) maintain as in the past the quality of products and services
offered under such Trademark, (3) use such Trademark with the appropriate notice
of registration and all other notices and legends required by applicable Law,
(4) not adopt or use any mark that is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent shall obtain a
perfected security interest in such mark pursuant to this Agreement and (5) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark (or any goodwill associated therewith)
may become destroyed, invalidated, impaired or harmed in any way;
(ii)    Such Grantor (either itself or through licensees) shall not do any act,
or omit to do any act, whereby any Patent that is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public;
(iii)    Such Grantor (either itself or through licensees) (i) shall not (and
shall not permit any licensee or sublicensee thereof to) do any act or omit to
do any act whereby any portion of the Copyrights that is Material Intellectual
Property may become invalidated or otherwise impaired and (ii) shall not (either
itself or through licensees) do any act whereby any portion of the Copyrights
that is Material Intellectual Property may fall into the public domain; and
(iv)    Such Grantor (either itself or through licensees) shall not do any act,
or omit to do any act, whereby any trade secret that is Material Intellectual
Property may become publicly available or otherwise unprotectable.
(b)    Except in each case where such Grantor reasonably determines that doing
so could not reasonably be expected to result in a Material Adverse Effect, such
Grantor (either





--------------------------------------------------------------------------------





itself or through licensees) shall not knowingly do any act that uses any
Material Intellectual Property to infringe, misappropriate, or violate the
intellectual property rights of any other Person.
(c)    Annually, with each Compliance Certificate delivered by the Borrower to
the Administrative Agent pursuant to Section 5.01(c) of the Credit Agreement,
the Grantors shall deliver to the Administrative Agent an update of Schedule [_]
to the Perfection Certificate or confirm in writing that there have been no
material changes to such schedules since the previously delivered annual report.
Such Grantor shall, contemporaneously with such update, execute and deliver, and
have recorded, all agreements, instruments, documents and papers necessary to
evidence the Administrative Agent’s security interest in any registered and
applied for Copyright, Patent and Trademarks of such Grantor relating thereto or
represented thereby in accordance with Section 4.7(e); provided that the
provisions hereof shall automatically apply thereto and any such item shall
automatically constitute Collateral as if such would have constituted Collateral
at the time of execution hereof and be subject to the Lien and security interest
created by this Agreement without further action by any party.
(d)    Promptly after the date hereof and thereafter, with respect to any
subsequently acquired registered or applied for Material Intellectual Property
(including any U.S. “intent to use” trademark applications for which a statement
of use has been filed), each applicable Grantor shall annually with each
Compliance Certificate delivered by the Borrower to the Administrative Agent
pursuant to Section 5.01(c) of the Credit Agreement execute and deliver to the
Administrative Agent, and shall promptly file (i) in the United States Copyright
Office a short-form copyright security agreement in the form attached hereto as
Annex 6 (Form of Short Form Copyright Security Agreement), (ii) in the United
States Patent and Trademark Office and with the Secretary of State of all
appropriate States of the United States a short-form patent security agreement
in the form attached hereto as Annex 7 (Form of Short Form Patent Security
Agreement) and (iii) in the United States Patent and Trademark Office a
short-form trademark security agreement in form attached hereto as Annex 8 (Form
of Short Form Trademark Security Agreement), including all of the Intellectual
Property consisting of registered and applied for Copyrights and the
Intellectual Property consisting of registered and applied for Patents and
Trademarks.
Section 4.8    Notice of Commercial Tort Claims
Such Grantor agrees that, if it shall acquire during any fiscal year any
interest in any Commercial Tort Claim (whether from another Person or because
such Commercial Tort Claim shall have come into existence) with a good faith
estimated value in excess of $5,000,000, at the time that the Borrower delivers
a Compliance Certificate to the Administrative Agent pursuant to Section 5.01(c)
of the Credit Agreement for such fiscal year, (i) such Grantor shall deliver to
the Administrative Agent a sufficiently detailed notice of the existence and
nature of such Commercial Tort Claim and deliver a supplement to Schedule [_] to
the Perfection Certificate containing a specific description of such Commercial
Tort Claim, (ii) the provision of Section 2.1 (Collateral) shall apply to such
Commercial Tort Claim and (iii) such Grantor shall execute and deliver to the
Administrative Agent any certificate, agreement and other document, and take all
other action reasonably necessary or appropriate for the Administrative Agent to
obtain, on behalf of the Lenders, a first-priority, perfected security interest
in all such Commercial Tort Claims. Any supplement to Schedule [_] to the
Perfection Certificate delivered pursuant to this Section 4.8 (Notice of





--------------------------------------------------------------------------------





Commercial Tort Claims) shall, after the receipt thereof by the Administrative
Agent, become part of Schedule [_] to the Perfection Certificate for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such receipt.
Section 4.9    Insurance
To the extent not previously delivered, the Borrower agrees, to promptly (and,
in any event, no later than 30 days after the occurrence of a
Collateral/Covenant Event or such later date as the Administrative Agent may
agree), cause to be delivered to the Administrative Agent certificates of
insurance and endorsement with respect to the insurance policies required to be
maintained by the Borrower and its Subsidiaries pursuant to Section 5.05 of the
Credit Agreement naming the Administrative Agent as loss payee (in the case of
property insurance) and additional insured (in the case of liability insurance),
in each case, in form and substance reasonably satisfactory to the
Administrative Agent.
ARTICLE V        REMEDIAL PROVISIONS


Section 5.1    Code and Other Remedies
During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
license, assign, give option or options to purchase, or otherwise dispose of and
deliver any Collateral (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Administrative Agent or any Lender or elsewhere upon such terms
and conditions as the Administrative Agent may deem advisable and at such prices
as the Administrative Agent may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Administrative Agent or its
agent shall have the right upon any such public sale or sales, and, to the
extent permitted by the UCC and other applicable law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption of any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places that the Administrative Agent shall reasonably
select, whether at such Grantor’ s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1 in the manner set forth in Article VII of the
Credit Agreement.





--------------------------------------------------------------------------------





Section 5.2    Accounts and Payments in Respect of General Intangibles
(a)    Upon the request of the Administrative Agent at any time during the
continuance of an Event of Default, each Grantor shall notify Account Debtors
that the Accounts or General Intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent. In addition, the Administrative Agent may at any
time during the continuance of an Event of Default enforce such Grantor’s rights
against such Account Debtors and obligors of General Intangibles.
(b)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts and payments in respect of General
Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Administrative Agent nor any other
Secured Party shall have any obligation or liability under any agreement giving
rise to an Account or a payment in respect of a General Intangible by reason of
or arising out of this Agreement or the receipt by the Administrative Agent or
any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.
Section 5.3    Pledged Collateral
(a)    During the continuance of an Event of Default, upon reasonable prior
written notice by the Administrative Agent to the relevant Grantor or Grantors,
(i) the Administrative Agent shall have the right to receive any Proceeds of the
Pledged Collateral and make application thereof to the Obligations in the order
set forth in the Credit Agreement and (ii) the Administrative Agent or its
nominee may exercise (A) any voting, consent, corporate and other right
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange any of the Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; provided, however, that
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
(b)    In order to permit the Administrative Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly





--------------------------------------------------------------------------------





execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all such proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and (ii) without limiting the effect of clause (i) above, such Grantor hereby
grants to the Administrative Agent an irrevocable proxy to vote all or any part
of the Pledged Collateral and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the termination of this Agreement.
(c)    During the continuation of an Event of Default, each Grantor hereby
expressly authorizes and instructs each issuer of any Pledged Collateral pledged
hereunder by such Grantor to (i) comply with any instruction received by it from
the Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that such issuer shall be fully protected in so complying
and (ii) unless otherwise expressly permitted hereby, pay any dividend or other
payment with respect to the Pledged Collateral directly to the Administrative
Agent.
Section 5.4    Grant of Intellectual Property License.
For the purpose of enabling the Administrative Agent, during the continuance of
an Event of Default, to exercise rights and remedies hereunder at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the
Administrative Agent, an irrevocable, non-exclusive, worldwide, royalty-free
(and free of any other obligation of payment) license to use, assign, license or
sublicense any of the Intellectual Property now owned, licensed or hereafter
acquired by such Grantor, wherever the same may be located. Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof.
Section 5.5     Registration Rights
Each Grantor recognizes that the Administrative Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any





--------------------------------------------------------------------------------





Pledged Collateral for the period of time necessary to permit the issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.
Section 5.6    Deficiency
Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Administrative Agent or any other Secured Party to collect such deficiency.
ARTICLE VI        THE ADMINISTRATIVE AGENT


Section 6.1    Administrative Agent’s Appointment as Attorney-in-Fact
(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any of the
following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Administrative
Agent may deem appropriate to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay any insurance called for by the
terms of this Agreement (including all or any part of the premiums therefor and
the costs thereof);
(iv)    execute, in connection with any sale provided for in Section 5.1 (Code
and Other Remedies) or 5.5 (Registration Rights), any endorsement, assignment or
other instrument of conveyance or transfer with respect to the Collateral; and
(v)    (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative





--------------------------------------------------------------------------------





Agent or as the Administrative Agent shall direct, (B) ask or demand for,
collect, and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral, (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign, license or transfer any Intellectual
Property (along with the goodwill of the business to which any Trademark
included therein pertains) throughout the world for such term or terms, on such
conditions, and in such manner as the Administrative Agent shall in its sole
discretion determine, including the execution and filing of any document
necessary to effectuate or record such assignment and (H) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any Collateral as fully and completely as though the Administrative Agent were
the absolute owner thereof for all purposes, and do, at such Grantor’s expense,
at any time, or from time to time, all acts and things that the Administrative
Agent deems necessary or desirable to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
Section 6.2    Duty of Administrative Agent
The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. None of the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent hereunder are
solely





--------------------------------------------------------------------------------





to protect the Administrative Agent’s interest in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their respective
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence, bad
faith or willful misconduct.
Section 6.3    Authorization of Financing Statements
Each Grantor authorizes the Administrative Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices appropriate to perfect the security interests of the
Administrative Agent under this Agreement, and such financing statements and
amendments may describe the Collateral covered thereby as “all personal property
of the debtor” or words of similar effect. Each Grantor hereby also authorizes
the Administrative Agent and its Affiliates, counsel and other representatives,
at any time and from time to time, to file continuation statements with respect
to previously filed financing statements. A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.
Each Grantor hereby further authorizes the Administrative Agent to make filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office or any similar office in any other country),
including this Agreement, agreements in the forms of Annex 2, 3 or 4 hereto or
other documents for the purpose of perfecting, confirming, continuing, enforcing
or protecting the security interest granted by such Grantor hereunder.
Section 6.4    Authority of Administrative Agent
Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority. Anything that, pursuant to this Agreement, must be delivered to or
held by the Administrative Agent may be delivered to or held by its duly
designated agent. The Administrative Agent’s rights and privileges granted
hereunder are subject to any Intercreditor Agreement to which it is a party from
time to time.









--------------------------------------------------------------------------------





ARTICLE VII    MISCELLANEOUS


Section 7.1    Amendments in Writing
None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 9.02
(Waivers; Amendments) of the Credit Agreement; provided, however, that annexes
to this Agreement and the Perfection Certificate may each be supplemented (but
no existing provisions may be modified and no Collateral may be released)
through Joinder Agreements, in substantially the form of Annex 1 (Form of
Joinder Agreement), in each case duly executed by the Administrative Agent and
each Grantor directly affected thereby.
Section 7.2    Notices
All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.01
(Notices) of the Credit Agreement; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed to the Borrower’s
notice address set forth in such Section 9.01.
Section 7.3    No Waiver by Course of Conduct; Cumulative Remedies
Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulge, omit or otherwise be deemed to have waived any right
or remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
Section 7.4    Successors and Assigns
This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.
Section 7.5    Counterparts
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or electronic
mail), each of which when so executed shall be deemed to be an original and all
of which taken together shall constitute





--------------------------------------------------------------------------------





one and the same agreement. Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart.
Section 7.6    Severability
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 7.7    Section Headings
The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.
Section 7.8    Entire Agreement
This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.
Section 7.9    Governing Law; Waiver of Jury Trial
This Agreement shall be construed in accordance with and governed by the law of
the State of New York (without regard to the conflict of law principles thereof
to the extent that the application of the laws of another jurisdiction would be
required thereby). EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 7.10    Additional Grantors
If, pursuant to Section 5.09 of the Credit Agreement, the Borrower shall be
required to cause any Subsidiary that is not a Grantor to become a Grantor
hereunder, such Subsidiary shall execute and deliver to the Administrative Agent
a Joinder Agreement substantially in the form of





--------------------------------------------------------------------------------





Annex 1 (Form of Joinder Agreement) and a Perfection Certificate and shall
thereafter for all purposes be a party hereto and have the same rights, benefits
and obligations as a Grantor.
Section 7.11    Release of Collateral
The Liens of the Administrative Agent shall be released in full or in part as
provided in Article VIII(j) or Section 5.10 of the Credit Agreement. At the
written request and sole expense of any Grantor following any such termination
or release, the Administrative Agent shall deliver to such Grantor any
Collateral of such Grantor so released and held by the Administrative Agent
hereunder and execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination or release, such documents
to be in form and substance reasonably satisfactory to the Administrative Agent.
Notwithstanding anything herein or in any other Loan Document to the contrary,
upon the occurrence of a Collateral/Covenant Suspension Period and delivery to
the Administrative Agent of an Officer’s Certificate described in Section 5.10
of the Credit Agreement, the pledge and security interest granted hereby shall
terminate and all rights to the Collateral shall automatically revert to the
applicable Grantor in accordance with Section 5.10 of the Credit Agreement;
provided that, to the extent requested by the Required Lenders, the Collateral
shall be subsequently automatically reinstated upon the occurrence of a
Collateral/Covenant Event in accordance with Section 5.10 of the Credit
Agreement. During any Collateral/Covenant Suspension Period, the Administrative
Agent will, at the applicable Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination. Notwithstanding anything herein or in any other Loan Document to
the contrary, during any Collateral/Covenant Suspension Period, the terms and
conditions of this Agreement and each other Collateral Document, including all
covenants and representations and warranties contained herein and therein, shall
not apply to the Grantors.
Section 7.12    Reinstatement
Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.







--------------------------------------------------------------------------------





Section 7.13    Administrative Agent
Each Grantor hereby agrees that the Administrative Agent shall be afforded all
of the rights, immunities, indemnities and privileges afforded to the
Administrative Agent under the Credit Agreement, including, but not limited to,
those set forth in Article VIII of the Credit Agreement, in connection with the
execution of this Agreement by the Administrative Agent and the performance of
its obligations hereunder, all of which are incorporated herein by reference
thereto.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.


CASEY’S GENERAL STORES, INC., a Grantor
By:
___________________________________
Name:    
Title:    








--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED
as of the date first above written:
ROYAL BANK OF CANADA,
as Administrative Agent
By:
________________________________
Name:    
Title:    






--------------------------------------------------------------------------------





ANNEX 1
TO
PLEDGE AND SECURITY AGREEMENT
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of ___________ ___, 20___, is delivered
pursuant to Section 7.10 (Additional Grantors) of the Pledge and Security
Agreement, dated as of [_], by CASEY’S GENERAL STORES, INC., an Iowa corporation
(the “Borrower”), and the other Grantors party thereto in favor of Royal Bank of
Canada, as administrative agent for the Secured Parties referred to therein (the
“Pledge and Security Agreement”). Capitalized terms used herein but not defined
herein are used with the meanings given them in the Pledge and Security
Agreement.
By executing and delivering this Joinder Agreement, [ ] (the “Additional
Grantor”), as provided in Section 7.10 (Additional Grantors) of the Pledge and
Security Agreement, hereby becomes a party to the Pledge and Security Agreement
as a Grantor thereunder with the same force and effect as if originally named as
a Grantor therein and, without limiting the generality of the foregoing, hereby
grants to the Administrative Agent, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, a Lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder.
Attached hereto as Annex 1-A is a Perfection Certificate. The information set
forth in Annex 1-A is hereby added to the information set forth in Schedules [•]
through [•] to the Perfection Certificate. By acknowledging and agreeing to this
Joinder Agreement, the undersigned hereby agree that this Joinder Agreement may
be attached to the Pledge and Security Agreement and that the Collateral listed
on Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Pledge and Security Agreement and shall secure all Secured
Obligations of the undersigned.
The Additional Grantor and the undersigned Grantors hereby represent and warrant
that each of the representations and warranties contained in Article III
(Representations and Warranties) of the Pledge and Security Agreement applicable
to it is true and correct in all material respects (except where such
representation or warranty is stated to be qualified by materiality, in which
case it shall be true and correct in all respects) on and as the date hereof as
if made on and as of such date.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.


[ADDITIONAL GRANTOR]
By:
___________________________________
Name:
Title:






--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED
as of the date first above written:
ROYAL BANK OF CANADA,
as Administrative Agent
By:
________________________________
Name:    
Title:    








--------------------------------------------------------------------------------





ANNEX 2
TO
PLEDGE AND SECURITY AGREEMENT
FORM OF SHORT FORM COPYRIGHT SECURITY AGREEMENT
COPYRIGHT SECURITY AGREEMENT, dated as of ________ ___, 20__, by each of the
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 7.10 (Additional Grantors) of the Security Agreement
referred to below (each a “Grantor” and, collectively, the “Grantors”), in favor
of Royal Bank of Canada, as administrative agent for the Secured Parties (as
defined in the Credit Agreement referred to below) (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of January 11, 2019 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among CASEY’S GENERAL STORES, INC., an
Iowa corporation (the “Borrower”), the Lenders party thereto and ROYAL BANK OF
CANADA, as administrative agent for the Lenders, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations (as defined in the Credit Agreement) (other than the
Borrower with respect to its own obligations); and
WHEREAS, all the Grantors are party to a Pledge and Security Agreement dated as
of [_] in favor of the Administrative Agent (the “Security Agreement”) pursuant
to which the Grantors are required to execute and deliver this Copyright
Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:
Section 1.    Defined Terms


Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.
Section 2.    Grant of Security Interest in Copyright Collateral


Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative





--------------------------------------------------------------------------------





Agent for the benefit of the Secured Parties, and grants to the Administrative
Agent, for the benefit of the Secured Parties, a lien on and security interest
in, all of its right, title and interest in, to and under the following
Collateral of such Grantor (the “Copyright Collateral”), in each case other than
Excluded Property:
(a)    all of its Copyrights and Copyright Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto; and
(b)    all Proceeds of the foregoing, including, without limitation, any claim
by Grantor against third parties for past, present or future infringement of any
Copyright or Copyright licensed under any Copyright License.
Section 3.    Security Agreement


The security interest granted pursuant to this Copyright Security Agreement is
granted in conjunction with the security interest granted to the Administrative
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Administrative Agent with
respect to the security interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of any conflict between the terms hereof and the Security
Agreement, the Security Agreement shall prevail.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.
[GRANTOR],
as Grantor
By:
___________________________________
Name:
Title:

ACKNOWLEDGED AND AGREED
as of the date first above written:
ROYAL BANK OF CANADA,
as Administrative Agent
By:
___________________________
Name:
Title:






--------------------------------------------------------------------------------





SCHEDULE I
TO
COPYRIGHT SECURITY AGREEMENT
Copyright Registrations
INCLUDE ONLY U.S. REGISTERED/PENDING COPYRIGHTS
A.
REGISTERED COPYRIGHTS [Include Copyright Registration Number and Date]

B.
COPYRIGHT APPLICATIONS

C.
COPYRIGHT LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]





--------------------------------------------------------------------------------





ANNEX 3
TO
PLEDGE AND SECURITY AGREEMENT
FORM OF SHORT FORM PATENT SECURITY AGREEMENT
PATENT SECURITY AGREEMENT, dated as of __________ __, 20__, by each of the
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 7.10 (Additional Grantors) of the Security Agreement
referred to below (each a “Grantor” and, collectively, the “Grantors”), in favor
of Royal Bank of Canada, as administrative agent for the Secured Parties (as
defined in the Credit Agreement referred to below) (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of January 11, 2019 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CASEY’S GENERAL STORES, INC., an Iowa
corporation (the “Borrower”), the Lenders party thereto and ROYAL BANK OF
CANADA, as administrative agent for the Lenders, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations (as defined in the Credit Agreement) (other than the
Borrower with respect to its own obligations); and
WHEREAS, all the Grantors are party to a Pledge and Security Agreement dated as
of [_] in favor of the Administrative Agent (the “Security Agreement”) pursuant
to which the Grantors are required to execute and deliver this Patent Security
Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:
Section 1.    Defined Terms


Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.
Section 2.    Grant of Security Interest in Patent Collateral


Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative





--------------------------------------------------------------------------------





Agent, for the benefit of the Secured Parties, and grants to the Administrative
Agent for the benefit of the Secured Parties a lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “Patent Collateral”), in each case other than Excluded
Property:
(a)    all of its Patents and Patent Licenses to which it is a party, including,
without limitation, those referred to on Schedule I hereto; and
(b)    all Proceeds of the foregoing, including, without limitation, any claim
by Grantor against third parties for past, present or future infringement of any
Patent or any Patent licensed under any Patent License.
Section 3.    Security Agreement


The security interest granted pursuant to this Patent Security Agreement is
granted in conjunction with the security interest granted to the Administrative
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Administrative Agent with
respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of any conflict between the terms hereof and the Security
Agreement, the Security Agreement shall prevail.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.
[GRANTOR],
as Grantor
By:
___________________________________
Name:
Title:

ACKNOWLEDGED AND AGREED
as of the date first above written:
ROYAL BANK OF CANADA,
as Administrative Agent
By:
___________________________
Name:
Title:






--------------------------------------------------------------------------------





SCHEDULE I
TO
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS
INCLUDE ONLY U.S. REGISTERED/PENDING PATENTS
A.
REGISTERED PATENTS

B.
PATENT APPLICATIONS

C.
PATENT LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]







--------------------------------------------------------------------------------





ANNEX 4
TO
PLEDGE AND SECURITY AGREEMENT
FORM OF SHORT FORM TRADEMARK SECURITY AGREEMENT
TRADEMARK SECURITY AGREEMENT, dated as of ________ ___, 20__, by each of the
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 7.10 (Additional Grantors) of the Security Agreement
referred to below (each a “Grantor” and, collectively, the “Grantors”), in favor
of Royal Bank of Canada, as administrative agent for the Secured Parties (as
defined in the Credit Agreement referred to below) (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of January 11, 2019 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CASEY’S GENERAL STORES, INC., an Iowa
corporation (the “Borrower”), the Lenders party thereto and ROYAL BANK OF
CANADA, as administrative agent for the Lenders, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
WHEREAS, the Grantors are party to the Guaranty pursuant to which they have
guaranteed the Obligations (as defined in the Credit Agreement) (other than the
Borrower with respect to its own obligations); and
WHEREAS, all the Grantors are party to a Pledge and Security Agreement dated as
of [_] in favor of the Administrative Agent (the “Security Agreement”) pursuant
to which the Grantors are required to execute and deliver this Trademark
Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:
Section 1.    Defined Terms


Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.
Section 2.    Grant of Security Interest in Trademark Collateral


Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative





--------------------------------------------------------------------------------





Agent, for the benefit of the Secured Parties, and grants to the Administrative
Agent for the benefit of the Secured Parties a lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “Trademark Collateral”), in each case other than Excluded
Property:
(a)    all of its Trademarks and Trademark Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;
(b)    all goodwill of the business connected with the use of, and symbolized
by, each Trademark; and
(c)    all Proceeds of the foregoing, including, without limitation, any claim
by Grantor against third parties for past, present, future (i) infringement or
dilution of any Trademark or Trademark licensed under any Trademark License or
(ii) injury to the goodwill associated with any Trademark or any Trademark
licensed under any Trademark License.
Section 3.    Security Agreement


The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Administrative
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Administrative Agent with
respect to the security interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of any conflict between the terms hereof and the Security
Agreement, the Security Agreement shall prevail.
[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.
[GRANTOR],
as Grantor
By:
____________________________________
Name:
Title:

ACKNOWLEDGED AND AGREED
as of the date first above written:
ROYAL BANK OF CANADA,
as Administrative Agent
By:
___________________________
Name:
Title:






--------------------------------------------------------------------------------





SCHEDULE I
TO
TRADEMARK SECURITY AGREEMENT
Trademark Registrations
INCLUDE ONLY U.S. REGISTERED/PENDING TRADEMARKS
A.
REGISTERED TRADEMARKS

B.
TRADEMARK APPLICATIONS

C.
TRADEMARK LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]





